EXHIBIT 10.2

EXECUTION VERSION

 

 

 

INDENTURE

Dated as of February 12, 2010

Among

MEDIA GENERAL, INC.

THE GUARANTORS PARTY HERETO

and

THE BANK OF NEW YORK MELLON,

as Trustee

11 3/4% SENIOR SECURED NOTES DUE 2017

 

 

 



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE

 

Trust Indenture Act Section

   Indenture Section

310(a)(1)

   7.10

      (a)(2)

   7.10

      (a)(3)

   N.A.

      (a)(4)

   N.A.

      (a)(5)

   7.10

      (b)

   7.10

      (c)

   N.A.

311(a)

   7.11

      (b)

   7.11

      (c)

   N.A.

312(a)

   2.05

      (b)

   13.03

      (c)

   13.03

313(a)

   7.06

      (b)(1)

   12.01

      (b)(2)

   7.06; 7.07

      (c)

   7.06; 13.02

      (d)

   7.06

314(a)

   4.03; 13.05

      (b)

   12.01

      (c)(1)

   13.04

      (c)(2)

   13.04

      (c)(3)

   N.A.

      (d)

   12.01

      (e)

   13.05

      (f)

   N.A.

315(a)

   7.01

      (b)

   7.05; 13.02

      (c)

   7.01

      (d)

   7.01

      (e)

   6.14

316(a) (last sentence)

   2.09

      (a)(1)(A)

   6.05

      (a)(1)(B)

   6.04

      (a)(2)

   N.A.

      (b)

   6.07

      (c)

   2.12; 9.04

317(a)(1)

   6.08

      (a)(2)

   6.12

      (b)

   2.04

318(a)

   13.01

      (b)

   N.A.

      (c)

   13.01

 

N.A. means not applicable.

* This Cross-Reference Table is not part of this Indenture.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE
SECTION 1.01.    Definitions    1 SECTION 1.02.    Other Definitions    25
SECTION 1.03.    Incorporation by Reference of Trust Indenture Act    26 SECTION
1.04.    Rules of Construction    26 SECTION 1.05.    Acts of Holders    27
ARTICLE II THE NOTES SECTION 2.01.    Form and Dating; Terms    28 SECTION 2.02.
   Execution and Authentication    29 SECTION 2.03.    Registrar and Paying
Agent    29 SECTION 2.04.    Paying Agent to Hold Money in Trust    30 SECTION
2.05.    Holder Lists    30 SECTION 2.06.    Transfer and Exchange    30 SECTION
2.07.    Replacement Notes    41 SECTION 2.08.    Outstanding Notes    42
SECTION 2.09.    Treasury Notes    42 SECTION 2.10.    Temporary Notes    42
SECTION 2.11.    Cancellation    43 SECTION 2.12.    Defaulted Interest    43
SECTION 2.13.    CUSIP/ISIN Numbers    43 SECTION 2.14.    Calculation of
Principal Amount of Securities    43 ARTICLE III REDEMPTION SECTION 3.01.   
Notices to Trustee    44 SECTION 3.02.    Selection of Notes to Be Redeemed   
44 SECTION 3.03.    Notice of Redemption    44 SECTION 3.04.    Effect of Notice
of Redemption    45 SECTION 3.05.    Deposit of Redemption Price    45 SECTION
3.06.    Notes Redeemed in Part    46 SECTION 3.07.    Optional Redemption    46
SECTION 3.08.    Mandatory Redemption    47 SECTION 3.09.    Collateral Asset
Sale and Asset Sale Offers to Purchase    47

 

-i-



--------------------------------------------------------------------------------

          Page ARTICLE IV COVENANTS SECTION 4.01.    Payment of Notes    49
SECTION 4.02.    Maintenance of Office or Agency    49 SECTION 4.03.    Reports
and Other Information    50 SECTION 4.04.    Compliance Certificate    51
SECTION 4.05.    Taxes    51 SECTION 4.06.    Stay, Extension and Usury Laws   
51 SECTION 4.07.    Limitation on Restricted Payments    51 SECTION 4.08.   
Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries    55
SECTION 4.09.    Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock    56 SECTION 4.10.    Asset Sales    60
SECTION 4.11.    Transactions with Affiliates    62 SECTION 4.12.    Liens    63
SECTION 4.13.    Corporate Existence    64 SECTION 4.14.    Offer to Repurchase
Upon Change of Control    64 SECTION 4.15.    Limitation on Guarantees of
Indebtedness by Restricted Subsidiaries    66 SECTION 4.16.    Suspension of
Covenants    66 SECTION 4.17.    Further Assurances and After-Acquired Property
   66 SECTION 4.18.    Insurance    67 ARTICLE V SUCCESSORS SECTION 5.01.   
Merger, Consolidation or Sale of All or Substantially All Assets    67 SECTION
5.02.    Successor Corporation Substituted    69 ARTICLE VI DEFAULTS AND
REMEDIES SECTION 6.01.    Events of Default    69 SECTION 6.02.    Acceleration
   71 SECTION 6.03.    Other Remedies    71 SECTION 6.04.    Waiver of Past
Defaults    71 SECTION 6.05.    Control by Majority    72 SECTION 6.06.   
Limitation on Suits    72 SECTION 6.07.    Rights of Holders of Notes to Receive
Payment    72 SECTION 6.08.    Collection Suit by Trustee    72 SECTION 6.09.   
Restoration of Rights and Remedies    72 SECTION 6.10.    Rights and Remedies
Cumulative    73 SECTION 6.11.    Delay or Omission Not Waiver    73 SECTION
6.12.    Trustee May File Proofs of Claim    73 SECTION 6.13.    Priorities   
73 SECTION 6.14.    Undertaking for Costs    74

 

-ii-



--------------------------------------------------------------------------------

          Page ARTICLE VII TRUSTEE SECTION 7.01.    Duties of Trustee    74
SECTION 7.02.    Rights of Trustee    75 SECTION 7.03.    Individual Rights of
Trustee    76 SECTION 7.04.    Trustee’s Disclaimer    76 SECTION 7.05.   
Notice of Defaults    76 SECTION 7.06.    Reports by Trustee to Holders of the
Notes    77 SECTION 7.07.    Compensation and Indemnity    77 SECTION 7.08.   
Replacement of Trustee    77 SECTION 7.09.    Successor Trustee by Merger, etc.
   78 SECTION 7.10.    Eligibility; Disqualification    78 SECTION 7.11.   
Preferential Collection of Claims Against Issuer    79 ARTICLE VIII LEGAL
DEFEASANCE AND COVENANT DEFEASANCE SECTION 8.01.    Option to Effect Legal
Defeasance or Covenant Defeasance    79 SECTION 8.02.    Legal Defeasance and
Discharge    79 SECTION 8.03.    Covenant Defeasance    79 SECTION 8.04.   
Conditions to Legal or Covenant Defeasance    80 SECTION 8.05.    Deposited
Money and Government Securities to Be Held in Trust; Other Miscellaneous
Provisions    81 SECTION 8.06.    Repayment to Issuer    81 SECTION 8.07.   
Reinstatement    82 ARTICLE IX AMENDMENT, SUPPLEMENT AND WAIVER SECTION 9.01.   
Without Consent of Holders of Notes    82 SECTION 9.02.    With Consent of
Holders of Notes    83 SECTION 9.03.    Compliance with Trust Indenture Act   
85 SECTION 9.04.    Revocation and Effect of Consents    85 SECTION 9.05.   
Notation on or Exchange of Notes    85 SECTION 9.06.    Trustee to Sign
Amendments, etc.    85 SECTION 9.07.    Payment for Consent    86 ARTICLE X
GUARANTEES SECTION 10.01.    Guarantee    86 SECTION 10.02.    Limitation on
Guarantor Liability    87 SECTION 10.03.    Execution and Delivery    88 SECTION
10.04.    Subrogation    88 SECTION 10.05.    Benefits Acknowledged    88
SECTION 10.06.    Release of Guarantees    88

 

-iii-



--------------------------------------------------------------------------------

          Page ARTICLE XI SATISFACTION AND DISCHARGE SECTION 11.01.   
Satisfaction and Discharge    89 SECTION 11.02.    Application of Trust Money   
90 ARTICLE XII SECURITY SECTION 12.01.    Security Documents; Filings,
Recordings and Opinions    90 SECTION 12.02.    Collateral Agent    91 SECTION
12.03.    Authorization of Actions to Be Taken    91 SECTION 12.04.    Release
of Collateral    92 SECTION 12.05.    Powers Exercisable by Receiver or Trustee
   93 SECTION 12.06.    No Fiduciary Duties; Collateral    93 SECTION 12.07.   
Intercreditor Agreement Controls    94 SECTION 12.08.    Post Closing Actions
Relating to Collateral    94 ARTICLE XIII MISCELLANEOUS SECTION 13.01.    Trust
Indenture Act Controls    98 SECTION 13.02.    Notices    98 SECTION 13.03.   
Communication by Holders of Notes with Other Holders of Notes    99 SECTION
13.04.    Certificate and Opinion as to Conditions Precedent    100 SECTION
13.05.    Statements Required in Certificate or Opinion    100 SECTION 13.06.   
Rules by Trustee and Agents    100 SECTION 13.07.    No Personal Liability of
Directors, Officers, Employees and Stockholders    100 SECTION 13.08.   
Governing Law    100 SECTION 13.09.    Waiver of Jury Trial    101 SECTION
13.10.    Force Majeure    101 SECTION 13.11.    No Adverse Interpretation of
Other Agreements    101 SECTION 13.12.    Successors    101 SECTION 13.13.   
Severability    101 SECTION 13.14.    Counterpart Originals    101 SECTION
13.15.    Table of Contents, Headings, etc.    101

EXHIBITS

Exhibit A    Form of Note    A-1 Exhibit B    Form of Certificate of Transfer   
B-1 Exhibit C    Form of Certificate of Exchange    C-1 Exhibit D    Form of
Supplemental Indenture to Be Delivered by Subsequent Guarantors    D-1

SCHEDULES

Schedule I    Mortgaged Real Property    I-1

 

-iv-



--------------------------------------------------------------------------------

INDENTURE, dated as of February 12, 2010, among Media General, Inc., a Virginia
corporation, the Guarantors (as defined herein) listed on the signature pages
hereto and The Bank of New York Mellon, as trustee.

W I T N E S S E T H

WHEREAS, the Issuer has duly authorized the creation of an issue of $300,000,000
aggregate principal amount of 11 3/4% Senior Secured Notes due 2017 (the
“Initial Notes”); and

WHEREAS, the Issuer and each of the Guarantors have duly authorized the
execution and delivery of this Indenture.

NOW, THEREFORE, the Issuer, the Guarantors and the Trustee agree as follows for
the benefit of each other and for the equal and ratable benefit of the Holders
of the Notes.

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

SECTION 1.01. Definitions.

“144A Global Note” means a Global Note substantially in the form of Exhibit A
hereto, bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold in reliance on Rule 144A.

“Acquired Indebtedness” means, with respect to any specified Person,

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Additional First Lien Secured Party” means the holders of any Additional First
Priority Lien Obligations, including the Holders, and any Authorized
Representative with respect thereto, including the Trustee and the Collateral
Agent.

“Additional First Priority Lien Obligations” means any Obligations that are
incurred after the Issue Date in accordance with this Indenture and secured by
all or any part of the Collateral on a first-priority basis as permitted by this
Indenture.

“Additional Notes” means additional Notes (other than the Initial Notes) issued
from time to time under this Indenture in accordance with Section 2.01(d)
hereof.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.



--------------------------------------------------------------------------------

“Agent” means any Registrar or Paying Agent.

“Applicable Premium” means, with respect to any Note on any Redemption Date, the
greater of:

(1) 1.0% of the principal amount of such Note on such Redemption Date; and

(2) the excess, if any, of (i) the present value at such Redemption Date of
(A) the redemption price of such Note at February 15, 2014 (such redemption
price being set forth in the table in Section 3.07(b)), plus (B) all required
interest payments due on such Note through February 15, 2014 (excluding accrued
but unpaid interest to the Redemption Date), computed using a discount rate
equal to the Treasury Rate as of such Redemption Date plus 50 basis points; over
(ii) the principal amount of such Note on such Redemption Date.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary that apply to such transfer, redemption or exchange.

“Asset Sale” means:

(1) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Issuer or any of
its Restricted Subsidiaries (each referred to in this definition as a
“disposition”); or

(2) the issuance or sale of Equity Interests of any Restricted Subsidiary,
whether in a single transaction or a series of related transactions;

in each case, other than:

(a) any disposition of obsolete or worn out equipment in the ordinary course of
business or any disposition of inventory or goods (or other assets) held for
sale in the ordinary course of business;

(b) the disposition of all or substantially all of the assets of the Issuer and
its Restricted Subsidiaries in a manner permitted pursuant to the provisions
described in Section 5.01 hereof;

(c) the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, under Section 4.07 hereof;

(d) any disposition of assets or issuance or sale of Equity Interests of a
Restricted Subsidiary in any transaction or series of transactions with an
aggregate fair market value of less than $5.0 million;

(e) any disposition of property or assets or issuance of securities by a
Restricted Subsidiary of the Issuer to the Issuer or by the Issuer or a
Restricted Subsidiary of the Issuer to another Restricted Subsidiary of the
Issuer;

 

-2-



--------------------------------------------------------------------------------

(f) the sale, lease, assignment or sub-lease of any real or personal property in
the ordinary course of business;

(g) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(h) foreclosures on assets;

(i) any financing transaction with respect to property built or acquired by the
Issuer or any Restricted Subsidiary after the Issue Date, including Sale and
Lease-Back Transactions and asset securitizations permitted by this Indenture;

(j) sales of accounts receivable in connection with the collection or compromise
thereof;

(k) transfers of property subject to casualty or condemnation proceedings
(including in lieu thereof) upon the receipt of the net cash proceeds therefor;
provided such net cash proceeds are deemed to be Net Proceeds and are applied in
accordance with Section 4.10(b) hereof;

(l) the abandonment of intellectual property rights in the ordinary course of
business, which in the reasonable good faith determination of the Issuer or a
Restricted Subsidiary are not material to the conduct of the business of the
Issuer and its Restricted Subsidiaries taken as a whole; and

(m) voluntary terminations of Hedging Obligations.

“Authorized Representative” has the meaning ascribed to such term in the
Intercreditor Agreement.

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Business Day” means each day which is not a Legal Holiday.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

 

-3-



--------------------------------------------------------------------------------

“Cash Equivalents” means:

(1) United States dollars;

(2)(a) euro or any national currency of any participating member state of the
EMU; or

(b) in the case of the Issuer or a Restricted Subsidiary, such local currencies
held by them from time to time in the ordinary course of business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 12 months or less from the date
of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $500.0 million;

(5) repurchase obligations for underlying securities of the types described in
clauses (3) and (4) entered into with any financial institution meeting the
qualifications specified in clause (4) above;

(6) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 12 months after the date of creation thereof;

(7) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency), and in each case maturing within 12 months after
the date of creation thereof;

(8) investment funds investing 95% of their assets in securities of the types
described in clauses (1) through (7) above and (9) below; and

(9) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 12 months or less from the date of acquisition.

“Change of Control” means the occurrence of any of the following:

(1) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Issuer and its Restricted
Subsidiaries, taken as a whole, to any Person other than a Permitted Holder; or

(2) the Issuer becomes aware of (by way of a report or any other filing pursuant
to Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise)
the acquisition by any Person or group acting for the purpose of acquiring,
holding or disposing of securities (within the meaning of Rule 13d-5(b)(1) under
the Exchange Act), but excluding any Permitted Holder, in a single transaction
or in a related series of transactions, by way of merger, consolidation or

 

-4-



--------------------------------------------------------------------------------

other business combination or purchase of “beneficial ownership” (within the
meaning of Rule 13d-3 under the Exchange Act, or any successor provision) of
Voting Stock of the Issuer or any of its direct or indirect parent companies
enabling such Person or group to elect a majority of the board of directors of
the Issuer or any of its direct or indirect parent companies; provided that
notwithstanding the foregoing, no Person or group shall be deemed to
“beneficially own” any security it has a right to acquire to the extent the
exercise of such right is prohibited by law or the rules and regulations of the
Federal Communications Commission or is subject to the Federal Communications
Commission’s approval.

“Clearstream” means Clearstream Banking, Société Anonyme.

“Collateral” means all assets and property (including Real Property) in which a
security interest is granted to secure the Notes Obligations.

“Collateral Agent” means Bank of America, N.A., in its capacity as collateral
agent for the First Priority Lien Secured Parties, together with its successors
and permitted assigns in such capacity under the Intercreditor Agreement.

“Consolidated Indebtedness” means, as of any date of determination, the sum,
without duplication, of (1) the total amount of Indebtedness of the Issuer and
its Restricted Subsidiaries, plus (2) the greater of the aggregate liquidation
value and maximum fixed repurchase price without regard to any change of control
or redemption premiums of all Disqualified Stock of the Issuer and the
Restricted Subsidiaries and all Preferred Stock of its Restricted Subsidiaries
that are not Guarantors, in each case, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (c) non-cash interest expense (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (d) the interest component of Capitalized Lease Obligations and (e) net
payments, if any, pursuant to interest rate Hedging Obligations with respect to
Indebtedness, and excluding (x) amortization of deferred financing fees, debt
issuance costs, commissions, fees and expenses and (y) any expensing of bridge,
commitment and other financing fees; plus

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income of such Person and its Restricted Subsidiaries for such
period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Issuer to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of the date of determination, the ratio
of (a) the Consolidated Indebtedness of the Issuer and its Restricted
Subsidiaries on such date to (b) EBITDA of the Issuer and its Restricted
Subsidiaries for the most recently ended four fiscal quarters ending immediately
prior to such date for which internal financial statements are available.

 

-5-



--------------------------------------------------------------------------------

In the event that the Issuer or any Restricted Subsidiary (i) incurs, redeems,
retires or extinguishes any Indebtedness or (ii) issues or redeems Disqualified
Stock or Preferred Stock subsequent to the commencement of the period for which
the Consolidated Leverage Ratio is being calculated but prior to or
simultaneously with the event for which the calculation of the Consolidated
Leverage Ratio is made (the “Consolidated Leverage Ratio Calculation Date”),
then the Consolidated Leverage Ratio shall be calculated giving pro forma effect
to such incurrence, redemption, retirement or extinguishment of Indebtedness, or
such issuance or redemption of Disqualified Stock or Preferred Stock, as if the
same had occurred at the beginning of the applicable four-quarter period.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business made (or committed to be made
pursuant to a definitive agreement) during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the Consolidated Leverage Ratio Calculation Date, and other operational changes
that the Issuer or any of its Restricted Subsidiaries has determined to make
and/or made during the four-quarter reference period or subsequent to such
reference period and on or prior to or simultaneously with the Consolidated
Leverage Ratio Calculation Date shall be calculated on a pro forma basis in
accordance with GAAP assuming that all such Investments, acquisitions,
dispositions, mergers, amalgamations, consolidations, discontinued operations
and other operational changes had occurred on the first day of the four-quarter
reference period. If since the beginning of such period any Person that
subsequently became a Restricted Subsidiary or was merged with or into the
Issuer or any of its Restricted Subsidiaries since the beginning of such period
shall have made any Investment, acquisition, disposition, merger, amalgamation,
consolidation, discontinued operation or operational change, in each case with
respect to an operating unit of a business, that would have required adjustment
pursuant to this definition, then the Consolidated Leverage Ratio shall be
calculated giving pro forma effect thereto for such period as if such
Investment, acquisition, disposition, merger, consolidation, discontinued
operation or operational change had occurred at the beginning of the applicable
four-quarter period.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, after taxes, for such period, as
determined in accordance with GAAP, adjusted, to the extent included in
calculating such Net Income, by excluding, without duplication:

(i) all extraordinary gains or losses (net of fees and expense relating to the
transaction giving rise thereto), income, expenses or charges;

(ii) gains or losses in respect of any Asset Sales by such Person or one of its
Restricted Subsidiaries (net of fees and expenses relating to the transaction
giving rise thereto), on an after-tax basis;

(iii) the net income (loss) from any operations disposed of or discontinued and
any net gains or losses on such disposition or discontinuance, on an after-tax
basis; and

(iv) any gain or loss realized as a result of an insurance recovery.

“Consolidated Secured Debt Ratio” means, as of the date of determination, the
ratio of (a) the Consolidated Secured Indebtedness of the Issuer and its
Restricted Subsidiaries on such date to (b) EBITDA of the Issuer and its
Restricted Subsidiaries for the most recently ended four fiscal quarters ending
immediately prior to such date for which internal financial statements are
available.

 

-6-



--------------------------------------------------------------------------------

In the event that the Issuer or any Restricted Subsidiary (i) incurs, assumes,
guarantees, redeems, retires or extinguishes any Indebtedness or (ii) issues or
redeems Disqualified Stock or Preferred Stock subsequent to the commencement of
the period for which the Consolidated Secured Debt Ratio is being calculated but
prior to or simultaneously with the event for which the calculation of the
Consolidated Secured Debt Ratio is made (the “Consolidated Secured Debt Ratio
Calculation Date”), then the Consolidated Secured Debt Ratio shall be calculated
giving pro forma effect to such incurrence, assumption, guarantee, redemption,
retirement or extinguishment of Indebtedness, or such issuance or redemption of
Disqualified Stock or Preferred Stock, as if the same had occurred at the
beginning of the applicable four-quarter period.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business made (or committed to be made
pursuant to a definitive agreement) during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the Consolidated Secured Debt Ratio Calculation Date, and other operational
changes that the Issuer or any of its Restricted Subsidiaries has determined to
make and/or made during the four-quarter reference period or subsequent to such
reference period and on or prior to or simultaneously with the Consolidated
Secured Debt Ratio Calculation Date shall be calculated on a pro forma basis in
accordance with GAAP assuming that all such Investments, acquisitions,
dispositions, mergers, amalgamations, consolidations, discontinued operations
and other operational changes had occurred on the first day of the four-quarter
reference period. If since the beginning of such period any Person that
subsequently became a Restricted Subsidiary or was merged with or into the
Issuer or any of its Restricted Subsidiaries since the beginning of such period
shall have made any Investment, acquisition, disposition, merger, amalgamation,
consolidation, discontinued operation or operational change, in each case with
respect to an operating unit of a business, that would have required adjustment
pursuant to this definition, then the Consolidated Secured Debt Ratio shall be
calculated giving pro forma effect thereto for such period as if such
Investment, acquisition, disposition, merger, consolidation, discontinued
operation or operational change had occurred at the beginning of the applicable
four-quarter period.

“Consolidated Secured Indebtedness” means, as of any date of determination, the
sum, without duplication, of (1) the total amount of Secured Indebtedness of the
Issuer and its Restricted Subsidiaries, plus (2) if secured by a Lien, the
greater of the aggregate liquidation value and maximum fixed repurchase price
without regard to any change of control or redemption premiums of all
Disqualified Stock of the Issuer and the Restricted Subsidiaries and all
Preferred Stock of its Restricted Subsidiaries that are not Guarantors, in each
case, determined on a consolidated basis in accordance with GAAP.

“Corporate Trust Office of the Trustee” means the principal office of the
Trustee at which at any time its corporate trust business shall be administered,
which office at the date hereof is located at 101 Barclay Street, Floor 8 West,
New York, New York 10286, Attention: Corporate Trust Administration, or such
other address as the Trustee may designate from time to time by notice to the
Holders and the Issuer, or the principal corporate trust office of any successor
Trustee (or such other address as such successor Trustee may designate from time
to time by notice to the Holders and the Issuer).

“Credit Facilities” means, with respect to the Issuer or any of its Restricted
Subsidiaries, one or more debt facilities, including the Senior Credit
Facilities, or other financing arrangements (including, without limitation,
commercial paper facilities or indentures) providing for revolving credit loans,

 

-7-



--------------------------------------------------------------------------------

term loans, letters of credit or other long-term indebtedness, including any
notes, mortgages, guarantees, collateral documents, instruments and agreements
executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements or refundings thereof and any
indentures or credit facilities or commercial paper facilities that replace,
refund or refinance any part of the loans, notes, other credit facilities or
commitments thereunder, including any such replacement, refunding or refinancing
facility or indenture that increases the amount permitted to be borrowed
thereunder or alters the maturity thereof (provided that such increase in
borrowings is permitted under Section 4.09 hereof) or adds Restricted
Subsidiaries as additional borrowers or guarantors thereunder and whether by the
same or any other agent, lender or group of lenders.

“Custodian” means the Trustee, as custodian with respect to the Notes, each in
global form, or any successor entity thereto.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06(c) or (e) hereof,
substantially in the form of Exhibit A hereto, except that such Note shall not
bear the Global Note Legend and shall not have the “Schedule of Exchanges of
Interests in the Global Note” attached thereto.

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, any Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as Depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date 91 days after the earlier of the
maturity date of the Notes or the date the Notes are no longer outstanding.

“EBITDA” means, for any period, for any Person and its Restricted Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Expense for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Person and its Restricted Subsidiaries for such period, (iii) depreciation
and amortization expense, (iv) all film amortization cash charges, less any film
cash payments, (v) other non-recurring expenses of the Person and its Restricted
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period, (vi) actual one-time cash employment
severance costs paid during such period, provided that the aggregate amount of
all such cash employment severance costs from the Issue Date through the end of
such period does not exceed $15.0 million, (vii) cash receipts in respect of
non-cash increases deducted from EBITDA previously during such period,
(viii) actual shut-down expenses paid during such period, provided that the
aggregate amount of all such actual shut-down expenses paid from the Issue Date
through the end of such period does not exceed $10.0 million, (ix) actual costs
paid for (or reimbursements with respect to) any appraisals required pursuant to
the Senior Credit Facilities from time to time and (x) actual reimbursement
payments paid by the Issuer with respect to any advisor engaged on behalf of the
administrative agent under the Senior Credit Facilities, minus the sum of
(b) the following to the extent included in calculating such Consolidated Net
Income: (i) any benefit for Federal,

 

-8-



--------------------------------------------------------------------------------

state, local and foreign income taxes payable with respect to the Person and its
Restricted Subsidiaries for such period, plus (ii) all non-cash items increasing
Consolidated Net Income for such period, plus (iii) cash payments made with
respect to non-cash charges added back previously during such period if
otherwise excluded; provided that for the purposes of determination of the
Consolidated Leverage Ratio or the Consolidated Secured Debt Ratio, EBITDA shall
be determined as if any Restricted Subsidiary that has become or ceased to be a
Restricted Subsidiary during the fiscal quarter then ending or the immediately
preceding three fiscal quarters was (or, in the case of a Restricted Subsidiary
that has ceased to be a Restricted Subsidiary, was not) a Restricted Subsidiary
at all times during such period.

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“Equity Offering” means any public or private sale of common stock or Preferred
Stock of the Issuer or of a direct or indirect parent of the Issuer (excluding
Disqualified Stock), other than:

(1) public offerings with respect to any such Person’s common stock registered
on Form S-8; and

(2) issuances to the Issuer or any Subsidiary of the Issuer.

“euro” means the single currency of participating member states of the EMU.

“Euroclear” means Euroclear S.A./N.V., as operator of the Euroclear system.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Existing Mortgage Policies” means the Mortgage Policies issued prior to the
Issue Date with respect to the Existing Mortgages.

“Existing Mortgages” means the Mortgages executed and delivered pursuant to (and
securing the obligations under) the Existing Senior Credit Agreements prior to
the Issue Date.

“Existing Senior Credit Agreements” means (i) that certain credit agreement by
and among the Issuer, the lenders party thereto, and Bank of America, N.A. as
administrative agent, dated as of March 14, 2005, as amended on May 31,
2006, October 19, 2007 and December 19, 2008 and (ii) that certain credit
agreement by and among the Issuer, the lenders party thereto, and Bank of Tokyo
- Mitsubishi UFJ, Ltd., New York Branch, as administrative agent, dated as of
August 8, 2006 as amended on October 18, 2007 and December 19, 2008.

“First Priority Lien Obligations” means, collectively, (a) all Senior Credit
Facilities Obligations, (b) the Notes Obligations and (c) any Series of
Additional First Priority Lien Obligations.

“First Priority Lien Secured Parties” means (a) the Senior Credit Facilities
Secured Parties, (b) the Trustee and the Holders and (c) the Authorized
Representative and any other holders of any Series of Additional First Priority
Lien Obligations.

 

-9-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States which
are in effect on the Issue Date.

“Global Note Legend” means the legend set forth in Section 2.06(f)(ii) hereof,
which is required to be placed on all Global Notes issued under this Indenture.

“Global Notes” means, individually and collectively, each of the Global Notes,
substantially in the form of Exhibit A hereto, issued in accordance with
Section 2.01, 2.06(b) or 2.06(d) hereof.

“Government Securities” means securities that are:

(1) direct obligations of the United States of America for the timely payment of
which its full faith and credit is pledged; or

(2) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States of America the timely payment of which
is unconditionally guaranteed as a full faith and credit obligation by the
United States of America,

which, in either case, are not callable or redeemable at the option of the
issuer thereof, and shall also include a depository receipt issued by a bank (as
defined in Section 3(a)(2) of the Securities Act), as custodian with respect to
any such Government Securities or a specific payment of principal of or interest
on any such Government Securities held by such custodian for the account of the
holder of such depository receipt; provided that (except as required by law)
such custodian is not authorized to make any deduction from the amount payable
to the holder of such depository receipt from any amount received by the
custodian in respect of the Government Securities or the specific payment of
principal of or interest on the Government Securities evidenced by such
depository receipt.

“Guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations.

“Guarantee” means the guarantee by any Guarantor of the Issuer’s Obligations
under this Indenture.

“Guarantor” means, each Person that guarantees the Notes in accordance with the
terms of this Indenture.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate or currency risks either generally or under specific
contingencies.

“Holder” means the Person in whose name a Note is registered on the Registrar’s
books.

 

-10-



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person, without duplication:

(1) any indebtedness (including principal and premium) of such Person, whether
or not contingent:

(a) in respect of borrowed money;

(b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof);

(c) representing the balance deferred and unpaid of the purchase price of any
property (including Capitalized Lease Obligations), except (i) any such balance
that constitutes a trade payable or similar obligation to a trade creditor, in
each case accrued in the ordinary course of business and (ii) liabilities
accrued in the ordinary course of business; or

(d) representing any Hedging Obligations; provided that the amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date;

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP;

(2) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (1) of a third Person (whether or not such items
would appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business; and

(3) to the extent not otherwise included, the obligations of the type referred
to in clause (1) of a third Person secured by a Lien on any asset owned by such
first Person, whether or not such Indebtedness is assumed by such first Person.

“Indenture” means this Indenture, as amended or supplemented from time to time.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Issuer, qualified to perform the task for which it has been engaged.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

“Initial Purchasers” means Banc of America Securities LLC, SunTrust Robinson
Humphrey, Inc., RBS Securities Inc., Scotia Capital (USA) Inc., Daiwa Securities
America Inc., Mizuho Securities USA Inc. and Morgan Keegan & Company, Inc.

“Intercreditor Agreement” means the Amended and Restated Intercreditor Agreement
among the Issuer, the other grantors party thereto, Bank of America, N.A., as
collateral agent for the First Priority Lien Secured Parties and as authorized
representative for the Senior Credit Facilities Secured Parties, the Trustee and
each additional authorized representative from time to time party thereto, dated
as of the Issue Date, as the same may be amended, amended and restated,
modified, renewed or replaced from time to time.

 

-11-



--------------------------------------------------------------------------------

“Interest Payment Date” has the meaning set forth in paragraph 1 of each Note.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
directors, officers, employees and consultants, in each case made in the
ordinary course of business), purchases or other acquisitions for consideration
of Indebtedness, Equity Interests or other securities issued by any other Person
and investments that are required by GAAP to be classified on the balance sheet
(excluding the footnotes) of such Person in the same manner as the other
investments included in this definition to the extent such transactions involve
the transfer of cash or other property. For purposes of the definition of
“Unrestricted Subsidiary” and Section 4.07 hereof:

(1) “Investments” shall include the portion (proportionate to the Issuer’s
direct or indirect equity interest in such Subsidiary) of the fair market value
of the net assets of a Subsidiary of the Issuer at the time that such Subsidiary
is designated an Unrestricted Subsidiary; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Issuer.

“Issue Date” means February 12, 2010.

“Issuer” means Media General, Inc., a Virginia corporation, and any of its
successors.

“Issuer Order” means a written request or order signed on behalf of the Issuer
by an Officer of the Issuer, who must be the principal executive officer, the
principal financial officer, the treasurer or the principal accounting officer
of the Issuer, and delivered to the Trustee.

“Legal Holiday” means a Saturday, a Sunday or a day on which commercial banking
institutions are not required to be open in the State of New York.

“License” means any patent license, trademark license, copyright license or
other similar license or sublicense.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

 

-12-



--------------------------------------------------------------------------------

“Local Marketing Agreement” means a local marketing arrangement, time brokerage
agreement, management agreement or similar arrangement or similar arrangement
pursuant to which a Person, subject to customary preemption rights and other
limitations, obtains the right to exhibit programming and sell advertising time
during more than 15% of the air time of a television broadcast station licensed
to another person.

“Money” means “money” as defined in the UCC.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” means (in each case as same may be amended or amended and restated) a
deed of trust, trust deed, deed to secure debt, mortgage, leasehold deed of
trust, leasehold trust deed, leasehold deed to secure debt, or leasehold
mortgage, together with the assignments of leases and rents referred to therein
or executed in connection therewith, in each case in favor of the Collateral
Agent for the benefit of the First Priority Lien Secured Parties and securing
the obligations described therein (including the Notes Obligations) and in form
and substance acceptable to the Authorized Representatives of the First Priority
Lien Secured Parties. The term “Mortgages” includes without limitation the
Existing Mortgages together with the Mortgage Amendments, and the other
Mortgages delivered pursuant to this Indenture. Each Mortgage executed after the
Issue Date shall be in form and substance substantially the same as the Existing
Mortgages, as amended by the Mortgage Amendments contemplated by this Indenture,
with such changes as may be reasonably acceptable to the Authorized
Representatives of the First Priority Lien Secured Parties (including, without
limitation, such changes as may be reasonably satisfactory to the Authorized
Representatives of the First Priority Lien Secured Parties to account for
matters of law, whether local or otherwise).

“Mortgage Amendment” means an amendment to an Existing Mortgage or an amendment
and restatement of an Existing Mortgage causing such Existing Mortgage to secure
all of the First Priority Lien Obligations in favor of the Collateral Agent for
the benefit of the First Priority Lien Secured Parties, in each case in form and
substance acceptable to the Authorized Representatives of the First Priority
Lien Secured Parties.

“Mortgage Policy” means a fully paid American Land Title Association Lender’s
Extended Coverage title insurance policy with endorsements and in amounts
acceptable to the Collateral Agent, issued, coinsured and reinsured by title
insurers acceptable to the Authorized Representatives of the First Priority Lien
Secured Parties, insuring the Mortgage in question to be valid first and
subsisting Lien on the property described therein, free and clear of all defects
(including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Liens, and providing for such other
affirmative insurance and such coinsurance and direct access reinsurance as the
Collateral Agent may deem necessary or desirable.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person and its Subsidiaries that are Restricted Subsidiaries, determined in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends.

“Net Proceeds” means the aggregate cash proceeds received by the Issuer or any
of its Restricted Subsidiaries in respect of any Asset Sale, including legal,
accounting and investment banking fees, and brokerage and sales commissions, any
relocation expenses incurred as a result thereof, taxes paid or payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), amounts required to be applied to
the repayment of principal, premium, if any, and interest on Indebtedness (other
than Subordinated Indebtedness) required (other than required by

 

-13-



--------------------------------------------------------------------------------

clause (b)(1) of Section 4.10) to be paid as a result of such transaction (or in
the case of Asset Sales of Collateral, which Indebtedness (other than
Subordinated Indebtedness) shall be secured by a Lien on such Collateral that
has priority over the Lien securing the Notes Obligations) and any deduction of
appropriate amounts to be provided by the Issuer or any of its Restricted
Subsidiaries as a reserve in accordance with GAAP against any liabilities
associated with the asset disposed of in such transaction and retained by the
Issuer or any of its Restricted Subsidiaries after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction.

“Non-U.S. Person” means a Person who is not a U.S. Person.

“Notes” means the Initial Notes authenticated and delivered under this Indenture
and any Additional Notes subsequently issued under this Indenture.

“Notes Obligations” means Obligations in respect of the Notes, this Indenture
and the Security Documents, including for the avoidance of doubt, Obligations in
respect of guarantees thereof.

“Obligations” means any principal (including any accretion), interest (including
any interest accruing subsequent to the filing of a petition in bankruptcy,
reorganization or similar proceeding at the rate provided for in the
documentation with respect thereto, whether or not such interest is an allowed
claim under applicable state, federal or foreign law), penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and banker’s acceptances), damages and other
liabilities, and guarantees of payment of such principal (including any
accretion), interest, penalties, fees, expenses (including, but not limited to,
attorneys’ fees and expenses), indemnifications, reimbursements, damages and
other liabilities, payable under the documentation governing any Indebtedness.

“Offering Memorandum” means the confidential offering memorandum, dated
February 5, 2010, relating to the sale of the Initial Notes.

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, any Executive Vice President, Senior Vice President or Vice
President, the Treasurer or the Secretary of the Issuer.

“Officer’s Certificate” means a certificate signed on behalf of the Issuer by an
Officer of the Issuer, who must be the principal executive officer, the
principal financial officer, the treasurer, the principal accounting officer or
the general counsel of the Issuer, that meets the requirements set forth in this
Indenture.

“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Issuer.

“Original Issue Discount Legend” means the legend set forth in
Section 2.06(f)(iv) hereof.

“Participant” means, with respect to the Depositary a Person who has an account
with the Depositary (and, with respect to DTC, shall include Euroclear and
Clearstream).

“Permit” means all right, title and interest of any Person (in each case whether
now or hereafter existing, owned, arising or acquired) in and to any
authorization, consent, approval, permit, license or exemption of, registration
or filing with, or report or notice to, any governmental authority.

 

-14-



--------------------------------------------------------------------------------

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Cash Equivalents between the Issuer or any of its Restricted Subsidiaries and
another Person; provided, that any cash or Cash Equivalents received must be
applied in accordance with Section 4.10 hereof.

“Permitted Holder” means (i) any employee benefit plan of such Person or its
Subsidiaries, and any Person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan or (ii) the descendents of
D. Tennant Bryan and their respective estates, lineal descendants, adoptive
children, heirs, executors, personal representatives, administrators and trusts
for any of their benefit or the benefit of their respective spouses, estates,
lineal descendants, adoptive children or heirs.

“Permitted Investments” means:

(1) any Investment in the Issuer or any of its Restricted Subsidiaries;

(2) any Investment in cash and Cash Equivalents;

(3) any Investment by the Issuer or any of its Restricted Subsidiaries in a
Person that is engaged in a Similar Business if as a result of such Investment:

(a) such Person becomes a Restricted Subsidiary; or

(b) such Person, in one transaction or a series of related transactions, is
merged or consolidated with or into, or transfers or conveys substantially all
of its assets to, or is liquidated into, the Issuer or a Restricted Subsidiary
and, in each case, any Investment held by such Person; provided, that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

(4) any Investment in securities or other assets received in connection with an
Asset Sale made pursuant to the provisions of Section 4.10 hereof or any other
disposition of assets not constituting an Asset Sale;

(5) any Investment existing on the Issue Date or made pursuant to binding
commitments in effect on the Issue Date or an Investment consisting of any
extension, modification or renewal of any Investment existing on the Issue Date;
provided that the amount of any such Investment may be increased (x) as required
by the terms of such Investment as in existence on the Issue Date or (y) as
otherwise permitted under this Indenture;

(6) any Investment acquired by the Issuer or any of its Restricted Subsidiaries:

(a) in exchange for any other Investment or accounts receivable held by the
Issuer or any such Restricted Subsidiary in connection with or as a result of a
bankruptcy workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable; or

(b) as a result of a foreclosure by the Issuer or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

(7) Hedging Obligations permitted under Section 4.09(b)(9);

 

-15-



--------------------------------------------------------------------------------

(8) Investments the payment for which consists of Equity Interests (exclusive of
Disqualified Stock) of the Issuer or any of its direct or indirect parent
companies; provided, however, that such Equity Interests will not increase the
amount available for Restricted Payments under Section 4.07(a)(3);

(9) Investments consisting of purchases and acquisitions of inventory, supplies,
material or equipment;

(10) additional Investments having an aggregate fair market value, taken
together with all other Investments made pursuant to this clause (10) that are
at that time outstanding not to exceed (i) $10.0 million or (ii) if after giving
effect to such Investments on a pro forma basis the Consolidated Leverage Ratio
would be equal to or less than 5.5 to 1.0, $20.0 million (with the fair market
value of each Investment being measured at the time made and without giving
effect to subsequent changes in value);

(11) advances to, or guarantees of Indebtedness of, directors, employees,
officers and consultants not in excess of $1.0 million outstanding at any one
time, in the aggregate;

(12) loans and advances to officers, directors and employees for moving expenses
and other similar expenses, in each case incurred in the ordinary course of
business or to fund such Person’s purchase of Equity Interests of the Issuer or
any direct or indirect parent company thereof;

(13) Investments in the ordinary course of business consisting of endorsements
for collection or deposit; and

(14) Investments by the Issuer or any of its Restricted Subsidiaries in any
other Person pursuant to a Local Marketing Agreement or similar arrangement
relating to a station owned or licensed by such Person.

“Permitted Liens” means, with respect to any Person:

(1) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;

(2) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet overdue for a period of more than 30 days
or being contested in good faith by appropriate proceedings or other Liens
arising out of judgments or awards against such Person with respect to which
such Person shall then be proceeding with an appeal or other proceedings for
review if adequate reserves with respect thereto are maintained on the books of
such Person in accordance with GAAP;

(3) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than 30 days or subject to penalties for nonpayment or
which are being contested in good faith by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of such Person in accordance with GAAP;

 

-16-



--------------------------------------------------------------------------------

(4) Liens in favor of the issuer of stay, customs, appeal, performance and
surety bonds or bid bonds or with respect to other regulatory requirements or
letters of credit issued pursuant to the request of and for the account of such
Person in the ordinary course of its business;

(5) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(6) Liens securing Obligations under Indebtedness permitted to be incurred
pursuant to Section 4.09(b)(2) or (4); provided that Liens securing Indebtedness
permitted to be incurred pursuant to Section 4.09(b)(4) are solely on the assets
financed, purchased, constructed, improved, acquired or assets of the acquired
entity, as the case may be;

(7) Liens existing on the Issue Date (other than Liens securing the Credit
Facilities);

(8) Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided, however, such Liens are not created or incurred
in connection with, or in contemplation of, such other Person becoming such a
Subsidiary; provided, further, however, that such Liens may not extend to any
other property owned by the Issuer or any of its Restricted Subsidiaries;

(9) Liens on property at the time the Issuer or a Restricted Subsidiary acquired
the property, including any acquisition by means of a merger or consolidation
with or into the Issuer or any of its Restricted Subsidiaries; provided,
however, that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition; provided, further, however, that the Liens
may not extend to any other property owned by the Issuer or any of its
Restricted Subsidiaries;

(10) Liens securing Hedging Obligations so long as, in the case of Hedging
Obligations related to interest, the related Indebtedness is, and is permitted
to be under this Indenture, secured by a Lien on the same property securing such
Hedging Obligations;

(11) Liens on specific items of inventory of other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(12) leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of the Issuer or any of its Restricted Subsidiaries and
do not secure any Indebtedness;

(13) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Issuer and its Restricted
Subsidiaries in the ordinary course of business;

(14) Liens in favor of the Issuer or any Guarantor;

 

-17-



--------------------------------------------------------------------------------

(15) Liens on equipment of the Issuer or any of its Restricted Subsidiaries
granted in the ordinary course of business to the Issuer’s or such Restricted
Subsidiary’s client at which equipment is located;

(16) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness permitted to be
incurred pursuant to Section 4.09 secured by any Lien referred to in the
foregoing clauses (6), (7), (8) and (9); provided, however, that (a) such new
Lien shall be limited to all or part of the same property that secured the
original Lien (plus improvements on such property), and (b) the Indebtedness
secured by such Lien at such time is not increased to any amount greater than
the sum of (i) the outstanding principal amount or, if greater, committed amount
of the Indebtedness described under clauses (6), (7), (8) and (9) at the time
the original Lien became a Permitted Lien under this Indenture, and (ii) an
amount necessary to pay any fees and expenses, including premiums, related to
such refinancing, refunding, extension, renewal or replacement;

(17) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(18) other Liens securing obligations which do not exceed $20.0 million;

(19) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 6.01(5) hereof so long as such Liens are adequately
bonded and any appropriate legal proceedings that may have been duly initiated
for the review of such judgment have not been finally terminated or the period
within which such proceedings may be initiated has not expired;

(20) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(21) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business, and (iii) in favor of banking institutions arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;

(22) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes; and

(23) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Issuer or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Issuer and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Issuer or any of its
Restricted Subsidiaries in the ordinary course of business.

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on and the costs in respect of such Indebtedness.

 

-18-



--------------------------------------------------------------------------------

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Private Placement Legend” means the legend set forth in Section 2.06(f)(i)
hereof to be placed on all Notes issued under this Indenture, except where
otherwise permitted by the provisions of this Indenture.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the Notes publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Issuer which shall be substituted for Moody’s or S&P or both, as the case may
be.

“Real Property” means (i) all right, title and interest, including without
limitation all fee and leasehold interests of the Issuer or any Guarantor, in
any and all parcels of real property, together with all improvements, fixtures,
easements, hereditaments and appurtenances relating thereto and all leases,
rents, royalties and other income, issues or profits derived therefrom or
relating thereto and (ii) all present and future accessions appurtenances,
components, repairs, repair parts, spare parts, replacements, alterations,
substitutions, additions, issue and/or improvements to or of or with respect to
any of the foregoing.

“Record Date” for the interest payable on any applicable Interest Payment Date
means with respect to the Notes, February 1 or August 1 (whether or not a
Business Day) immediately preceding such Interest Payment Date.

“Regulation S” means Regulation S promulgated under the Securities Act.

“Regulation S-X” means Regulation S-X promulgated under the Securities Act.

“Regulation S Global Note” means a Global Note substantially in the form of
Exhibit A hereto bearing the Global Note Legend, the Private Placement Legend
and the Regulation S Global Note Legend and deposited with or on behalf of and
registered in the name of the Depositary or its nominee that will be issued in a
denomination equal to the outstanding principal amount of the Notes sold in
reliance on Regulation S.

“Regulation S Global Note Legend” means the legend set forth in
Section 2.06(f)(iii) hereof.

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business, provided that any assets received by the
Issuer or a Restricted Subsidiary in exchange for assets transferred by the
Issuer or a Restricted Subsidiary shall not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary.

 

-19-



--------------------------------------------------------------------------------

“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the Persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such Person’s knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of this
Indenture.

“Restricted Definitive Note” means a Definitive Note bearing, or that is
required to bear, the Private Placement Legend.

“Restricted Global Note” means a Global Note bearing, or that is required to
bear, the Private Placement Legend.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Period” means the 40-day distribution compliance period as defined
in Regulation S.

“Restricted Subsidiary” means, at any time, each direct and indirect Subsidiary
of the Issuer that is not then an Unrestricted Subsidiary; provided, however,
that upon the occurrence of an Unrestricted Subsidiary ceasing to be an
Unrestricted Subsidiary, such Subsidiary shall be included in the definition of
“Restricted Subsidiary.”

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Rule 903” means Rule 903 promulgated under the Securities Act.

“Rule 904” means Rule 904 promulgated under the Securities Act.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor to its rating agency business.

“Sale and Lease-Back Transaction” means any arrangement providing for the
leasing by the Issuer or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Issuer or such Restricted Subsidiary to a third Person in
contemplation of such leasing.

“SEC” means the U.S. Securities and Exchange Commission.

“Secured Indebtedness” means any Indebtedness of the Issuer or any of its
Restricted Subsidiaries secured by a Lien.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security Documents” means, collectively, the security agreements relating to
the Collateral and the Mortgages and other instruments (which agreements,
mortgages and instruments may be in the form of amendments or amendments and
restatements of the existing agreement, mortgages and instruments securing the
Senior Credit Facilities) delivered, filed and/or recorded in appropriate
jurisdictions to create, preserve and protect the Liens on the Collateral in
favor of the Collateral Agent for the

 

-20-



--------------------------------------------------------------------------------

benefit of the Trustee and the Holders securing the Notes Obligations
(including, without limitation, financing statements under the UCC of the
relevant states), each as in effect on the Issue Date, or if entered into after
the Issue Date, as in effect on such later date, and as amended, amended and
restated, modified, renewed or replaced from time to time.

“Senior Credit Facilities” means the Credit Facility under the Second Amended
and Restated Credit Agreement dated February 12, 2010, by and among the Issuer,
the Guarantors, the lenders party thereto in their capacities as lenders
thereunder and Bank of America, N.A. as Administrative Agent, including any
guarantees, cash management agreements, collateral documents, instruments and
agreements executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements, refundings or refinancings
thereof and any indentures or credit facilities or commercial paper facilities
with banks or other institutional lenders or investors that replace, refund or
refinance any part of the loans, notes, other credit facilities or commitments
thereunder, including any such replacement, refunding or refinancing facility or
indenture that increases the amount borrowable thereunder or alters the maturity
thereof (provided that such increase in borrowings is permitted under
Section 4.09 hereof).

“Senior Credit Facilities Obligations” means Obligations in respect of the
Senior Credit Facilities, including, for the avoidance of doubt, Obligations in
respect of guarantees thereof and Hedging Obligations subject to guarantee and
security agreements entered into in connection with the Senior Credit
Facilities.

“Senior Credit Facilities Secured Parties” means the “Secured Parties” (or
similar term), as defined in the Senior Credit Facilities.

“Senior Indebtedness” means:

(1) all Indebtedness of the Issuer or any Guarantor outstanding under the Senior
Credit Facilities or the Notes and related Guarantees (including interest
accruing on or after the filing of any petition in bankruptcy or similar
proceeding or for reorganization of the Issuer or any Guarantor (at the rate
provided for in the documentation with respect thereto, regardless of whether or
not a claim for post-filing interest is allowed in such proceedings)), and any
and all other fees, expense reimbursement obligations, indemnification amounts,
penalties, and other amounts (whether existing on the Issue Date or thereafter
created or incurred) and all obligations of the Issuer or any Guarantor to
reimburse any bank or other Person in respect of amounts paid under letters of
credit, acceptances or other similar instruments;

(2) all Hedging Obligations (and guarantees thereof) owing to a Lender (as
defined in the Senior Credit Facilities) or any Affiliate of such Lender (or any
Person that was a Lender or an Affiliate of such Lender at the time the
applicable agreement giving rise to such Hedging Obligation was entered into),
provided that such Hedging Obligations are permitted to be incurred under the
terms of this Indenture;

(3) any other Indebtedness of the Issuer or any Guarantor permitted to be
incurred under the terms of this Indenture, unless the instrument under which
such Indebtedness is incurred expressly provides that it is subordinated in
right of payment to the Notes or any related Guarantee; and

(4) all Obligations with respect to the items listed in the preceding clauses
(1), (2) and (3);

 

-21-



--------------------------------------------------------------------------------

provided, however, that Senior Indebtedness shall not include:

(a) any obligation of such Person to the Issuer or any of its Subsidiaries;

(b) any liability for federal, state, local or other taxes owed or owing by such
Person;

(c) any accounts payable or other liability to trade creditors arising in the
ordinary course of business; provided that obligations incurred pursuant to the
Credit Facilities shall not be excluded pursuant to this clause (c);

(d) any Indebtedness or other Obligation of such Person which is subordinate or
junior in any respect to any other Indebtedness or other Obligation of such
Person; or

(e) that portion of any Indebtedness which at the time of incurrence is incurred
in violation of this Indenture.

“Series” means (a) with respect to the First Priority Lien Secured Parties, each
of (i) the Senior Credit Facilities Secured Parties (in their capacities as
such), (ii) the Holders and the Trustee (each in their capacity as such) and
(iii) each other group of Additional First Lien Secured Parties that become
subject to the Intercreditor Agreement after the date hereof that are
represented by a common Authorized Representative (in its capacity as such for
such Additional First Lien Secured Parties) and (b) with respect to any First
Priority Lien Obligations, each of (i) the Senior Credit Facilities Obligations,
(ii) the Notes Obligations and (iii) the Additional First Priority Lien
Obligations incurred pursuant to any applicable common agreement, which pursuant
to any joinder agreement, are to be represented under the Intercreditor
Agreement by a common Authorized Representative (in its capacity as such for
such Additional First Priority Lien Obligations).

“Significant Party” means any Guarantor or Restricted Subsidiary that would be,
or any group of Guarantors or Restricted Subsidiaries that taken together would
constitute, a “significant subsidiary” as defined in Article 1, Rule 1-02 of
Regulation S-X, promulgated pursuant to the Securities Act, as such regulation
is in effect on the Issue Date.

“Similar Business” means any business conducted or proposed to be conducted by
the Issuer and its Subsidiaries on the Issue Date or any business that is
similar, reasonably related, incidental or ancillary thereto.

“Subordinated Indebtedness” means:

(1) any Indebtedness of the Issuer which is by its terms subordinated in right
of payment to the Notes; and

(2) any Indebtedness of any Guarantor which is by its terms subordinated in
right of payment to the Guarantee of such entity of the Notes.

“Subsidiary” means, with respect to any Person:

(1) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof; and

 

-22-



--------------------------------------------------------------------------------

(2) any partnership, joint venture, limited liability company or similar entity
of which

(x) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general or limited partnership interests, as applicable, are
owned or controlled, directly or indirectly, by such Person or one or more of
the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership or otherwise, and

(y) such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.

“Treasury Rate” means, as of any Redemption Date, the yield to maturity as of
such Redemption Date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15(519) that has become publicly available at least two
Business Days prior to the Redemption Date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the Redemption Date to February 15, 2014;
provided, however, that if the period from the Redemption Date to February 15,
2014 is less than one year, the weekly average yield on actually traded United
States Treasury securities adjusted to a constant maturity of one year will be
used.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended (15
U.S.C. §§ 77aaa-77bbbb).

“Trustee” means The Bank of New York Mellon, as trustee, until a successor
replaces it in accordance with Section 7.08 or Section 7.09 and thereafter means
the successor serving hereunder.

 

-23-



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or, where applicable as to specific items or types of
Collateral, any other relevant state.

“Unrestricted Definitive Notes” means one or more Definitive Notes that do not
and are not required to bear the Private Placement Legend.

“Unrestricted Global Note” means a permanent Global Note, substantially in the
form of Exhibit A attached hereto, that bears the Global Note Legend and that is
deposited with or on behalf of and registered in the name of the Depositary,
representing Notes that do not bear the Private Placement Legend.

“Unrestricted Subsidiary” means:

(1) any Subsidiary of the Issuer which at the time of determination is an
Unrestricted Subsidiary (as designated by the Issuer, as provided below); and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Issuer may designate any Subsidiary of the Issuer (including any existing
Subsidiary and any newly acquired or newly formed Subsidiary) to be an
Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on, any
property of, the Issuer or any Restricted Subsidiary of the Issuer (other than
solely any Unrestricted Subsidiary of the Subsidiary to be so designated);
provided that

(1) any Unrestricted Subsidiary must be an entity of which the Equity Interests
entitled to cast at least a majority of the votes that may be cast by all Equity
Interests having ordinary voting power for the election of directors or Persons
performing a similar function are owned, directly or indirectly, by the Issuer;

(2) such designation complies with Section 4.07 hereof; and

(3) each of:

(a) the Subsidiary to be so designated; and

(b) its Subsidiaries

has not at the time of designation, and does not thereafter, incur any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Issuer or any Restricted Subsidiary.

The Issuer may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
no Default shall have occurred and be continuing and either:

(1) the Issuer could incur at least $1.00 of additional Indebtedness pursuant to
the Consolidated Leverage Ratio test described in Section 4.09(a) hereof; or

(2) the Consolidated Leverage Ratio for the Issuer and its Restricted
Subsidiaries would be less than such ratio immediately prior to such
designation,

in each case on a pro forma basis taking into account such designation.

 

-24-



--------------------------------------------------------------------------------

Any such designation by the Issuer shall be notified by the Issuer to the
Trustee by promptly filing with the Trustee a copy of the resolution of the
board of directors of the Issuer or any committee thereof giving effect to such
designation and an Officer’s Certificate certifying that such designation
complied with the foregoing provisions.

“U.S. Person” means a U.S. person as defined in Rule 902(k) under the Securities
Act.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing:

(1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by

(2) the sum of all such payments.

“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Equity Interests of which (other than directors’ qualifying
shares) shall at the time be owned by such Person or by one or more Wholly-Owned
Subsidiaries of such Person.

SECTION 1.02. Other Definitions.

 

Term

   Defined
in Section

“Affiliate Transaction”

   4.11

“Asset Sale Offer”

   4.10

“Authentication Order”

   2.02

“Change of Control Offer”

   4.14

“Change of Control Payment”

   4.14

“Change of Control Payment Date”

   4.14

“Collateral Asset Sale Offer”

   4.10

“Collateral Excess Proceeds”

   4.10

“Covenant Defeasance”

   8.03

“Covenant Suspension Period”

   4.16

“DTC”

   2.03

“Event of Default”

   6.01

“Excess Proceeds”

   4.10

“incur” and “incurrence”

   4.09

“Initial Notes”

   Preamble

“Legal Defeasance”

   8.02

“Note Register”

   2.03

“Offer Amount”

   3.09

“Offer Period”

   3.09

“Pari Passu Indebtedness”

   4.10

“Paying Agent”

   2.03

“Purchase Date”

   3.09

“Redemption Date”

   3.07

“Refinancing Indebtedness”

   4.09

“Refunding Capital Stock”

   4.07

“Registrar”

   2.03

“Reinstatement Date”

   4.16

“Restricted Payments”

   4.07

“Successor Company”

   5.01

“Successor Person”

   5.01

“Suspended Covenants”

   4.16

“Title Company”

   12.08

“Treasury Capital Stock”

   4.07

 

-25-



--------------------------------------------------------------------------------

SECTION 1.03. Incorporation by Reference of Trust Indenture Act. Whenever this
Indenture refers to a provision of the Trust Indenture Act, the provision is
incorporated by reference in and made a part of this Indenture.

“obligor” on the Notes and the Guarantees means the Issuer and the Guarantors,
respectively, and any successor obligor upon the Notes and the Guarantees,
respectively. All other terms used in this Indenture that are defined by the
Trust Indenture Act, defined by Trust Indenture Act reference to another statute
or defined by SEC rule under the Trust Indenture Act have the meanings so
assigned to them.

SECTION 1.04. Rules of Construction. Unless the context otherwise requires:

(a) a term has the meaning assigned to it;

(b) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(c) “or” is not exclusive;

(d) “including” means including without limitation;

(e) words in the singular include the plural, and in the plural include the
singular;

(f) “will” shall be interpreted to express a command;

(g) provisions apply to successive events and transactions;

(h) references to sections of, or rules under, the Securities Act shall be
deemed to include substitute, replacement or successor sections or rules adopted
by the SEC from time to time;

(i) unless the context otherwise requires, any reference to an “Article,”
“Section” or “clause” refers to an Article, Section or clause, as the case may
be, of this Indenture; and

 

-26-



--------------------------------------------------------------------------------

(j) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not any particular Article,
Section, clause or other subdivision.

SECTION 1.05. Acts of Holders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing.
Except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments or record or both are delivered to
the Trustee and, where it is hereby expressly required, to the Issuer. Proof of
execution of any such instrument or of a writing appointing any such agent, or
the holding by any Person of a Note, shall be sufficient for any purpose of this
Indenture and (subject to Section 7.01) conclusive in favor of the Trustee and
the Issuer, if made in the manner provided in this Section 1.05.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by the
certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
or on behalf of any legal entity other than an individual, such certificate or
affidavit shall also constitute proof of the authority of the Person executing
the same. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner that the Trustee deems sufficient.

(c) The ownership of Notes shall be proved by the Note Register.

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Note shall bind every future Holder of the
same Note and the Holder of every Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof, in respect of any action
taken, suffered or omitted by the Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.

(e) The Issuer may, at its option in the circumstances permitted by the Trust
Indenture Act, set a record date for purposes of determining the identity of
Holders entitled to give any request, demand, authorization, direction, notice,
consent, waiver or take any other act, or to vote or consent to any action by
vote or consent authorized or permitted to be given or taken by Holders, but the
Issuer shall have no obligation to do so.

(f) Without limiting the foregoing, a Holder entitled to take any action
hereunder with regard to any particular Note may do so with regard to all or any
part of the principal amount of such Note or by one or more duly appointed
agents, each of which may do so pursuant to such appointment with regard to all
or any part of such principal amount. Any notice given or action taken by a
Holder or its agents with regard to different parts of such principal amount
pursuant to this paragraph shall have the same effect as if given or taken by
separate Holders of each such different part.

(g) Without limiting the generality of the foregoing, a Holder, including the
Depositary, may make, give or take, by a proxy or proxies duly appointed in
writing, any request, demand, authorization, direction, notice, consent, waiver
or other action provided in this Indenture to be made, given or taken by
Holders, and the Depositary may provide its proxy to the beneficial owners of
interests in any such Global Note through such Depositary’s standing
instructions and customary practices.

 

-27-



--------------------------------------------------------------------------------

(h) The Issuer may fix a record date for the purpose of determining the Persons
who are beneficial owners of interests in any Global Note held by DTC entitled
under the procedures of such Depositary to make, give or take, by a proxy or
proxies duly appointed in writing, any request, demand, authorization,
direction, notice, consent, waiver or other action provided in this Indenture to
be made, given or taken by Holders. If such a record date is fixed, the Holders
on such record date or their duly appointed proxy or proxies, and only such
Persons, shall be entitled to make, give or take such request, demand,
authorization, direction, notice, consent, waiver or other action, whether or
not such Holders remain Holders after such record date. No such request, demand,
authorization, direction, notice, consent, waiver or other action shall be valid
or effective if made, given or taken more than 90 days after such record date.

ARTICLE II

THE NOTES

SECTION 2.01. Form and Dating; Terms.

(a) General. The Notes and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit A hereto. The Notes may have notations,
legends or endorsements required by law, stock exchange rules or usage. Each
Note shall be dated the date of its authentication. The Notes shall be in
minimum denominations of $2,000 and integral multiples of $1,000 in excess
thereof.

(b) Global Notes. Notes offered and sold in reliance on Rule 144A shall be
issued initially in the form of one or more Rule 144A Global Notes, and any
Notes offered and sold in reliance on Regulation S shall be issued initially in
the form of one or more Regulation S Global Notes. Notes issued in global form
shall be substantially in the form of Exhibit A hereto (including the Global
Note Legend thereon and the “Schedule of Exchanges of Interests in the Global
Note” attached thereto). Notes issued in definitive form shall be substantially
in the form of Exhibit A hereto (but without the Global Note Legend thereon and
without the “Schedule of Exchanges of Interests in the Global Note” attached
thereto). Each Global Note shall represent such of the outstanding Notes as
shall be specified on the face of such Global Note, as increased or decreased in
the “Schedule of Exchanges of Interests in the Global Note” attached thereto and
each shall provide that it shall represent up to the aggregate principal amount
of Notes from time to time endorsed thereon and that the aggregate principal
amount of outstanding Notes represented thereby may from time to time be reduced
or increased, as applicable, to reflect exchanges and redemptions by increasing
the aggregate principal amount of such Global Note. Any endorsement of a Global
Note to reflect the amount of any increase or decrease in the aggregate
principal amount of outstanding Notes represented thereby shall be made by the
Trustee or the Custodian, at the direction of the Trustee, in accordance with
instructions given by the Holder thereof as required by Section 2.06 hereof.

(c) Terms. The aggregate principal amount of Notes that may be authenticated and
delivered under this Indenture is unlimited.

The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture and the Issuer, the Guarantors and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby. However, to the extent any
provision of any Note conflicts with the express provisions of this Indenture,
the provisions of this Indenture shall govern and be controlling.

The Notes shall be subject to repurchase by the Issuer pursuant to a Collateral
Asset Sale Offer or an Asset Sale Offer as provided in Section 4.10 hereof or a
Change of Control Offer as provided in Section 4.14 hereof. The Notes shall not
be redeemable, other than as provided in Article III hereof.

 

-28-



--------------------------------------------------------------------------------

(d) Issuance of Additional Notes. Additional Notes ranking pari passu with the
Initial Notes may be created and issued from time to time by the Issuer without
notice to or consent of the Holders and shall be consolidated with and form a
single class with the Initial Notes and shall have the same terms as to status,
redemption or otherwise as the Initial Notes; provided that the Issuer’s ability
to issue Additional Notes shall be subject to the Issuer’s compliance with
Sections 4.09 and 4.12 hereof.

SECTION 2.02. Execution and Authentication. At least one Officer of the Issuer
shall execute the Notes on behalf of the Issuer by manual, facsimile or
electronic (e.g., .pdf) signature.

If an Officer of the Issuer whose signature is on a Note no longer holds that
office at the time the Trustee authenticates the Note, the Note shall
nevertheless be valid.

A Note shall not be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose until authenticated substantially in the form of
Exhibit A attached hereto, as the case may be, by the manual signature of the
Trustee. The signature shall be conclusive evidence that the Note has been duly
authenticated and delivered under this Indenture.

On the Issue Date, the Trustee shall, upon receipt of an Issuer Order (an
“Authentication Order”), which order shall set forth the number of separate Note
certificates, the principal amount of each of the Notes to be authenticated, the
date on which the Notes are to be authenticated, the registered holder of each
Note and delivery instructions, authenticate and deliver the Initial Notes. In
addition, at any time, from time to time, the Trustee shall upon receipt of an
Authentication Order (and receipt of an Officer’s Certificate and Opinion of
Counsel delivered under Sections 13.04 and 13.05 hereof) authenticate and
deliver any Additional Notes.

The Trustee may appoint an authenticating agent acceptable to the Issuer to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Issuer.

SECTION 2.03. Registrar and Paying Agent. The Issuer shall maintain (i) an
office or agency where Notes may be presented for registration of transfer or
for exchange (“Registrar”) and (ii) an office or agency where Notes may be
presented for payment (“Paying Agent”). The Registrar shall keep a register of
the Notes (“Note Register”) reflecting the ownership of the Notes outstanding
from time to time and of their transfer. The Registrar shall also facilitate the
transfer of the Notes on behalf of the Issuer in accordance with Section 2.06
hereof. The Issuer may appoint one or more co-registrars and one or more
additional paying agents. The term “Registrar” includes any co-registrar, and
the term “Paying Agent” includes any additional paying agents. The Issuer
initially appoints the Trustee as Paying Agent. The Issuer may change any Paying
Agent or Registrar without prior notice to any Holder. The Issuer shall notify
the Trustee in writing of the name and address of any Agent not a party to this
Indenture. If the Issuer fails to appoint or maintain another entity as
Registrar or Paying Agent, the Trustee shall, to the extent that it is capable,
act as such. The Issuer or any of its domestic Subsidiaries may act as Paying
Agent or Registrar.

The Issuer initially appoints The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes representing the Notes.

The Issuer initially appoints the Trustee to act as the Registrar for the Notes
and the Trustee agrees to initially so act.

 

-29-



--------------------------------------------------------------------------------

SECTION 2.04. Paying Agent to Hold Money in Trust. The Issuer shall require each
Paying Agent other than the Trustee to agree in writing that the Paying Agent
shall hold in trust for the benefit of Holders or the Trustee all money held by
the Paying Agent for the payment of principal, premium, if any, or interest on
the Notes, and will notify the Trustee of any default by the Issuer in making
any such payment. While any such default continues, the Trustee may require a
Paying Agent to pay all money held by it to the Trustee. The Issuer at any time
may require a Paying Agent to pay all money held by it to the Trustee. Upon
payment over to the Trustee, the Paying Agent (if other than the Issuer or a
Subsidiary) shall have no further liability for such funds. If the Issuer or a
Subsidiary acts as Paying Agent, it shall segregate and hold in a separate trust
fund for the benefit of the Holders all funds held by it as Paying Agent. Upon
any Event of Default pursuant to Section 6.01(6) or (7), the Trustee shall serve
as Paying Agent for the Notes.

SECTION 2.05. Holder Lists. The Trustee shall preserve in as current a form as
is reasonably practicable the most recent list available to it of the names and
addresses of all Holders and shall otherwise comply with Trust Indenture Act
Section 312(a). If the Trustee is not the Registrar, the Issuer shall furnish to
the Trustee at least five Business Days before each Interest Payment Date and at
such other times as the Trustee may request in writing, a list in such form and
as of such date as the Trustee may reasonably require of the names and addresses
of the Holders of Notes and the Issuer shall otherwise comply with Trust
Indenture Act Section 312(a).

SECTION 2.06. Transfer and Exchange.

(a) Transfer and Exchange of Global Notes. Except as otherwise set forth in this
Section 2.06, a Global Note may be transferred, in whole and not in part, only
to another nominee of the Depositary or to a successor thereto or a nominee of
such successor thereto. A beneficial interest in a Global Note may not be
exchanged for a Definitive Note of the same series unless (A) the Depositary
(x) notifies the Issuer that it is unwilling or unable to continue as Depositary
for such Global Note or (y) has ceased to be a clearing agency registered under
the Exchange Act, and, in either case, a successor Depositary is not appointed
by the Issuer within 120 days or (B) there shall have occurred and be continuing
an Event of Default with respect to the Notes. Upon the occurrence of any of the
preceding events in (A) above, Definitive Notes delivered in exchange for any
Global Note of the same series or beneficial interests therein will be
registered in the names, and issued in any approved denominations, requested by
or on behalf of the Depositary (in accordance with its customary procedures).
Global Notes also may be exchanged or replaced, in whole or in part, as provided
in Sections 2.07 and 2.10 hereof. Every Note authenticated and delivered in
exchange for, or in lieu of, a Global Note of the same series or any portion
thereof, pursuant to this Section 2.06 or Section 2.07 or 2.10 hereof, shall be
authenticated and delivered in the form of, and shall be, a Global Note, except
for Definitive Notes issued subsequent to any of the preceding events in (A) or
(B) above and pursuant to Section 2.06(c) hereof. A Global Note may not be
exchanged for another Note other than as provided in this Section 2.06(a); and
beneficial interests in a Global Note may not be transferred and exchanged other
than as provided in Section 2.06(b) or (c) hereof.

 

-30-



--------------------------------------------------------------------------------

(b) Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depositary in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes shall be subject to restrictions on transfer comparable to those
set forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also shall require compliance with
either subparagraph (i) or (ii) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:

(i) Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend; provided, that prior to the expiration of the
Restricted Period, transfers of beneficial interests in the Regulation S Global
Note may not be made to a U.S. Person or for the account or benefit of a U.S.
Person other than to a “distributor” (as defined in Rule 902(d) of Regulation S)
and other than pursuant to Rule 144A. No written orders or instructions shall be
required to be delivered to the Registrar to effect the transfers described in
this Section 2.06(b)(i).

(ii) All Other Transfers and Exchanges of Beneficial Interests in Global Notes.
In connection with all transfers and exchanges of beneficial interests that are
not subject to Section 2.06(b)(i) hereof, the transferor of such beneficial
interest must deliver to the Registrar either (A) (1) a written order from a
Participant or an Indirect Participant given to the Depositary in accordance
with the Applicable Procedures directing the Depositary to credit or cause to be
credited a beneficial interest in another Global Note in an amount equal to the
beneficial interest to be transferred or exchanged and (2) instructions given in
accordance with the Applicable Procedures containing information regarding the
Participant account to be credited with such increase or (B) (1) a written order
from a Participant or an Indirect Participant given to the Depositary in
accordance with the Applicable Procedures directing the Depositary to cause to
be issued a Definitive Note of the same series in an amount equal to the
beneficial interest to be transferred or exchanged and (2) instructions given by
the Depositary to the Registrar containing information regarding the Person in
whose name such Definitive Note shall be registered to effect the transfer or
exchange referred to in (B)(1) above. Upon satisfaction of all of the
requirements for transfer or exchange of beneficial interests in Global Notes
contained in this Indenture and the Notes or otherwise applicable under the
Securities Act, the Trustee shall adjust the principal amount of the relevant
Global Note(s) pursuant to Section 2.06(g) hereof.

(iii) Transfer of Beneficial Interests in a Restricted Global Note to Another
Restricted Global Note. A beneficial interest in any Global Note may be
transferred to a Person who takes delivery thereof in the form of a beneficial
interest in another Restricted Global Note if the transfer complies with the
requirements of Section 2.06(b)(ii) hereof and the Registrar receives the
following:

(A) if the transferee will take delivery in the form of a beneficial interest in
a 144A Global Note, then the transferor must deliver a certificate in the form
of Exhibit B hereto, including the certifications in item (1) thereof or, if
permitted by the Applicable Procedures, item 3 thereof; or

(B) if the transferee will take delivery in the form of a beneficial interest in
a Regulation S Global Note, then the transferor must deliver a certificate in
the form of Exhibit B hereto, including the certifications in item (2) thereof.

(iv) Transfer or Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note. A Holder of a
beneficial interest in a Restricted Global Note may exchange such beneficial
interest for a beneficial interest in an Unrestricted Global Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of a beneficial interest in an Unrestricted Global Note only if the
exchange or transfer complies with the requirements of Section 2.06(b)(ii) above
and the Registrar receives the following:

(A) if the Holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such Holder in the form of
Exhibit C hereto, including the certifications in item (1)(a) thereof; or

 

-31-



--------------------------------------------------------------------------------

(B) if the Holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such Holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof; and, in each such case, if the Registrar
so requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer complies with the Securities Act and that the restrictions on transfer
contained herein and in the Private Placement Legend are no longer required in
order to maintain compliance with the Securities Act.

If any such transfer is effected at a time when an Unrestricted Global Note has
not yet been issued, the Issuer shall execute and, upon receipt of an
Authentication Order (and receipt of an Officer’s Certificate and Opinion of
Counsel delivered under Sections 13.04 and 13.05 hereof) in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred.

(v) Transfer or Exchange of Beneficial Interests in an Unrestricted Global Note
for Beneficial Interests in a Restricted Global Note Prohibited. Beneficial
interests in an Unrestricted Global Note may not be exchanged for, or
transferred to Persons who take delivery thereof in the form of, beneficial
interests in a Restricted Global Note.

(c) Transfer or Exchange of Beneficial Interests in Global Notes for Definitive
Notes.

(i) Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes. If any holder of a beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Restricted Definitive Note, then, upon the occurrence of any of
the events in subsection (A) of Section 2.06(a) hereof and receipt by the
Registrar of the following documentation:

(A) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder substantially in the form of Exhibit C hereto,
including the certifications in item (2)(a) thereof;

(B) if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (1) thereof;

(C) if such beneficial interest is being transferred to a Non-U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904, a certificate
substantially in the form of Exhibit B hereto, including the certifications in
item (2) thereof;

(D) if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with Rule
144, a certificate substantially in the form of Exhibit B hereto, including the
certifications in item (3)(a) thereof;

 

-32-



--------------------------------------------------------------------------------

(E) if such beneficial interest is being transferred to the Issuer or any of its
Restricted Subsidiaries, a certificate substantially in the form of Exhibit B
hereto, including the certifications in item (3)(b) thereof; or

(F) if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate substantially in
the form of Exhibit B hereto, including the certifications in item
(3)(c) thereof,

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(g) hereof, and the
Issuer shall execute and the Trustee shall authenticate and mail to the Person
designated by the Holder of such beneficial interest in the instructions
delivered to the Registrar by the Depositary and the applicable Participant or
Indirect Participant on behalf of such Holder a Restricted Definitive Note in
the applicable principal amount. Any Restricted Definitive Note issued in
exchange for a beneficial interest in a Global Note pursuant to this
Section 2.06(c)(i) shall be registered in such name or names and in such
authorized denomination or denominations as the holder of such beneficial
interest shall designate in such instructions. The Trustee shall mail such
Restricted Definitive Notes to the Persons in whose names such Notes are so
registered. Any Restricted Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.06(c)(i) shall
bear the Private Placement Legend and shall be subject to all restrictions on
transfer contained therein.

(ii) [Reserved]

(iii) Beneficial Interests in Restricted Global Notes to Unrestricted Definitive
Notes. Subject to Section 2.06(a) hereof, a Holder of a beneficial interest in a
Restricted Global Note may exchange such beneficial interest for an Unrestricted
Definitive Note or may transfer such beneficial interest to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note only if the
Registrar receives the following:

(A) if the Holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for an Unrestricted Definitive
Note, a certificate from such Holder in the form of Exhibit C hereto, including
the certifications in item (1)(b) thereof; or

(B) if the Holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such Holder in the form of Exhibit B hereto, including the certifications
in item (4) thereof;

and, in each such case, if the Registrar so requests or if the Applicable
Procedures so require, an Opinion of Counsel in form reasonably acceptable to
the Registrar to the effect that such exchange or transfer complies with the
Securities Act and that the restrictions on transfer contained herein and in the
Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.

Upon satisfaction of any of the conditions of any of the clauses of this
Section 2.06(c)(iii), the Issuer shall execute and, upon receipt of an
Authentication Order in accordance with Section 2.02 hereof (and receipt of an
Officer’s Certificate and Opinion of Counsel delivered under Sections 13.04 and
13.05 hereof), the Trustee shall authenticate and deliver an Unrestricted
Definitive Note in the appropriate principal amount to the Person designated by
the Holder of such beneficial interest in instructions delivered to the
Registrar by the Depositary and the applicable Participant or Indirect
Participant on behalf of such Holder, and the Trustee shall reduce or cause to
be reduced in a corresponding amount pursuant to Section 2.06(g), the aggregate
principal amount of the applicable Restricted Global Note.

 

-33-



--------------------------------------------------------------------------------

(iv) Beneficial Interests in Unrestricted Global Notes to Unrestricted
Definitive Notes. Subject to Section 2.06(a) hereof, if any Holder of a
beneficial interest in an Unrestricted Global Note proposes to exchange such
beneficial interest for an Unrestricted Definitive Note or to transfer such
beneficial interest to a Person who takes delivery thereof in the form of an
Unrestricted Definitive Note, then, upon satisfaction of the applicable
conditions set forth in Section 2.06(b)(ii) hereof, the Trustee shall reduce or
cause to be reduced in a corresponding amount pursuant to Section 2.06(g)
hereof, the aggregate principal amount of the applicable Unrestricted Global
Note, and the Issuer shall execute, and, upon receipt of an Authentication Order
in accordance with Section 2.02 hereof (and receipt of an Officer’s Certificate
and Opinion of Counsel delivered under Sections 13.04 and 13.05 hereof), the
Trustee shall authenticate and deliver an Unrestricted Definitive Note in the
appropriate principal amount to the Person designated by the Holder of such
beneficial interest in instructions delivered to the Registrar by the Depositary
and the applicable Participant or Indirect Participant on behalf of such Holder.
Any Unrestricted Definitive Note issued in exchange for a beneficial interest
pursuant to this Section 2.06(c)(iv) shall be registered in such name or names
and in such authorized denomination or denominations as the Holder of such
beneficial interest shall designate in such instructions. The Trustee shall
deliver such Unrestricted Definitive Notes to the Persons in whose names such
Notes are so registered. Any Unrestricted Definitive Note issued in exchange for
a beneficial interest pursuant to this Section 2.06(c)(iv) shall not bear the
Private Placement Legend.

(d) Transfer and Exchange of Definitive Notes for Beneficial Interests in the
Global Notes.

(i) Restricted Definitive Notes to Beneficial Interest in Restricted Global
Notes. If any Holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Note to a Person who takes delivery thereof in the form of
a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:

(A) if the Holder of such Definitive Note proposes to exchange such Note for a
beneficial interest in a Global Note, a certificate from such Holder
substantially in the form of Exhibit C hereto, including the certifications in
item (2)(b) thereof;

(B) if such Definitive Note is being transferred to a QIB in accordance with
Rule 144A, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (1) thereof;

(C) if such Definitive Note is being transferred to a Non-U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904, a certificate
substantially in the form of Exhibit B hereto, including the certifications in
item (2) thereof;

(D) if such Definitive Note is being transferred pursuant to an exemption from
the registration requirements of the Securities Act in accordance with Rule 144,
a certificate substantially in the form of Exhibit B hereto, including the
certifications in item (3)(a) thereof; or

(E) if such Definitive Note is being transferred to the Issuer or any of its
Restricted Subsidiaries, a certificate substantially in the form of Exhibit B
hereto, including the certifications in item (3)(b) thereof,

the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased in a corresponding amount pursuant to Section 2.06(g) hereof the
aggregate principal amount of, in the case of clause (A) above, the applicable
Restricted Global Note, in the case of clause (B) above, the applicable 144A
Global Note, and in the case of clause (C) above, the applicable Regulation S
Global Note.

 

-34-



--------------------------------------------------------------------------------

(ii) Restricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of a Restricted Definitive Note may exchange such Restricted
Definitive Note for a beneficial interest in an Unrestricted Global Note or
transfer such Restricted Definitive Note to a Person who takes delivery thereof
in the form of a beneficial interest in an Unrestricted Global Note only if the
Registrar receives the following:

(A) if the Holder of such Restricted Definitive Note proposes to exchange such
Restricted Definitive Note for a beneficial interest in an Unrestricted Global
Note, a certificate from such Holder in the form of Exhibit C hereto, including
the certifications in item (1)(c) thereof; or

(B) if the Holder of such Restricted Definitive Note proposes to transfer such
Restricted Definitive Note to a Person who shall take delivery thereof in the
form of a beneficial interest in an Unrestricted Global Note, a certificate from
such Holder in the form of Exhibit B hereto, including the certifications in
item (4) thereof;

and, in each such case, if the Registrar so requests or if the Applicable
Procedures so require, an Opinion of Counsel in form reasonably acceptable to
the Registrar to the effect that such exchange or transfer shall be effected in
compliance with the Securities Act and that the restrictions on transfer
contained herein and in the Private Placement Legend shall no longer be required
in order to maintain compliance with the Securities Act.

Upon satisfaction of the conditions of any of the clauses in this
Section 2.06(d)(ii), the Trustee shall cancel such Restricted Definitive Note
and increase or cause to be increased in a corresponding amount pursuant to
Section 2.06(g) hereof, the aggregate principal amount of the Unrestricted
Global Note.

(iii) Unrestricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of an Unrestricted Definitive Note may exchange such
Unrestricted Definitive Note for a beneficial interest in an Unrestricted Global
Note or transfer such Unrestricted Definitive Note to a Person who takes
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note at any time. Upon receipt of a request for such an exchange or transfer,
the Trustee shall cancel the applicable Unrestricted Definitive Note and
increase or cause to be increased in a corresponding amount pursuant to
Section 2.06(g) hereof the aggregate principal amount of one of the Unrestricted
Global Notes.

(iv) Unrestricted Definitive Notes to Beneficial Interests in Restricted Global
Notes Prohibited. An Unrestricted Definitive Note may not be exchanged for, or
transferred to Persons who take delivery thereof in the form of, beneficial
interests in a Restricted Global Note.

(v) Issuance of Unrestricted Global Notes. If any such exchange or transfer of a
Definitive Note for a beneficial interest in an Unrestricted Global Note is
effected pursuant to clause (ii) or (iii) above at a time when an Unrestricted
Global Note has not yet been issued, the Issuer shall issue and, upon receipt of
an Authentication Order in accordance with Section 2.02 hereof (and receipt of
an Officer’s Certificate and Opinion of Counsel delivered under Sections 13.04
and 13.05 hereof), the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the principal amount of
Definitive Notes so transferred.

 

-35-



--------------------------------------------------------------------------------

(e) Transfer and Exchange of Definitive Notes for Definitive Notes.

(i) Upon request by a Holder of Definitive Notes and such Holder’s compliance
with the provisions of this Section 2.06(e), the Registrar shall register the
transfer or exchange of Definitive Notes. Prior to such registration of transfer
or exchange, the requesting Holder shall present or surrender to the Registrar
the Definitive Notes duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Registrar duly executed by such Holder. In
addition, the requesting Holder shall provide any additional certifications,
documents and information, as applicable, required pursuant to the following
provisions of this Section 2.06(e):

(ii) Restricted Definitive Notes to Restricted Definitive Notes. Any Restricted
Definitive Note may be transferred to and registered in the name of Persons who
take delivery thereof in the form of a Restricted Definitive Note if the
Registrar receives the following:

(A) if the transfer will be made pursuant to a QIB in accordance with Rule 144A,
then the transferor must deliver a certificate substantially in the form of
Exhibit B hereto, including the certifications in item (1) thereof;

(B) if the transfer will be made pursuant to Rule 903 or Rule 904 then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; or

(C) if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications required by item (3) thereof, if applicable.

(iii) Transfer or Exchange of Restricted Definitive Notes to Unrestricted
Definitive Notes. Any Restricted Definitive Note may be exchanged by the Holder
thereof for an Unrestricted Definitive Note or transferred to a Person or
Persons who take delivery thereof in the form of an Unrestricted Definitive Note
only if the Registrar receives the following:

(A) if the Holder of such Restricted Definitive Note proposes to exchange such
Restricted Definitive Notes for an Unrestricted Definitive Note, a certificate
from such Holder in the form of Exhibit C hereto, including the certifications
in item (1)(d) thereof; or

(B) if the Holder of such Restricted Definitive Notes proposes to transfer such
Restricted Definitive Notes to a Person who shall take delivery thereof in the
form of an Unrestricted Definitive Note, a certificate from such Holder in the
form of Exhibit B hereto, including the certifications in item (4) thereof;

and, in each such case, an Opinion of Counsel in form reasonably acceptable to
the Registrar to the effect that such exchange or transfer complies with the
Securities Act and that the restrictions on transfer contained herein and in the
Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.

Upon satisfaction of the conditions of any of the clauses of this
Section 2.06(e)(iii), the Trustee shall cancel the prior Restricted Definitive
Note and the Issuer shall execute, and upon receipt of an Authentication Order
in accordance with Section 2.02 hereof (and receipt of an Officer’s Certificate
and Opinion of Counsel delivered under Sections 13.04 and 13.05 hereof), the
Trustee shall authenticate and deliver an Unrestricted Definitive Note in the
appropriate aggregate principal amount to the Person designated by the Holder of
such prior Restricted Definitive Note in instructions delivered to the Registrar
by such Holder.

 

-36-



--------------------------------------------------------------------------------

(iv) Transfer of Unrestricted Definitive Notes to Unrestricted Definitive Notes.
A Holder of Unrestricted Definitive Notes may transfer such Unrestricted
Definitive Notes to a Person who takes delivery thereof in the form of an
Unrestricted Definitive Note. Upon receipt of a request to register such a
transfer, the Registrar shall register the Unrestricted Definitive Notes
pursuant to the written instructions from the Holder thereof.

(f) Legends. The following legends shall appear on the face of all Global Notes
and Definitive Notes issued under this Indenture unless specifically stated
otherwise in the applicable provisions of this Indenture:

(i) Private Placement Legend.

(A) Except as permitted by clause (B) below, each Global Note and each
Definitive Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) SUCH SECURITY MAY
BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED
STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE ISSUER IF
THE ISSUER SO REQUESTS), (2) TO THE ISSUER OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION

 

-37-



--------------------------------------------------------------------------------

AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY
PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH
IN CLAUSE (A) ABOVE. NO REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE
EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.

IN CONNECTION WITH ANY TRANSFER OF THIS SECURITY OR ANY INTEREST HEREIN WITHIN
THE TIME PERIOD REFERRED TO ABOVE, THE HOLDER MUST CHECK THE APPROPRIATE BOX SET
FORTH ON THE REVERSE HEREOF RELATING TO THE MANNER OF SUCH TRANSFER AND SUBMIT
THIS CERTIFICATE TO THE TRUSTEE. AS USED HEREIN THE TERM “UNITED STATES” HAS THE
MEANING GIVEN TO THEM BY RULE 902 OF REGULATION S UNDER THE SECURITIES ACT.”

(B) Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to clauses (b)(iv), (c)(iii), (c)(iv), (d)(i)(B), (d)(i)(C), (e)(iii)
or (e)(iv) of this Section 2.06 (and all Notes issued in exchange therefor or
substitution thereof) shall not bear the Private Placement Legend.

(ii) Global Note Legend. Each Global Note shall bear a legend in substantially
the following form (with appropriate changes in the last sentence if DTC is not
the Depositary):

“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06(g) OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUER. UNLESS AND
UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE FORM, THIS
NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF
THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER
NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS NOTE
IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (55
WATER STREET, NEW YORK, NEW YORK) (“DTC”) TO THE ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY

 

-38-



--------------------------------------------------------------------------------

PAYMENT IS MADE TO CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.”

(iii) Regulation S Global Note Legend. The Regulation S Global Note shall bear a
legend in substantially the following form:

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS 40 DAYS AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE
LAST DATE ON WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF
THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A) TO THE COMPANY OR
ANY SUBSIDIARY THEREOF, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES
ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER”
AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO
NON-U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF
REGULATION S UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED
INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) UNDER THE
SECURITIES ACT THAT IS NOT A QUALIFIED INSTITUTIONAL BUYER AND THAT IS
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER INSTITUTIONAL
ACCREDITED INVESTOR, IN EACH CASE IN A TRANSACTION INVOLVING A MINIMUM PRINCIPAL
AMOUNT OF THE SECURITIES OF $250,000, FOR INVESTMENT PURPOSES AND NOT WITH A
VIEW TO OR FOR OFFER OR SALE IN CONNECTION WITH ANY DISTRIBUTION IN VIOLATION OF
THE SECURITIES ACT, OR (F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT

 

-39-



--------------------------------------------------------------------------------

TO THE COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR
TRANSFER (i) PURSUANT TO CLAUSES (D), (E) OR (F) TO REQUIRE THE DELIVERY OF AN
OPINION OF COUNSEL, CERTIFICATION AND/ OR OTHER INFORMATION SATISFACTORY TO EACH
OF THEM AND (ii) IN THE CASE OF THE FOREGOING CLAUSE (E), A CERTIFICATE OF
TRANSFER IN THE FORM APPEARING ON THE OTHER SIDE OF THIS SECURITY IS COMPLETED
AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE. THIS LEGEND WILL BE REMOVED UPON
THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE. BY ITS
ACQUISITION HEREOF, THE HOLDER HEREOF REPRESENTS THAT IT IS NOT A U.S. PERSON
NOR IS IT PURCHASING FOR THE ACCOUNT OF A U.S. PERSON AND IS ACQUIRING THIS
SECURITY IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE
SECURITIES ACT.”

(iv) Original Issue Discount Legend. If the Global Note or Definitive Note is
issued with more than de minimis original issue discount for United States
federal income tax purposes, it shall bear a legend in substantially the
following form:

“THIS SECURITY IS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTION
1271 ET SEQ. OF THE INTERNAL REVENUE CODE. TO OBTAIN THE ISSUE PRICE, AMOUNT OF
ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY FOR SUCH SECURITIES, A
HOLDER MAY SUBMIT WRITTEN REQUEST FOR SUCH INFORMATION TO THE ISSUER AT THE
FOLLOWING ADDRESS: MEDIA GENERAL, INC., 333 EAST FRANKLIN STREET, RICHMOND,
VIRGINIA 23219, ATTENTION: GENERAL COUNSEL.”

(g) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the aggregate principal amount of Notes represented by such Global Note
shall be reduced accordingly and an endorsement shall be made on such Global
Note by the Trustee or by the Depositary at the direction of the Trustee to
reflect such reduction; and if the beneficial interest is being exchanged for or
transferred to a Person who will take delivery thereof in the form of a
beneficial interest in another Global Note, such other Global Note shall be
increased accordingly and an endorsement shall be made on such Global Note by
the Trustee or by the Depositary at the direction of the Trustee to reflect such
increase.

(h) General Provisions Relating to Transfers and Exchanges.

(i) To permit registrations of transfers and exchanges, the Issuer shall execute
and the Trustee shall authenticate Global Notes and Definitive Notes upon
receipt of an Authentication Order in accordance with Section 2.02 hereof or at
the Registrar’s request.

(ii) No service charge shall be made to a holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Issuer may require payment of a sum sufficient to cover any
transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.07, 2.10, 3.06, 3.09, 4.10, 4.14 and
9.05 hereof).

 

-40-



--------------------------------------------------------------------------------

(iii) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Issuer, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.

(iv) Neither the Registrar nor the Issuer shall be required (A) to issue, to
register the transfer of or to exchange any Notes during a period beginning at
the opening of business 15 days before the day of any selection of Notes for
redemption under Section 3.02 hereof and ending at the close of business on the
day of selection, (B) to register the transfer of or to exchange any Note so
selected for redemption in whole or in part, except the unredeemed portion of
any Note being redeemed in part or (C) to register the transfer of or to
exchange a Note between a Record Date with respect to such Note and the next
succeeding Interest Payment Date with respect to such Note.

(v) Prior to due presentment for the registration of a transfer of any Note, the
Trustee, any Agent and the Issuer may deem and treat the Person in whose name
any Note is registered as the absolute owner of such Note for the purpose of
receiving payment of principal of (and premium, if any) and interest on such
Notes and for all other purposes, and none of the Trustee, any Agent or the
Issuer shall be affected by notice to the contrary.

(vi) Upon surrender for registration of transfer of any Note at the office or
agency of the Issuer designated pursuant to Section 4.02 hereof, the Issuer
shall execute, and the Trustee shall authenticate and mail, in the name of the
designated transferee or transferees, one or more replacement Notes of any
authorized denomination or denominations of a like aggregate principal amount.

(vii) At the option of the Holder, Notes may be exchanged for other Notes of any
authorized denomination or denominations of a like aggregate principal amount
upon surrender of the Notes to be exchanged at such office or agency. Whenever
any Global Notes or Definitive Notes are so surrendered for exchange, the Issuer
shall execute, and the Trustee shall authenticate and mail, the replacement
Global Notes and Definitive Notes which the Holder making the exchange is
entitled to in accordance with the provisions of Section 2.02 hereof.

(viii) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile (with
originals to follow promptly thereafter).

(ix) The Trustee is hereby authorized and directed to enter into a letter of
representation with the Depositary in the form provided by the Issuer and to act
in accordance with such letter.

(x) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Depositary Participants or
Indirect Participants of interests in any Global Note) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture.

SECTION 2.07. Replacement Notes. If any mutilated Note is surrendered to the
Trustee, the Registrar or the Issuer and the Trustee receives evidence of the
ownership and destruction, loss or theft of any Note, the Issuer shall issue and
the Trustee, upon receipt of an Authentication Order, shall

 

-41-



--------------------------------------------------------------------------------

authenticate a replacement Note if the Trustee’s requirements are met. If
required by the Trustee, the Registrar or the Issuer, an indemnity bond must be
supplied by the Holder that is sufficient in the judgment of the Trustee, the
Registrar and the Issuer to protect the Issuer, the Trustee, any Agent and any
authenticating agent from any loss that any of them may suffer if a Note is
replaced. The Issuer, the Registrar and the Trustee may charge the Holder for
their expenses in replacing a Note.

Every replacement Note issued in accordance with this Section 2.07 is a
contractual obligation of the Issuer and shall be entitled to all of the
benefits of this Indenture equally and proportionately with all other Notes duly
issued hereunder.

SECTION 2.08. Outstanding Notes. The Notes outstanding at any time are all the
Notes authenticated by the Trustee except for those canceled by it, those
delivered to it for cancellation, those reductions in the interest in a Global
Note effected by the Trustee in accordance with the provisions hereof and those
described in this Section 2.08 as not outstanding. Except as set forth in
Section 2.09 hereof, a Note does not cease to be outstanding because the Issuer,
a Guarantor or an Affiliate of the Issuer or a Guarantor holds the Note.

If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof that the replaced Note is held by
a protected purchaser (as defined in Section 8-303 of the UCC).

If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.

If the Paying Agent (other than the Issuer, a Guarantor or an Affiliate of the
Issuer or a Guarantor) holds, on a Redemption Date or maturity date, money
sufficient to pay Notes (or portions thereof) payable on that date, then on and
after that date such Notes (or portions thereof) shall be deemed to be no longer
outstanding and shall cease to accrue interest.

SECTION 2.09. Treasury Notes. In determining whether the Holders of the required
principal amount of Notes have concurred in any direction, waiver or consent,
Notes owned by the Issuer, a Guarantor or by any Affiliate of the Issuer or a
Guarantor, shall be considered as though not outstanding, except that for the
purposes of determining whether the Trustee shall be protected in relying on any
such direction, waiver or consent, only Notes that a Responsible Officer of the
Trustee knows are so owned shall be so disregarded. Notes so owned which have
been pledged in good faith shall not be disregarded if the pledgee establishes
the pledgee’s right to deliver any such direction, waiver or consent with
respect to the Notes and that the pledgee is not the Issuer, a Guarantor or any
obligor upon the Notes or any Affiliate of the Issuer, a Guarantor or of such
other obligor.

SECTION 2.10. Temporary Notes. Until certificates representing Notes are ready
for delivery, the Issuer may prepare and the Trustee, upon receipt of an
Authentication Order, shall authenticate temporary Notes. Temporary Notes shall
be substantially in the form of Definitive Notes but may have variations that
the Issuer considers appropriate for temporary Notes and as shall be reasonably
acceptable to the Trustee. Without unreasonable delay, the Issuer shall prepare
and the Trustee shall authenticate Definitive Notes in exchange for temporary
Notes.

Holders and beneficial holders, as the case may be, of temporary Notes shall be
entitled to all of the benefits accorded to Holders, or beneficial holders,
respectively, of Notes under this Indenture.

 

-42-



--------------------------------------------------------------------------------

SECTION 2.11. Cancellation. The Issuer at any time may deliver Notes to the
Trustee for cancellation and shall authorize and direct the Trustee to cancel
such Notes. The Registrar and Paying Agent shall forward to the Trustee any
Notes surrendered to them for registration of transfer, exchange or payment. The
Trustee or, at the direction of the Trustee, the Registrar or the Paying Agent
and no one else shall cancel all Notes surrendered for registration of transfer,
exchange, payment, replacement or cancellation and shall destroy cancelled Notes
in accordance with its customary procedures. Certification of the destruction of
all cancelled Notes shall be delivered to the Issuer. The Issuer may not issue
new Notes to replace Notes that it has paid or that have been delivered to the
Trustee for cancellation.

SECTION 2.12. Defaulted Interest. If the Issuer defaults in a payment of
interest on the Notes, it shall pay the defaulted interest in any lawful manner
plus, to the extent lawful, interest payable on the defaulted interest, in each
case at the rate provided in the Notes and in Section 4.01 hereof. The Issuer
may pay the defaulted interest to the Persons who are Holders on a subsequent
special record date. The Issuer shall notify the Trustee in writing of the
amount of defaulted interest proposed to be paid on each Note and the date of
the proposed payment, and at the same time the Issuer shall deposit with the
Trustee an amount of money equal to the aggregate amount proposed to be paid in
respect of such defaulted interest or shall make arrangements satisfactory to
the Trustee for such deposit prior to the date of the proposed payment, such
money when deposited to be held in trust for the benefit of the Persons entitled
to such defaulted interest as provided in this Section 2.12. The Issuer shall
fix or cause to be fixed any such special record date and payment date; provided
that no such special record date shall be less than 10 days prior to the related
payment date for such defaulted interest. At least 15 days before any such
special record date, the Issuer (or, upon the written request of the Issuer
(provided the Issuer has prepared such notice), the Trustee in the name and at
the expense of the Issuer) shall mail or cause to be mailed, first-class postage
prepaid, to each Holder, with a copy to the Trustee, a notice at his or her
address as it appears in the Note Register that states the special record date,
the related payment date and the amount of such interest to be paid.

Subject to the foregoing provisions of this Section 2.12 and for greater
certainty, each Note delivered under this Indenture upon registration of
transfer of or in exchange for or in lieu of any other Note shall carry the
rights to interest accrued and unpaid, and to accrue, which were carried by such
other Note.

SECTION 2.13. CUSIP/ISIN Numbers. The Issuer in issuing the Notes may use CUSIP
and ISIN numbers (in each case, if then generally in use) and, if so, the
Trustee shall use CUSIP and ISIN numbers in notices of redemption as a
convenience to Holders; provided, that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Notes or as contained in any notice of redemption and that reliance may
be placed only on the other identification numbers printed on the Notes, and any
such redemption shall not be affected by any defect in or omission of such
numbers. The Issuer will as promptly as practicable notify the Trustee in
writing of any change in the CUSIP and ISIN numbers.

SECTION 2.14. Calculation of Principal Amount of Securities. The aggregate
principal amount of the Notes, at any date of determination, shall be the
principal amount of the Notes at such date of determination. With respect to any
matter requiring consent, waiver, approval or other action of the Holders of a
specified percentage of the principal amount of all the Notes, such percentage
shall be calculated, on the relevant date of determination, by dividing (a) the
principal amount, as of such date of determination, of Notes, the Holders of
which have so consented by (b) the aggregate principal amount, as of such date
of determination, of the Notes then outstanding, in each case, as determined in
accordance with the preceding sentence, Section 2.08 and Section 2.09 of this
Indenture. Any such calculation made pursuant to this Section 2.14 shall be made
by the Issuer and delivered to the Trustee pursuant to an Officer’s Certificate,
unless a Default or Event of Default has occurred, in which case such
calculation may be made by the Trustee.

 

-43-



--------------------------------------------------------------------------------

ARTICLE III

REDEMPTION

SECTION 3.01. Notices to Trustee. If the Issuer elects to redeem the Notes
pursuant to Section 3.07 hereof, it shall furnish to the Trustee, at least 10
days (or such shorter period as allowed by the Trustee) before notice of
redemption is required to be mailed or caused to be mailed to Holders pursuant
to Section 3.03 hereof but not more than 60 days before a Redemption Date, an
Officer’s Certificate of the Issuer setting forth (i) the paragraph or
subparagraph of such Note and/or Section of this Indenture pursuant to which the
redemption shall occur, (ii) the Redemption Date, (iii) the principal amount of
the Notes, to be redeemed and (iv) the redemption price.

SECTION 3.02. Selection of Notes to Be Redeemed. If less than all of the Notes
are to be redeemed at any time, the Trustee shall select the Notes to be
redeemed (a) if the Notes are listed on any national securities exchange, in
compliance with the requirements of the principal national securities exchange
on which the Notes are listed or (b) on a pro rata basis to the extent
practicable, or, if the pro rata basis is not practicable for any reason, by lot
or by such other method the Trustee shall deem fair and appropriate. In the
event of partial redemption by lot, the particular Notes to be redeemed shall be
selected, unless otherwise provided herein, not less than 30 nor more than 60
days prior to the Redemption Date by the Trustee from the outstanding Notes not
previously called for redemption.

The Trustee shall promptly notify the Issuer in writing of the Notes selected
for redemption and, in the case of any Note selected for partial redemption, the
principal amount thereof to be redeemed. Notes and portions of Notes selected
shall be in amounts of $2,000 or whole multiples of $1,000 in excess thereof; no
Notes of less than $2,000 can be redeemed in part, except that if all of the
Notes of a Holder are to be redeemed, the entire outstanding amount of Notes
held by such Holder, even if not a multiple of $1,000 shall be redeemed. Except
as provided in the preceding sentence, provisions of this Indenture that apply
to Notes called for redemption also apply to portions of Notes called for
redemption.

SECTION 3.03. Notice of Redemption. Subject to Section 3.09 hereof, the Issuer
shall mail or cause to be mailed by first-class mail notices of redemption at
least 30 days but not more than 60 days before the Redemption Date to each
Holder of Notes to be redeemed at such Holder’s registered address appearing in
the Note Register or otherwise in accordance with Applicable Procedures, except
that redemption notices may be mailed more than 60 days prior to a Redemption
Date if the notice is issued in connection with Article VIII or Article XI
hereof. Except pursuant to a notice of redemption delivered in accordance with a
redemption pursuant to Sections 3.07(c) hereof, notices of redemption may not be
conditional.

The notice shall identify the Notes to be redeemed and shall state:

(a) the Redemption Date;

(b) the appropriate method for calculation of the redemption price, but need not
include the redemption price itself; the actual redemption price shall be set
forth in an Officer’s Certificate delivered to the Trustee no later than two
(2) Business Days prior to the Redemption Date unless the redemption is pursuant
to Section 3.07(a) hereof, in which case such Officer’s Certificate should be
delivered on the Redemption Date;

 

-44-



--------------------------------------------------------------------------------

(c) if any Note is to be redeemed in part only, the portion of the principal
amount of that Note that is to be redeemed and that, after the Redemption Date
upon surrender of such Note, a new Note or Notes in principal amount equal to
the unredeemed portion of the original Note representing the same indebtedness
to the extent not redeemed will be issued in the name of the Holder of the Notes
upon cancellation of the original Note;

(d) the name and address of the Paying Agent;

(e) that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;

(f) that, unless the Issuer defaults in making such redemption payment, interest
on Notes called for redemption ceases to accrue on and after the Redemption
Date;

(g) the paragraph or subparagraph of the Notes and/or Section of this Indenture
pursuant to which the Notes called for redemption are being redeemed;

(h) the CUSIP and ISIN number, if any, printed on the Notes being redeemed and
that no representation is made as to the correctness or accuracy of any such
CUSIP and ISIN number that is listed in such notice or printed on the Notes; and

(i) if in connection with a redemption pursuant to Section 3.07(c) hereof, any
condition to such redemption.

At the Issuer’s request, the Trustee shall give the notice of redemption in the
Issuer’s name and at its expense; provided that the Issuer shall have delivered
to the Trustee, at least ten days before notice of redemption is required to be
mailed or caused to be mailed to Holders pursuant to this Section 3.03 (unless a
shorter notice shall be agreed to by the Trustee), an Officer’s Certificate of
the Issuer requesting that the Trustee give such notice (in which case the
Issuer shall provide to the Trustee the complete form of such notice in the name
and at the expense of the Issuer) and setting forth the information to be stated
in such notice as provided in the preceding paragraph.

The Issuer may provide in the notice of redemption that payment of the
redemption price and performance of the Issuer’s obligations with respect to
such redemption or purchase may be performed by another Person.

SECTION 3.04. Effect of Notice of Redemption. Once notice of redemption is
mailed in accordance with Section 3.03 hereof, Notes called for redemption
become irrevocably due and payable on the Redemption Date at the redemption
price (except as provided for in Sections 3.07(c) hereof). The notice, if mailed
in a manner herein provided, shall be conclusively presumed to have been given,
whether or not the Holder receives such notice. In any case, failure to give
such notice by mail or any defect in the notice to the Holder of any Note
designated for redemption in whole or in part shall not affect the validity of
the proceedings for the redemption of any other Note. Subject to Section 3.05
hereof, on and after the Redemption Date, interest ceases to accrue on Notes or
portions of Notes called for redemption.

SECTION 3.05. Deposit of Redemption Price.

(a) Prior to 11:00 a.m. (New York City time) on the Redemption Date, the Issuer
shall deposit with the Trustee or with the Paying Agent money sufficient to pay
the redemption price of and accrued and unpaid interest on all Notes to be
redeemed on that Redemption Date. The Trustee or the

 

-45-



--------------------------------------------------------------------------------

Paying Agent shall promptly, and in any event within two Business Days after the
Redemption Date, return to the Issuer any money deposited with the Trustee or
the Paying Agent by the Issuer in excess of the amounts necessary to pay the
redemption price of, and accrued and unpaid interest on, all Notes to be
redeemed.

(b) If the Issuer complies with the provisions of the preceding paragraph (a),
on and after the Redemption Date, interest shall cease to accrue on the
applicable series of Notes or the portions of Notes called for redemption,
whether or not such Notes are presented for payment. If a Note is redeemed on or
after a Record Date but on or prior to the related Interest Payment Date, then
any accrued and unpaid interest to the Redemption Date shall be paid to the
Person in whose name such Note was registered at the close of business on such
Record Date. If any Note called for redemption shall not be so paid upon
surrender for redemption because of the failure of the Issuer to comply with the
preceding paragraph, interest shall be paid on the unpaid principal, from the
Redemption Date until such principal is paid, and to the extent lawful on any
interest accrued to the Redemption Date not paid on such unpaid principal, in
each case at the rate provided in the Notes and in Section 4.01 hereof.

SECTION 3.06. Notes Redeemed in Part. Upon surrender of a Note that is redeemed
in part, the Issuer shall issue and the Trustee shall authenticate for the
Holder at the expense of the Issuer a new Note equal in principal amount to the
unredeemed portion of the Note surrendered representing the same indebtedness to
the extent not redeemed; provided that each new Note will be in a principal
amount of $2,000 or an integral multiple of $1,000 in excess thereof.

SECTION 3.07. Optional Redemption.

(a) At any time prior to February 15, 2014, the Notes may be redeemed or
purchased (by the Issuer or any other Person), in whole or in part, at a
redemption price equal to 100% of the principal amount of Notes redeemed plus
the Applicable Premium as of the date of redemption (the “Redemption Date”),
and, without duplication, accrued and unpaid interest to the Redemption Date,
subject to the rights of Holders on the relevant Record Date to receive interest
due on the relevant Interest Payment Date.

(b) On and after February 15, 2014, the Notes may be redeemed, at the Issuer’s
option, in whole or in part, at any time and from time to time at the applicable
redemption price set forth below. The Notes will be redeemable at the applicable
redemption price (expressed as a percentage of principal amount of the Notes to
be redeemed) plus accrued and unpaid interest thereon to the applicable
Redemption Date, subject to the right of Holders of record on the relevant
Record Date to receive interest due on the relevant Interest Payment Date, if
redeemed during the twelve-month period beginning on February 15 of each of the
years indicated below:

 

Year

   Percentage  

2014

   105.875 % 

2015

   102.938 % 

2016 and thereafter

   100.000 % 

(c) Until February 15, 2013, the Issuer may, at its option, redeem up to 35% of
the then outstanding aggregate principal amount of Notes at a redemption price
equal to 111.750% of the aggregate principal amount thereof, plus accrued and
unpaid interest thereon to the applicable Redemption Date, subject to the right
of Holders of record on the relevant Record Date to receive interest due on the
relevant Interest Payment Date, with the net cash proceeds of one or more Equity
Offerings to the extent such net cash proceeds are contributed to the Issuer;
provided that at least 65% of the sum of the aggregate

 

-46-



--------------------------------------------------------------------------------

principal amount of Notes originally issued under this Indenture and any
Additional Notes issued under this Indenture after the Issue Date remains
outstanding immediately after the occurrence of each such redemption; provided,
further, that each such redemption occurs within 180 days of the date of closing
of each such Equity Offering. Notice of any redemption upon any Equity Offering
may be given prior to the redemption thereof, and any such redemption or notice
may, at the Issuer’s discretion, be subject to one or more conditions precedent,
including, but not limited to, completion of the related Equity Offering.

(d) Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Sections 3.01 through 3.06 hereof.

SECTION 3.08. Mandatory Redemption. The Issuer shall not be required to make any
mandatory redemption or sinking fund payments with respect to the Notes.

SECTION 3.09. Collateral Asset Sale and Asset Sale Offers to Purchase.

(a) In the event that, pursuant to Section 4.10 hereof, the Issuer shall be
required to commence a Collateral Asset Sale Offer or an Asset Sale Offer, it
shall follow the procedures specified below.

(b) The Collateral Asset Sale Offer or Asset Sale Offer shall remain open for a
period of 20 Business Days following its commencement and no longer, except to
the extent that a longer period is required by applicable law (the “Offer
Period”). No later than five Business Days after the termination of the Offer
Period (the “Purchase Date”), the Issuer shall apply all Excess Proceeds or
Collateral Excess Proceeds, as the case may be, (the “Offer Amount”) to the
purchase of Notes and, if required, Pari Passu Indebtedness or other First
Priority Lien Obligations, as the case may be, (on a pro rata basis, if
applicable), or, if less than the Offer Amount has been tendered, all Notes and
Pari Passu Indebtedness or other First Priority Lien Obligations, as the case
may be, tendered in response to the Collateral Asset Sale Offer or Asset Sale
Offer. Payment for any Notes so purchased shall be made in the same manner as
interest payments are made.

(c) If the Purchase Date is on or after a Record Date and on or before the
related Interest Payment Date, any accrued and unpaid interest, up to but
excluding the Purchase Date, shall be paid to the Person in whose name a Note is
registered at the close of business on such Record Date, and no additional
interest shall be payable to Holders who tender Notes pursuant to the Collateral
Asset Sale Offer or Asset Sale Offer.

(d) Upon the commencement of a Collateral Asset Sale Offer or an Asset Sale
Offer, the Issuer shall send, by first-class mail, postage prepaid, a notice to
each of the Holders, with a copy to the Trustee. The notice shall contain all
instructions and materials necessary to enable such Holders to tender Notes
pursuant to the Collateral Asset Sale Offer or Asset Sale Offer. The Collateral
Asset Sale Offer or Asset Sale Offer shall be made to all Holders and holders of
Pari Passu Indebtedness or other First Priority Lien Obligations, as the case
may be. The notice, which shall govern the terms of the Collateral Asset Sale
Offer or Asset Sale Offer, shall state:

(i) that the Collateral Asset Sale Offer or Asset Sale Offer is being made
pursuant to this Section 3.09 and Section 4.10 hereof and the length of time the
Collateral Asset Sale Offer or Asset Sale Offer shall remain open;

(ii) the Offer Amount, the purchase price and the Purchase Date;

 

-47-



--------------------------------------------------------------------------------

(iii) that any Note not tendered or accepted for payment shall continue to
accrue interest;

(iv) that, unless the Issuer defaults in making such payment, any Note accepted
for payment pursuant to the Collateral Asset Sale Offer or Asset Sale Offer
shall cease to accrue interest on and after the Purchase Date;

(v) that any Holder electing to have less than all of the aggregate principal
amount of its Notes purchased pursuant to a Collateral Asset Sale Offer or an
Asset Sale Offer may elect to have Notes purchased in denominations of $2,000 or
whole multiples of $1,000 in excess thereof;

(vi) that Holders electing to have a Note purchased pursuant to any Collateral
Asset Sale Offer or Asset Sale Offer shall be required to surrender the Note,
with the form entitled “Option of Holder to Elect Purchase” attached to the Note
completed, or transfer by book-entry transfer, to the Issuer, the Depositary, if
appointed by the Issuer, or a Paying Agent at the address specified in the
notice at least two Business Days before the Purchase Date;

(vii) that Holders shall be entitled to withdraw their election if the Issuer,
the Depositary or the Paying Agent, as the case may be, receives, not later than
the expiration of the Offer Period, a facsimile transmission or letter setting
forth the name of the Holder, the principal amount of the Note the Holder
delivered for purchase and a statement that such Holder is withdrawing his
election to have such Note purchased;

(viii) that, if the aggregate principal amount of Notes and Pari Passu
Indebtedness or other First Priority Lien Obligations, as the case may be,
surrendered pursuant to such Collateral Asset Sale Offer or Asset Sale Offer by
the Holders thereof exceeds the Offer Amount, the Trustee shall select the Notes
and the Issuer or the agent for such Pari Passu Indebtedness or other First
Priority Lien Obligations, as the case may be, will select such Pari Passu
Indebtedness or other First Priority Lien Obligations, as the case may be, to be
purchased on a pro rata basis based on the accreted value or principal amount of
the Notes or such Pari Passu Indebtedness or other First Priority Lien
Obligations, as the case may be, surrendered (with such adjustments as may be
deemed appropriate by the Trustee (with respect to the Notes only) so that only
Notes in denominations of $2,000 or whole multiples of $1,000 in excess thereof
are purchased);

(ix) that Holders whose Notes were purchased only in part shall be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer) representing the same
indebtedness to the extent not repurchased; and

(x) any other procedures the Holders must follow in order to tender their Notes
(or portions thereof) for payment and the procedures that Holders must follow in
order to withdraw an election to tender Notes (or portions thereof) for payment.

(e) On or before the Purchase Date, the Issuer shall, to the extent lawful,
(1) accept for payment, on a pro rata basis as described in clause (d)(viii) of
this Section 3.09, the Offer Amount of Notes or portions thereof validly
tendered pursuant to the Collateral Asset Sale Offer or Asset Sale Offer, or if
less than the Offer Amount has been tendered, all Notes tendered and (2) deliver
or cause to be delivered to the Trustee the Notes properly accepted together
with an Officer’s Certificate stating the aggregate principal amount of Notes or
portions thereof so tendered.

 

-48-



--------------------------------------------------------------------------------

(f) The Issuer, the Depositary or the Paying Agent, as the case may be, shall
promptly mail or deliver to each tendering Holder an amount equal to the
purchase price of the Notes properly tendered by such Holder and accepted by the
Issuer for purchase, and the Issuer shall promptly issue a new Note, and the
Trustee, upon receipt of an Authentication Order, shall authenticate and mail or
deliver (or cause to be transferred by book-entry) such new Note to such Holder
in a principal amount equal to any unpurchased portion of the Note surrendered
representing the same indebtedness to the extent not repurchased. Any Note not
so accepted shall be promptly mailed or delivered by the Issuer to the Holder
thereof. The Issuer shall publicly announce the results of the Collateral Asset
Sale Offer or Asset Sale Offer on or as soon as practicable after the Purchase
Date.

(g) Prior to 11:00 a.m. (New York City time) on the purchase date, the Issuer
shall deposit with the Trustee or with the Paying Agent money sufficient to pay
the purchase price of and accrued and unpaid interest on all Notes to be
purchased on that purchase date. The Trustee or the Paying Agent shall promptly,
and in any event within two Business Days, return to the Issuer any money
deposited with the Trustee or the Paying Agent by the Issuer in excess of the
amounts necessary to pay the purchase price of, and accrued and unpaid interest
on, all Notes to be redeemed.

Other than as specifically provided in this Section 3.09 or Section 4.10 hereof,
any purchase pursuant to this Section 3.09 shall be made pursuant to the
applicable provisions of Sections 3.01 through 3.06 hereof, and references
therein to “redeem,” “redemption” and similar words shall be deemed to refer to
“purchase,” “repurchase” and similar words, as applicable. To the extent that
the provisions of any securities laws or regulations conflict with Section 4.10,
this Section 3.09 or other provisions of this Indenture, the Issuer shall comply
with applicable securities laws and regulations and shall not be deemed to have
breached its obligations under Section 4.10, this Section 3.09 or such other
provision by virtue of such compliance.

ARTICLE IV

COVENANTS

SECTION 4.01. Payment of Notes. The Issuer shall pay or cause to be paid the
principal of, premium, if any, and interest on the Notes on the dates and in the
manner provided in the Notes. Principal, premium, if any, and interest shall be
considered paid on the date due if the Paying Agent, if other than the Issuer, a
Guarantor or an Affiliate of the Issuer or a Guarantor, holds as of 11:00 a.m.
Eastern Time on the due date money deposited by the Issuer in immediately
available funds and designated for and sufficient to pay all principal, premium,
if any, and interest then due.

The Issuer shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
the then applicable interest rate on the Notes to the extent lawful; it shall
pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest (without regard to any
applicable grace period) at the same rate to the extent lawful.

SECTION 4.02. Maintenance of Office or Agency. The Issuer shall maintain the
offices or agencies (which may be an office of the Trustee or an affiliate of
the Trustee, Registrar or co-registrar) required under Section 2.03 where Notes
may be surrendered for registration of transfer or for exchange and where
notices and demands to or upon the Issuer in respect of the Notes and this
Indenture may be served. The Issuer shall give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency. If at any time the Issuer shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee.

 

-49-



--------------------------------------------------------------------------------

The Issuer may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided that no
such designation or rescission shall in any manner relieve the Issuer of its
obligation to maintain such offices or agencies as required by Section 2.03 for
such purposes. The Issuer shall give prompt written notice to the Trustee of any
such designation or rescission and of any change in the location of any such
other office or agency.

The Issuer hereby designates the Corporate Trust Office of the Trustee as one
such office or agency of the Issuer in accordance with Section 2.03 hereof.

SECTION 4.03. Reports and Other Information.

(a) Whether or not required by the SEC, so long as any Notes are outstanding,
the Issuer will file with the SEC (unless the SEC will not accept such a filing)
within the time periods specified in the SEC’s rules and regulations and
(a) furnish (without exhibits) to the Trustee and (b) unless already publicly
available through the SEC’s EDGAR filing system the Issuer will (i) furnish
(without exhibits) to the Trustee for delivery to the Holders of Notes and
(ii) post on its website or otherwise make available to prospective purchasers
of Notes:

(1) all quarterly and annual financial information that would be required to be
contained in a filing with the SEC on Forms 10-Q and 10-K if the Issuer were
required to file such forms, including a “Management’s discussion and analysis
of financial condition and results of operations” and, with respect to the
annual information only, a report on the annual financial statements by the
Issuer’s certified independent accountants; and

(2) all current reports that would be required to be filed with the SEC on Form
8-K if the Issuer were required to file such reports.

(b) If as of the end of any such quarterly or annual period the Issuer has
designated any of its Subsidiaries as Unrestricted Subsidiaries, then the Issuer
shall deliver (promptly after such SEC filing referred to in the preceding
paragraph) to the Trustee for delivery to the Holders of Notes quarterly and
annual financial information required by the preceding paragraph as revised to
include a reasonably detailed presentation, either on the face of the financial
statements or in the footnotes thereto, and in “Management’s discussion and
analysis of financial condition and results of operations,” of the financial
condition and results of operations of the Issuer and its Restricted
Subsidiaries separate from the financial condition and results of operations of
the Unrestricted Subsidiaries of the Issuer.

Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein, including
compliance with any of the covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officer’s Certificates). The Trustee is under no
duty to examine such reports, information or documents to ensure compliance with
the provisions of this Indenture or to ascertain the correctness or otherwise of
the information or statements contained therein. The Trustee is entitled to
assume such compliance and correctness unless a Responsible Officer of the
Trustee is informed in writing otherwise.

(c) The Issuer and the Guarantors have agreed that, for so long as any notes
remain outstanding, the Issuer will furnish to the holders and to securities
analysts and prospective investors, upon their request, the information required
to be delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

-50-



--------------------------------------------------------------------------------

SECTION 4.04. Compliance Certificate.

(a) The Issuer shall deliver to the Trustee, within 90 days after the end of
each fiscal year ending after the Issue Date, a certificate from the principal
executive officer, principal financial officer or principal accounting officer
stating that a review of the activities of the Issuer and its Restricted
Subsidiaries during the preceding fiscal year has been made under the
supervision of the signing Officer with a view to determining whether the Issuer
and its Restricted Subsidiaries have kept, observed, performed and fulfilled
their obligations under this Indenture, and further stating, as to such Officer
signing such certificate, that to the best of his or her knowledge the Issuer
and its Restricted Subsidiaries have kept, observed, performed and fulfilled
each and every condition and covenant contained in this Indenture and is not in
default in the performance or observance of any of the terms, provisions,
covenants and conditions of this Indenture (or, if a Default shall have
occurred, describing all such Defaults of which he or she may have knowledge and
what action the Issuer is taking or proposes to take with respect thereto).

(b) When any Default has occurred and is continuing under this Indenture, or if
the Trustee or the holder of any other evidence of Indebtedness of the Issuer or
any Subsidiary gives any notice or takes any other action with respect to a
claimed Default, the Issuer shall, within five (5) Business Days after becoming
aware of such Default, deliver to the Trustee by registered or certified mail or
by facsimile transmission an Officer’s Certificate specifying such event.

SECTION 4.05. Taxes. The Issuer shall pay, and shall cause each of its
Restricted Subsidiaries to pay, prior to delinquency, all material taxes,
assessments, and governmental levies except such as are contested in good faith
and by appropriate negotiations or proceedings or where the failure to effect
such payment is not adverse in any material respect to the Holders of the Notes.

SECTION 4.06. Stay, Extension and Usury Laws. The Issuer and each of the
Guarantors covenant (to the extent that they may lawfully do so) that they shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of this Indenture; and the Issuer and each of the Guarantors (to the
extent that they may lawfully do so) hereby expressly waive all benefit or
advantage of any such law, and covenant that they shall not, by resort to any
such law, hinder, delay or impede the execution of any power herein granted to
the Trustee, but shall suffer and permit the execution of every such power as
though no such law has been enacted.

SECTION 4.07. Limitation on Restricted Payments.

(a) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(i) declare or pay any dividend or make any payment or distribution on account
of the Issuer’s or any Restricted Subsidiary’s Equity Interests, including any
dividend or distribution payable in connection with any merger or consolidation
other than dividends or distributions payable solely in Equity Interests (other
than Disqualified Stock) of the Issuer;

(ii) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Issuer or any direct or indirect parent of the Issuer,
including in connection with any merger or consolidation;

(iii) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value in each case, prior to any scheduled repayment,
sinking fund payment or maturity, any Subordinated Indebtedness other than:

(A) Indebtedness permitted under clause (7) of Section 4.09(b) hereof; or

 

-51-



--------------------------------------------------------------------------------

(B) the purchase, repurchase or other acquisition of Subordinated Indebtedness
of the Issuer and its Restricted Subsidiaries purchased in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of purchase, repurchase or
acquisition; or

(iv) make any Restricted Investment

(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:

(1) no Default shall have occurred and be continuing or would occur as a
consequence thereof;

(2) immediately after giving effect to such transaction on a pro forma basis,
the Consolidated Leverage Ratio would be equal to or less than 4.0 to 1.0; and

(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Issuer and its Restricted Subsidiaries after the
Issue Date (including Restricted Payments permitted by clauses (1) and (4) of
Section 4.07(b) hereof, but excluding all other Restricted Payments permitted by
Section 4.07(b) hereof), is less than the sum of (without duplication):

(A) EBITDA of the Issuer and its Restricted Subsidiaries on a consolidated basis
for the period beginning on the first day of the first full fiscal quarter of
the Issuer commencing after the Issue Date, to the end of the Issuer’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment, less the product of 2.0 times
the Consolidated Interest Expense of the Issuer and its Restricted Subsidiaries
for the same period; plus

(B) 100% of the aggregate net cash proceeds and the fair market value, as
determined in good faith by the Issuer, of marketable securities or other
property received by the Issuer or a Restricted Subsidiary (without the issuance
of additional Equity Interests in such Restricted Subsidiary) since immediately
after the Issue Date from the issue or sale of:

(i) Equity Interests of the Issuer, including Treasury Capital Stock; and

(ii) debt of the Issuer or any Restricted Subsidiary that has been converted
into or exchanged for such Equity Interests of the Issuer;

provided, however, that this clause (B) shall not include the proceeds from
(x) Refunding Capital Stock, (y) Equity Interests or convertible debt securities
sold to the Issuer or a Restricted Subsidiary, as the case may be or
(z) Disqualified Stock or debt securities that have been converted into
Disqualified Stock; plus

(C) 100% of the aggregate amount of cash and the fair market value, as
determined in good faith by the Issuer, of marketable securities or other
property contributed to the capital of the Issuer following the Issue Date
(other than by a Restricted Subsidiary); plus

 

-52-



--------------------------------------------------------------------------------

(D) 100% of the aggregate amount received in cash and the fair market value, as
determined in good faith by the Issuer, of marketable securities or other
property received by the Issuer or a Restricted Subsidiary by means of:

(i) the sale or other disposition (other than to the Issuer or a Restricted
Subsidiary) of Restricted Investments made by the Issuer or its Restricted
Subsidiaries and repurchases and redemptions of such Restricted Investments from
the Issuer or its Restricted Subsidiaries and repayments of loans or advances,
and releases of guarantees, which constitute Restricted Investments by the
Issuer or its Restricted Subsidiaries, in each case after the Issue Date; or

(ii) the sale or other disposition (other than to the Issuer or a Restricted
Subsidiary) of the stock of an Unrestricted Subsidiary (other than to the extent
the Investment in such Unrestricted Subsidiary constituted a Permitted
Investment) or a dividend or distribution from an Unrestricted Subsidiary after
the Issue Date; plus

(E) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Issue Date, the fair market value of the
Investment in such Unrestricted Subsidiary, as determined by the Issuer in good
faith or if such fair market value may exceed $10.0 million, in writing by an
Independent Financial Advisor, at the time of the redesignation of such
Unrestricted Subsidiary as a Restricted Subsidiary, other than an Unrestricted
Subsidiary to the extent the Investment in such Unrestricted Subsidiary
constituted a Permitted Investment; plus

(F) $10.0 million.

(b) The foregoing provisions of Section 4.07(a) hereof will not prohibit:

(1) the payment of any dividend within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of this Indenture;

(2) (a) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Treasury Capital Stock”) of the Issuer or any Restricted
Subsidiary or Subordinated Indebtedness of the Issuer or any Guarantor in
exchange for, or out of the proceeds of the substantially concurrent sale (other
than to the Issuer or a Restricted Subsidiary) of, Equity Interest of the Issuer
(other than any Disqualified Stock) (“Refunding Capital Stock”) and (b) the
declaration and payment of dividends on the Treasury Capital Stock out of the
proceeds of the substantially concurrent sale (other than to the Issuer or a
Restricted Subsidiary) of the Refunding Capital Stock;

 

-53-



--------------------------------------------------------------------------------

(3) the redemption, repurchase or other acquisition or retirement of
Subordinated Indebtedness of the Issuer or a Guarantor made by exchange for, or
out of the proceeds of the substantially concurrent sale of, new Indebtedness of
the Issuer or a Guarantor, as the case may be, which is incurred in compliance
with Section 4.09 hereof so long as:

(A) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on, the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired for value, plus
the amount of any premium required to be paid under the terms of the instrument
governing the Subordinated Indebtedness being so redeemed, repurchased, acquired
or retired and any fees and expenses incurred in connection with the issuance of
such new Indebtedness;

(B) such new Indebtedness is subordinated to the Notes or the applicable
Guarantee at least to the same extent as such Subordinated Indebtedness so
purchased, exchanged, redeemed, repurchased, acquired or retired for value;

(C) such new Indebtedness has a final scheduled maturity date equal to or later
than the final scheduled maturity date of the Subordinated Indebtedness being so
redeemed, repurchased, acquired or retired; and

(D) such new Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired;

(4) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of the Issuer held by any future, present or former employee, director or
consultant of the Issuer or any of its Subsidiaries pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement; provided, however, that the aggregate Restricted Payments
made under this clause (4) do not exceed $5.0 million in each calendar year;

(5) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the Issuer or any of its Restricted Subsidiaries issued
in accordance with Section 4.09 hereof;

(6) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(7) other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause (7) not to exceed $5.0
million; and

(8) the repurchase, redemption or other acquisition or retirement for value of
any Subordinated Indebtedness pursuant to Sections 4.10 and 4.14 hereof;
provided that all Notes tendered by Holders in connection with a Change of
Control Offer or Asset Sale Offer, as applicable, have been repurchased,
redeemed or acquired for value;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment (i) permitted under clause (7) of this Section 4.07(b), no
Default shall have occurred and be continuing or would occur as a consequence
thereof and (ii) permitted under clauses (5) and (7) on a pro forma basis, the
Consolidated Leverage Ratio would be equal to or less than 4.0 to 1.0.

(c) As of the Issue Date, all of the Subsidiaries of the Issuer will be
Restricted Subsidiaries. The Issuer will not permit any Unrestricted Subsidiary
to become a Restricted Subsidiary except pursuant to the definition of
“Unrestricted Subsidiary.” For purposes of designating any Restricted

 

-54-



--------------------------------------------------------------------------------

Subsidiary as an Unrestricted Subsidiary, all outstanding Investments by the
Issuer and its Restricted Subsidiaries (except to the extent repaid) in the
Subsidiary so designated will be deemed to be Restricted Payments in an amount
determined as set forth in the last sentence of the definition of “Investment.”
Such designation will be permitted only if a Restricted Payment in such amount
would be permitted at such time, whether pursuant to the first paragraph of this
covenant or under clause (7) of Section 4.07(b) hereof, or pursuant to the
definition of “Permitted Investments,” and if such Subsidiary otherwise meets
the definition of an Unrestricted Subsidiary.

SECTION 4.08. Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.

(a) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries that are not Guarantors to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Restricted
Subsidiary to:

(1) (A) pay dividends or make any other distributions to the Issuer or any of
its Restricted Subsidiaries on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, or (B) pay any
Indebtedness owed to the Issuer or any of its Restricted Subsidiaries;

(2) make loans or advances to the Issuer or any of its Restricted Subsidiaries;
or

(3) sell, lease or transfer any of its properties or assets to the Issuer or any
of its Restricted Subsidiaries.

(b) The restrictions in Section 4.08(a) hereof shall not apply to encumbrances
or restrictions existing under or by reason of:

(1) contractual encumbrances or restrictions pursuant to the Senior Credit
Facilities and the related documentation and contractual encumbrances or
restrictions in effect on the Issue Date;

(2) this Indenture and the Notes;

(3) purchase money obligations for property acquired in the ordinary course of
business that impose restrictions of the nature discussed in clause (3) of
Section 4.08(a) hereof on the property so acquired;

(4) applicable law or any applicable rule, regulation or order;

(5) any agreement or other instrument of a Person acquired by the Issuer or any
of its Restricted Subsidiaries in existence at the time of such acquisition (but
not created in contemplation thereof), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person and its Subsidiaries, or the property or assets of the Person and its
Subsidiaries, so acquired;

(6) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of (i) the Issuer or (ii) a Restricted Subsidiary,
pursuant to an agreement that has been entered into for the sale or disposition
of all or substantially all of the Capital Stock or assets of such Subsidiary
that impose restrictions on the assets to be sold;

 

-55-



--------------------------------------------------------------------------------

(7) Secured Indebtedness otherwise permitted to be incurred pursuant to
Section 4.09 hereof and Section 4.12 hereof that limit the right of the debtor
to dispose of the assets securing such Indebtedness;

(8) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(9) customary provisions in joint venture agreements and other similar
agreements relating solely to such joint venture;

(10) customary provisions contained in leases or licenses of intellectual
property and other agreements, in each case, entered into in the ordinary course
of business; and

(11) any encumbrances or restrictions of the type referred to in clauses (1),
(2) and (3) of Section 4.08(a) hereof imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(1) through (10) of this Section 4.08(b); provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Issuer, no
more restrictive with respect to such encumbrance and other restrictions taken
as a whole than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

SECTION 4.09. Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

(a) The Issuer will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise (collectively,
“incur” and collectively, an “incurrence”) with respect to any Indebtedness
(including Acquired Indebtedness) and the Issuer and the Guarantors will not
issue any shares of Disqualified Stock and will not permit any Restricted
Subsidiary that is not a Guarantor to issue any shares of Disqualified Stock or
Preferred Stock; provided, however, that the Issuer and the Guarantors may incur
Indebtedness (including Acquired Indebtedness) or issue shares of Disqualified
Stock if the Consolidated Leverage Ratio at the time such additional
Indebtedness is incurred or such Disqualified Stock or Preferred Stock is issued
would have been no greater than 7.0 to 1.0, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been incurred, or the Disqualified Stock or
Preferred Stock had been issued, as the case may be, and the application of
proceeds therefrom had occurred at the beginning of the most recently ended four
fiscal quarters for which internal financial statements are available.

(b) The provisions of Section 4.09(a) hereof shall not apply to:

(1) the incurrence of Indebtedness under Credit Facilities by the Issuer or any
of its Restricted Subsidiaries and the issuance and creation of letters of
credit and bankers’ acceptances thereunder (with letters of credit and bankers’
acceptances being deemed to have a principal amount equal to the face amount
thereof), up to an aggregate principal amount at any one time outstanding not to
exceed (i) $475.0 million less (ii) the aggregate amount of mandatory
prepayments of term loans under Credit Facilities if at the time of and after
giving effect to such prepayment the Consolidated Leverage Ratio would be equal
to or greater than 4.0 to 1.0;

 

-56-



--------------------------------------------------------------------------------

(2) the incurrence by the Issuer and any Guarantor of Indebtedness represented
by the Notes (including any Guarantee, but excluding any Additional Notes);

(3) Indebtedness of the Issuer and its Restricted Subsidiaries in existence on
the Issue Date (other than Indebtedness described in clauses (1) and (2) of this
Section 4.09(b));

(4) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and Preferred Stock incurred by the Issuer or any of its Restricted
Subsidiaries, to finance the purchase, lease or improvement of property (real or
personal) or equipment that is used or useful in a Similar Business, whether
through the direct purchase of assets or the Capital Stock of any Person owning
such assets in an aggregate principal amount, together with any Refinancing
Indebtedness in respect thereof and all other Indebtedness, Disqualified Stock
and/or Preferred Stock incurred and outstanding under this clause (4), not to
exceed $20.0 million at any time outstanding;

(5) Indebtedness incurred by the Issuer or any Restricted Subsidiary
constituting reimbursement obligations with respect to bankers’ acceptances and
letters of credit issued in the ordinary course of business, including letters
of credit in respect of workers’ compensation claims, or other Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation
claims; provided, however, that upon the drawing of such bankers’ acceptances
and letters of credit or the incurrence of such Indebtedness, such obligations
are reimbursed within 30 days following such drawing or incurrence;

(6) Indebtedness arising from agreements of the Issuer or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, however, that such Indebtedness is not reflected on the balance sheet
(other than by application of FIN 45 as a result of an amendment to an
obligation in existence on the Issue Date) of the Issuer or any Restricted
Subsidiary (contingent obligations referred to in a footnote to financial
statements and not otherwise reflected on the balance sheet will not be deemed
to be reflected on such balance sheet for purposes of this clause (6));

(7) Indebtedness of the Issuer to a Restricted Subsidiary or a Restricted
Subsidiary to the Issuer or another Restricted Subsidiary; provided that any
such Indebtedness owing by the Issuer or a Guarantor to a Restricted Subsidiary
that is not a Guarantor is expressly subordinated in right of payment to the
Notes or the Guarantee of the Notes, as the case may be; provided, further, that
any subsequent issuance or transfer of any Capital Stock or any other event
which results in any Restricted Subsidiary ceasing to be a Restricted Subsidiary
or any other subsequent transfer of any such Indebtedness (except to the Issuer
or another Restricted Subsidiary or any pledge of such Indebtedness constituting
a Permitted Lien) shall be deemed, in each case, to be an incurrence of such
Indebtedness not permitted by this clause (7);

(8) shares of Preferred Stock of a Restricted Subsidiary issued to the Issuer or
another Restricted Subsidiary; provided that any subsequent issuance or transfer
of any Capital Stock or any other event which results in any such Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such shares of Preferred Stock (except to the Issuer or a
Restricted Subsidiary) shall be deemed in each case to be an issuance of such
shares of Preferred Stock not permitted by this clause (8);

 

-57-



--------------------------------------------------------------------------------

(9) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted to be incurred pursuant to this covenant,
exchange rate risk or commodity pricing risk;

(10) obligations in respect of customs, stay, performance, bid, appeal and
surety bonds and completion guarantees and other obligations of a like nature
provided by the Issuer or any of its Restricted Subsidiaries in the ordinary
course of business;

(11) the incurrence by the Issuer or any Restricted Subsidiary of Indebtedness,
Disqualified Stock or Preferred Stock which serves to refund or refinance:

(x) any Indebtedness, Disqualified Stock or Preferred Stock incurred as
permitted under Section 4.09(a) and clauses (2), (3) and (4) of this
Section 4.09(b), or

(y) any Indebtedness, Disqualified Stock or Preferred Stock issued to so refund
or refinance the Indebtedness, Disqualified Stock or Preferred Stock described
in clause (11)(x) above,

including, in each case, additional Indebtedness, Disqualified Stock or
Preferred Stock incurred to pay premiums (including tender premiums), defeasance
costs and fees and expenses in connection therewith (collectively, the
“Refinancing Indebtedness”) prior to its respective maturity; provided, however,
that such Refinancing Indebtedness

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of, the Indebtedness, Disqualified Stock or Preferred Stock
being refunded or refinanced,

(B) to the extent such Refinancing Indebtedness refinances (i) Indebtedness
subordinated or pari passu to the Notes or any Guarantee thereof, such
Refinancing Indebtedness is subordinated or pari passu to the Notes or the
Guarantee at least to the same extent as the Indebtedness being refinanced or
refunded or (ii) Disqualified Stock or Preferred Stock, such Refinancing
Indebtedness must be Disqualified Stock or Preferred Stock, respectively, and

(C) shall not include:

(i) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of the Issuer; or

(ii) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of a Guarantor;

(12) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within two Business Days of its incurrence;

 

-58-



--------------------------------------------------------------------------------

(13) Indebtedness of the Issuer or any of its Restricted Subsidiaries supported
by a letter of credit issued pursuant to the Credit Facilities, in a principal
amount not in excess of the stated amount of such letter of credit;

(14) (A) any guarantee by the Issuer or a Restricted Subsidiary of Indebtedness
or other obligations of any Restricted Subsidiary so long as the incurrence of
such Indebtedness incurred by such Restricted Subsidiary is permitted under the
terms of this Indenture, or

(B) any guarantee by a Restricted Subsidiary of Indebtedness of the Issuer;
provided that such Restricted Subsidiary shall comply with Section 4.15 hereof;
and

(15) Indebtedness created due to a change in generally accepted accounting
principles of the United States, as applied to the Issuer and the Restricted
Subsidiaries, or international financial reporting standards, should such
standards become applicable to the Issuer and the Restricted Subsidiaries.

(c) For purposes of determining compliance with this Section 4.09:

(1) in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) meets the criteria of more than one of the
categories of permitted Indebtedness, Disqualified Stock or Preferred Stock
described in clauses (1) through (15) of Section 4.09(b) or is entitled to be
incurred pursuant to Section 4.09(a) hereof, the Issuer, in its sole discretion,
may classify or reclassify such item of Indebtedness, Disqualified Stock or
Preferred Stock (or any portion thereof) and will only be required to include
the amount and type of such Indebtedness, Disqualified Stock or Preferred Stock
in one of the above clauses; provided that all Indebtedness outstanding under
the Senior Credit Facilities on the Issue Date will be treated as incurred on
the Issue Date under clause (1) of Section 4.09(b) hereof; and

(2) at the time of incurrence or reclassification, the Issuer will be entitled
to divide and classify an item of Indebtedness in more than one of the types of
Indebtedness described in Section 4.09(a) or (b) hereof.

Accrual of interest, the accretion of accreted value and the payment of interest
or dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock, as applicable, will not be deemed to be an incurrence of
Indebtedness, Disqualified Stock or Preferred Stock for purposes of this
Section 4.09.

Notwithstanding anything to the contrary, the Issuer will not, and will not
permit any Guarantor to, directly or indirectly, incur any Indebtedness
(including Acquired Indebtedness) that is subordinated or junior in right of
payment to any Indebtedness of the Issuer or such Guarantor, as the case may be,
unless such Indebtedness is expressly subordinated in right of payment to the
Notes or such Guarantor’s Guarantee to the extent and in the same manner as such
Indebtedness is subordinated to other Indebtedness of the Issuer or such
Guarantor, as the case may be. For the purposes of this Indenture, (1) unsecured
Indebtedness is not deemed to be subordinated or junior to Secured Indebtedness
merely because it is unsecured or (2) Senior Indebtedness is not deemed to be
subordinated or junior to any other Senior Indebtedness merely because it has a
junior priority with respect to the same collateral.

 

-59-



--------------------------------------------------------------------------------

SECTION 4.10. Asset Sales.

(a) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, cause, make or suffer to exist an Asset Sale, unless:

(1) the Issuer or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the fair market
value (as determined in good faith by the Issuer) of the assets sold or
otherwise disposed of; and

(2) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Issuer or such Restricted Subsidiary, as
the case may be, is in the form of cash or Cash Equivalents; provided that the
amount of:

(A) any liabilities (as shown on the Issuer’s or such Restricted Subsidiary’s
most recent balance sheet or in the footnotes thereto) of the Issuer or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the Notes or that are owed to the Issuer or a Restricted
Subsidiary, that are assumed by the transferee of any such assets and for which
the Issuer and all of its Restricted Subsidiaries have been validly released by
all creditors in writing and

(B) any securities received by the Issuer or such Restricted Subsidiary from
such transferee that are converted by the Issuer or such Restricted Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of such Asset Sale

shall be deemed to be cash for purposes of this Section 4.10(a)(2) and for no
other purpose.

(b) Within 360 days after the receipt of any Net Proceeds of any Asset Sale, the
Issuer or such Restricted Subsidiary, at its option, may apply the Net Proceeds
from such Asset Sale

(1) to permanently reduce:

(A) Obligations constituting First Priority Lien Obligations (and, if the
Indebtedness repaid is revolving credit Indebtedness, to correspondingly reduce
commitments with respect thereto) (provided that (x) (A) to the extent that the
terms of First Priority Lien Obligations, other than Senior Credit Facilities
Obligations, require that such First Priority Lien Obligations be repaid with
the Net Proceeds of the applicable Asset Sale prior to repayment of the Notes
Obligations or (B) with respect to the Senior Credit Facilities Obligations, the
Issuer and its Restricted Subsidiaries shall be entitled to repay such other
First Priority Lien Obligations prior to repaying the Notes Obligations and
(y) subject to the foregoing clause (x), if the Issuer or any Guarantor shall so
reduce First Priority Lien Obligations, the Issuer shall equally and ratably
redeem, purchase and/or offer to purchase Notes pursuant to Section 3.07 hereof,
through open-market purchases or by making an offer (in accordance with the
procedures set forth below for an Asset Sale Offer (and after making such offer
complying with the procedures set forth below, the amount of Collateral Excess
Proceeds and Excess Proceeds shall be reduced by the amount of Net Proceeds so
offered for purchase of Notes)) to all Holders of Notes to purchase a pro rata
amount of their Notes at 100% of the principal amount thereof, plus accrued but
unpaid interest);

 

-60-



--------------------------------------------------------------------------------

(B) Indebtedness constituting Pari Passu Indebtedness so long as the Asset Sale
proceeds are with respect to non-Collateral (provided that if the Issuer shall
so reduce Pari Passu Indebtedness, the Issuer shall equally and ratably redeem,
purchase and/or offer to purchase Notes pursuant to Section 3.07 hereof through
open-market purchases or by making an offer (in accordance with the procedures
set forth below for an Asset Sale Offer (and after making such offer complying
with the procedures set forth below, the amount of Collateral Excess Proceeds
and Excess Proceeds shall be reduced by the amount of Net Proceeds so offered
for purchase of Notes)) to all Holders of Notes to purchase a pro rata amount of
their Notes at 100% of the principal amount thereof, plus accrued but unpaid
interest); and

(C) Indebtedness of a Restricted Subsidiary that is not a Guarantor, other than
Indebtedness owed to the Issuer or another Restricted Subsidiary; or

(2) to (i) make an Investment in any Person principally engaged in one or more
Similar Businesses, provided that such Investment results in such Person
becoming a Restricted Subsidiary, (ii) acquire properties, (iii) make capital
expenditures or (iv) acquire other assets that, in the case of each of clauses
(ii), (iii) and (iv) either (x) are used or useful in a Similar Business or
(y) replace the businesses, properties and/or assets that are the subject of
such Asset Sale.

(c) Any Net Proceeds from Asset Sales of Collateral that are not invested or
applied as provided and within the time period set forth in Section 4.10(b) will
be deemed to constitute “Collateral Excess Proceeds.” When the aggregate amount
of Collateral Excess Proceeds exceeds $10.0 million, the Issuer shall make an
offer to all Holders of the Notes and, if required by the terms of any First
Priority Lien Obligations, to the holders of such other First Priority Lien
Obligations (a “Collateral Asset Sale Offer”), to purchase the maximum aggregate
principal amount of the Notes and such First Priority Lien Obligations that is a
minimum of $2,000 or any integral multiple of $1,000 (in each case in aggregate
principal amount) that may be purchased out of the Collateral Excess Proceeds at
an offer price in cash in an amount equal to 100% of the principal amount
thereof (or, in the event such First Priority Lien Obligations provide for the
accretion of original issue discount, 100% of the accreted value thereof) plus
accrued and unpaid interest to the date fixed for the closing of such offer, in
accordance with the procedures set forth in this Indenture. The Issuer will
commence a Collateral Asset Sale Offer with respect to Collateral Excess
Proceeds within ten Business Days after the date that Collateral Excess Proceeds
exceed $10.0 million in accordance with the procedures set forth in
Section 3.09.

To the extent that the aggregate principal amount of Notes and such other First
Priority Lien Obligations tendered pursuant to a Collateral Asset Sale Offer is
less than the Collateral Excess Proceeds, the Issuer may use any remaining
Collateral Excess Proceeds for general corporate purposes, subject to the other
covenants contained herein. Upon completion of any such Collateral Asset Sale
Offer, the amount of Collateral Excess Proceeds shall be reset at zero.

Any Net Proceeds from Asset Sales of non-Collateral that are not invested or
applied as provided and within the time period set forth in the first sentence
of the third preceding paragraph will be deemed to constitute “Excess Proceeds.”
When the aggregate amount of Excess Proceeds exceeds $10.0 million, the Issuer
shall make an offer to all Holders of the Notes and, if required by the terms of
any Indebtedness that is pari passu in right of payment with the Notes (“Pari
Passu Indebtedness”), to the holders of such Pari Passu Indebtedness (an “Asset
Sale Offer”), to purchase the maximum aggregate principal amount of the Notes
and such Pari Passu Indebtedness that is a minimum of $2,000 or an integral
multiple of $1,000 in excess thereof that may be purchased out of the Excess
Proceeds at an offer price in cash in an amount equal to 100% of the principal
amount thereof (or, in the event such Pari Passu Indebtedness provided for the
accretion of original issue discount, 100% of the accreted value thereof) plus
accrued and unpaid interest (or, in respect of such Pari Passu Indebtedness,
such lesser price, if any, as may

 

-61-



--------------------------------------------------------------------------------

be provided for by the terms of such Pari Passu Indebtedness) to the date fixed
for the closing of such offer, in accordance with the procedures set forth
herein. The Issuer will commence an Asset Sale Offer with respect to Excess
Proceeds within ten Business Days after the date that Excess Proceeds exceed
$10.0 million in accordance with the procedures set forth in Section 3.09.

To the extent that the aggregate principal amount of Notes and such Pari Passu
Indebtedness tendered pursuant to an Asset Sale Offer is less than the Excess
Proceeds, the Issuer may use any remaining Excess Proceeds for general corporate
purposes, subject to the other covenants contained in this Indenture. Upon
completion of any such Asset Sale Offer, the amount of Excess Proceeds shall be
reset at zero.

(d) Pending the final application of any Net Proceeds pursuant to this
Section 4.10, the holder of such Net Proceeds may apply such Net Proceeds
temporarily to reduce Indebtedness outstanding under a revolving credit facility
or otherwise invest such Net Proceeds in any manner not prohibited by this
Indenture.

(e) The Issuer will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws or regulations are applicable in connection with the repurchase
of the Notes pursuant to a Collateral Asset Sale Offer or an Asset Sale Offer.
To the extent that the provisions of any securities laws or regulations conflict
with the provisions of Section 3.09 or this Section 4.10, the Issuer will comply
with the applicable securities laws and regulations and shall not be deemed to
have breached its obligations under this Section 4.10 by virtue thereof.

SECTION 4.11. Transactions with Affiliates.

(a) The Issuer will not, and will not permit any of its Restricted Subsidiaries
to, make any payment to, or sell, lease, transfer or otherwise dispose of any of
its properties or assets to, or purchase any property or assets from, or enter
into or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Issuer
(each of the foregoing, an “Affiliate Transaction”) unless:

(1) such Affiliate Transaction is on terms that are not materially less
favorable to the Issuer or the relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Issuer or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis; and

(2) the Issuer delivers to the Trustee with respect to any Affiliate Transaction
or series of related Affiliate Transactions involving aggregate payments or
consideration in excess of $10.0 million, a resolution adopted by the majority
of the board of directors of the Issuer approving such Affiliate Transaction and
set forth in an Officer’s Certificate certifying that such Affiliate Transaction
complies with clause (1) of this Section 4.11(a).

(b) The provisions of Section 4.11(a) will not apply to the following:

(1) transactions between or among the Issuer or any of its Restricted
Subsidiaries;

(2) Restricted Payments permitted by Section 4.07 hereof and the definition of
“Permitted Investments”;

 

-62-



--------------------------------------------------------------------------------

(3) the payment of reasonable and customary fees paid to, and indemnities
provided on behalf of, officers, directors, employees or consultants of the
Issuer or any of its Restricted Subsidiaries;

(4) transactions in which the Issuer or any of its Restricted Subsidiaries, as
the case may be, delivers to the Trustee a letter from an Independent Financial
Advisor stating that such transaction is fair to the Issuer or such Restricted
Subsidiary from a financial point of view or stating that the terms are not
materially less favorable to the Issuer or the relevant Restricted Subsidiary
than those that would have been obtained in a comparable transaction by the
Issuer or such Restricted Subsidiary with an unrelated Person on an arm’s-length
basis;

(5) any agreement as in effect as of the Issue Date, or any amendment thereto
(so long as any such amendment is not disadvantageous to the Holders when taken
as a whole as compared to the applicable agreement as in effect on the Issue
Date);

(6) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Indenture which are fair to the Issuer and
its Restricted Subsidiaries, in the reasonable determination of the board of
directors of the Issuer or the senior management thereof, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party;

(7) the issuance of Equity Interests (other than Disqualified Stock) by the
Issuer or a Restricted Subsidiary; and

(8) payments or loans (or cancellation of loans) to employees or consultants of
the Issuer or any of its Restricted Subsidiaries and employment agreements,
severance arrangements, stock option plans and other similar arrangements with
such employees or consultants which, in each case, are approved by a majority of
the board of directors of the Issuer in good faith.

SECTION 4.12. Liens. The Issuer will not, and will not permit any Guarantor to,
directly or indirectly, create, incur, assume or suffer to exist any Lien
(except Permitted Liens) that secures obligations under any Indebtedness or any
related guarantee, on any asset or property of the Issuer or any Guarantor, or
any income or profits therefrom, or assign or convey any right to receive income
therefrom.

The foregoing shall not apply to (a) Liens securing Indebtedness permitted to be
incurred under Credit Facilities, including any letter of credit facility
relating thereto, that was permitted by the terms of this Indenture to be
incurred pursuant to clause (1) of Section 4.09(b) hereof and (b) Liens incurred
to secure Obligations in respect of any Indebtedness permitted to be incurred
pursuant to Section 4.09 hereof; provided that, with respect to Liens securing
Obligations permitted under this subclause (b), at the time of incurrence of
such Obligations and after giving pro forma effect thereto, the Consolidated
Secured Debt Ratio would be no greater than 5.0 to 1.0; provided that, (i) with
respect to Liens securing First Priority Lien Obligations incurred pursuant to
subclause (a) above or this subclause (b), the Notes are also secured by the
assets subject to such Liens with the priority and subject to intercreditor
arrangements, in each case, no less favorable to the Holders of the Notes than
those set forth in the Intercreditor Agreement and (ii) with respect to Liens
securing Obligations incurred pursuant to subclause (a) above or this subclause
(b) that are junior to the Liens securing the Notes, the Notes are secured by
the assets subject to such Liens on a first-priority basis and subject to an
intercreditor agreement customary for intercreditor arrangements between
first-priority and second-priority lenders.

 

-63-



--------------------------------------------------------------------------------

SECTION 4.13. Corporate Existence. Subject to Article V hereof, the Issuer shall
do or cause to be done all things necessary to preserve and keep in full force
and effect (i) its corporate existence, and the corporate, partnership or other
existence of each of its Restricted Subsidiaries, in accordance with the
respective organizational documents (as the same may be amended from time to
time) of the Issuer or any such Restricted Subsidiary and (ii) the rights
(charter and statutory), licenses and franchises of the Issuer and its
Restricted Subsidiaries; provided that the Issuer shall not be required to
preserve any such right, license or franchise, or the corporate, partnership or
other existence of any of its Restricted Subsidiaries (other than the Issuer),
if the Issuer in good faith shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Issuer and its Restricted
Subsidiaries, taken as a whole.

SECTION 4.14. Offer to Repurchase Upon Change of Control.

(a) If a Change of Control occurs, unless the Issuer has previously or
concurrently sent a redemption notice with respect to all the outstanding Notes
pursuant to Section 3.07 hereof, the Issuer shall make an offer to purchase all
of the Notes pursuant to the offer described below (the “Change of Control
Offer”) at a price in cash (the “Change of Control Payment”) equal to 101% of
the aggregate principal amount thereof plus accrued and unpaid interest, if any,
to the date of purchase, subject to the right of Holders of the Notes of record
on the relevant Record Date to receive interest due on the relevant Interest
Payment Date. Within 30 days following any Change of Control, the Issuer shall
send notice of such Change of Control Offer by electronic transmission or by
first-class mail, with a copy to the Trustee, to each Holder of Notes to the
address of such Holder appearing in the Note Register or otherwise in accordance
with Applicable Procedures, with a copy to the Trustee or otherwise in
accordance with applicable procedures, with the following information:

(1) that a Change of Control Offer is being made pursuant to this Section 4.14
and that all Notes properly tendered pursuant to such Change of Control Offer
will be accepted for payment by the Issuer;

(2) the purchase price and the purchase date, which will be no earlier than 30
days nor later than 60 days from the date such notice is sent (the “Change of
Control Payment Date”);

(3) that any Note not properly tendered will remain outstanding and continue to
accrue interest;

(4) that unless the Issuer defaults in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
will cease to accrue interest on the Change of Control Payment Date;

(5) that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer will be required to surrender such Notes, with the form entitled
“Option of Holder to Elect Purchase” on the reverse of such Notes completed, to
the paying agent specified in the notice at the address specified in the notice
prior to the close of business on the third Business Day preceding the Change of
Control Payment Date;

(6) that Holders will be entitled to withdraw their tendered Notes and their
election to require the Issuer to purchase such Notes, provided that the paying
agent receives, not later than the close of business on the fifth Business Day
preceding the Change of Control Payment Date, a telegram, telex, facsimile
transmission or letter setting forth the name of the Holder of the Notes, the
principal amount of Notes tendered for purchase, and a statement that such
Holder is withdrawing its tendered Notes and its election to have such Notes
purchased;

 

-64-



--------------------------------------------------------------------------------

(7) that the Holders whose Notes are being repurchased only in part will be
issued new Notes equal in principal amount to the unpurchased portion of the
Notes surrendered. The unpurchased portion of the Notes must be equal to a
minimum of $2,000 or an integral multiple of $1,000 in principal amount in
excess thereof; and

(8) the other instructions, as determined by the Issuer, consistent with this
Section 4.14, that a Holder must follow.

The notice, if mailed in a manner herein provided, shall be conclusively
presumed to have been given, whether or not the Holder receives such notice. If
(a) the notice is mailed in a manner herein provided and (b) any Holder fails to
receive such notice or a Holder receives such notice but it is defective, such
Holder’s failure to receive such notice or such defect shall not affect the
validity of the proceedings for the purchase of the Notes as to all other
Holders that properly received such notice without defect. The Issuer shall
comply with the requirements of Rule 14e-1 under the Exchange Act and any other
securities laws and regulations thereunder to the extent such laws or
regulations are applicable in connection with the repurchase of Notes pursuant
to a Change of Control Offer. To the extent that the provisions of any
securities laws or regulations conflict with the provisions of this
Section 4.14, the Issuer will comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations under this
Section 4.14 by virtue thereof.

(b) On the Change of Control Payment Date, the Issuer shall, to the extent
permitted by law,

(1) accept for payment all Notes issued by it or portions thereof properly
tendered pursuant to the Change of Control Offer,

(2) deposit with the Paying Agent an amount equal to the aggregate Change of
Control Payment in respect of all Notes or portions thereof so tendered, and

(3) deliver, or cause to be delivered, to the Trustee for cancellation the Notes
so accepted together with an Officer’s Certificate to the Trustee stating that
such Notes or portions thereof have been tendered to and purchased by the
Issuer.

(c) The Issuer shall not be required to make a Change of Control Offer following
a Change of Control if a third party makes the Change of Control Offer in the
manner, at the times and otherwise in compliance with the requirements set forth
in this Indenture applicable to a Change of Control Offer made by the Issuer and
purchases all Notes validly tendered and not withdrawn under such Change of
Control Offer. Notwithstanding anything to the contrary herein, a Change of
Control Offer may be made in advance of a Change of Control, conditional upon
such Change of Control, if a definitive agreement is in place for the Change of
Control at the time of making of the Change of Control Offer.

(d) Other than as specifically provided in this Section 4.14, any purchase
pursuant to this Section 4.14 shall be made pursuant to the provisions of
Sections 3.02, 3.05 and 3.06 hereof, and references therein to “redeem,”
“redemption” and similar words shall be deemed to refer to “purchase,”
“repurchase” and similar words, as applicable.

 

-65-



--------------------------------------------------------------------------------

SECTION 4.15. Limitation on Guarantees of Indebtedness by Restricted
Subsidiaries. The Issuer shall not permit (1) any Restricted Subsidiary that is
a Wholly-Owned Subsidiary of the Issuer to guarantee the payment of any
Indebtedness of the Issuer or any Guarantor or (2) any Restricted Subsidiary,
other than a Guarantor, to guarantee the payment of any Indebtedness represented
by securities of the Issuer or any Guarantor unless in the case of either (1) or
(2):

(a) such Restricted Subsidiary within 30 days executes and delivers a
supplemental indenture to this Indenture in form attached here to as Exhibit D
providing for a Guarantee by such Restricted Subsidiary, a joinder to the
Security Documents or new Security Documents and take all actions required by
the Security Documents to perfect the Liens created thereunder, except that with
respect to a guarantee of Indebtedness of the Issuer or any Guarantor, if such
Indebtedness is by its express terms subordinated in right of payment to the
Notes or such Guarantor’s Guarantee, any such guarantee by such Restricted
Subsidiary with respect to such Indebtedness shall be subordinated in right of
payment to such Guarantee substantially to the same extent as such Indebtedness
is subordinated to the Notes or such Guarantor’s Guarantee; and

(b) such Restricted Subsidiary shall within 30 days deliver to the Trustee an
Officer’s Certificate and an Opinion of Counsel reasonably satisfactory to the
Trustee;

provided that this covenant shall not be applicable to any guarantee of any
Restricted Subsidiary that existed at the time such Person became a Restricted
Subsidiary and was not incurred in connection with, or in contemplation of, such
Person becoming a Restricted Subsidiary.

SECTION 4.16. Suspension of Covenants.

(a) During any period when the Notes have an Investment Grade Rating from either
Rating Agency and no Default has occurred and is continuing under this Indenture
(the “Covenant Suspension Period”), the Issuer and its Restricted Subsidiaries
will not be subject to Sections 4.07, 4.08, 4.09, 4.10, 4.11, 4.12 and
5.01(a)(4) (collectively, the “Suspended Covenants”); provided that if the
Issuer and the Restricted Subsidiaries are not subject to the Suspended
Covenants for any period of time as a result of the preceding portion of this
sentence and, subsequently, either of the Rating Agencies withdraws its ratings
or downgrades the ratings assigned to the Notes below the Investment Grade
Ratings so that the Notes do not have an Investment Grade Rating from both
Rating Agencies, or a Default (other than with respect to the Suspended
Covenants) occurs and is continuing, the Issuer and the Restricted Subsidiaries
will thereafter again be subject to the Suspended Covenants, subject to the
terms, conditions and obligations set forth in this Indenture (each such date of
reinstatement being the “Reinstatement Date”). Compliance with the Suspended
Covenants with respect to Restricted Payments made after the Reinstatement Date
will be calculated in accordance with the terms of Section 4.07 as though such
covenant had been in effect during the entire period of time from which the
Notes are issued. However, all Restricted Payments made, Indebtedness incurred
and other actions effected during any period in which covenants are suspended
will not cause a default under this Indenture on any Reinstatement Date.

(b) The Issuer will provide the Trustee with prompt written notice upon the
commencement of a Covenant Suspension Period and of the occurrence of a
Reinstatement Date. In addition, during any period when the Suspended Covenants
are suspended the Issuer will not be permitted to designate or redesignate any
of its Subsidiaries pursuant to the definition of “Unrestricted Subsidiary.”

SECTION 4.17. Further Assurances and After-Acquired Property.

(a) The Issuer and each Guarantor will comply with the terms of each Security
Document to which it is a party.

(b) Subject to the Security Documents, if the Issuer or any Guarantor creates
any additional security interest (or mortgage lien, as applicable) to secure any
First Priority Lien Obligations in any property or assets that are not at the
time of such creation of such additional security interest included in
Collateral under the Security Documents, such Issuer or Guarantor must
concurrently grant a first-priority perfected security interest (or mortgage
lien, as applicable) (subject to Permitted Liens) in such

 

-66-



--------------------------------------------------------------------------------

property as security for the Notes and such property or assets shall thereafter
become Collateral; provided that in the event that Rule 3-16 of Regulation S-X
under the Securities Act would require (or is replaced with another rule or
regulation, or any other law, rule or regulation is adopted, which would
require) the filing with the SEC (or any other governmental agency) of separate
financial statements of any Subsidiary of the Issuer due to the fact that such
Subsidiary’s Capital Stock secures the Notes, then the Capital Stock of such
Subsidiary will automatically be deemed not to be part of the Collateral
securing the Notes but only to the extent necessary to not be subject to such
requirement and only for so long as required to not be subject to such
requirement.

SECTION 4.18. Insurance. The Issuer and each Guarantor will:

(a) keep their respective material insurable properties adequately insured in
all material respects at all times by financially sound and reputable insurers
to such extent and against such risks, including fire and other risks insured
against by extended coverage, as is customary with companies in the same or
similar businesses operating in the same or similar locations; and

(b) within 120 days of the Issue Date (or such longer period as the Collateral
Agent shall agree to) and subject to the Intercreditor Agreement, cause all such
policies covering any Collateral to be endorsed or otherwise amended to include
a customary lender’s loss payable endorsement and, to the extent available on
commercially reasonable terms, cause each such policy to provide that it shall
not be canceled, modified or not renewed (i) by reason of nonpayment of premium
unless not less than 10 days’ prior written notice thereof is given by the
insurer to the Collateral Agent (giving the Collateral Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason unless not
less than 30 days’ prior written notice thereof is given by the insurer to the
Collateral Agent.

ARTICLE V

SUCCESSORS

SECTION 5.01. Merger, Consolidation or Sale of All or Substantially All Assets.

(a) The Issuer shall not consolidate or merge with or into or wind up into
(whether or not the Issuer is the surviving corporation), and shall not sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of the properties or assets of the Issuer and its Restricted Subsidiaries, taken
as a whole, in one or more related transactions, to any Person unless:

(1) the Issuer is the surviving corporation or the Person formed by or surviving
any such consolidation or merger (if other than the Issuer) or the Person to
whom such sale, assignment, transfer, lease, conveyance or other disposition
will have been made is organized or existing under the laws of the United
States, any state thereof, the District of Columbia, or any territory thereof
(such Person, as the case may be, being herein called the “Successor Company”);
provided that in the case where the Successor Company is not a corporation, a
co-obligor of the Notes is a corporation;

(2) the Successor Company, if other than the Issuer, expressly assumes all the
obligations of the Issuer under this Indenture, the Notes and the Security
Documents pursuant to a supplemental indenture or other documents or instruments
in form reasonably satisfactory to the Trustee;

(3) immediately after such transaction, no Default exists;

 

-67-



--------------------------------------------------------------------------------

(4) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period,

(A) the Successor Company would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Consolidated Leverage Ratio test set
forth in Section 4.09(a) hereof, or

(B) the Consolidated Leverage Ratio would be equal to or less than the
Consolidated Leverage Ratio immediately prior to such transaction;

(5) each Guarantor, unless it is the other party to the transactions described
above, in which case clause (b)(2) of this Section 5.01 hereof shall apply,
shall have by supplemental indenture confirmed that its Guarantee shall apply to
such Person’s Obligations under this Indenture, the Notes and the Security
Documents; and

(6) the Issuer shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indentures, if any, comply with this Indenture, the Notes
and the Security Documents.

Notwithstanding clauses (3) and (4) above:

(1) the Issuer or a Restricted Subsidiary may consolidate with or merge into or
transfer all or part of its properties and assets to the Issuer or a Guarantor;
and

(2) the Issuer may merge with an Affiliate of the Issuer solely for the purpose
of reorganizing the Issuer in a State of the United States so long as the amount
of Indebtedness of the Issuer and its Restricted Subsidiaries is not increased
thereby.

(b) Subject to Section 10.06 hereof, no Guarantor shall, and the Issuer shall
not permit any Guarantor to, consolidate or merge with or into or wind up into
(whether or not the Issuer or Guarantor is the surviving corporation), or sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of its properties or assets, in one or more related transactions, to any Person
unless:

(1) such Guarantor is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than such Guarantor) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made is organized or existing under the laws of the jurisdiction
of organization of such Guarantor, as the case may be, or the laws of the United
States, any state thereof, the District of Columbia, or any territory thereof
(such Guarantor or such Person, as the case may be, being herein called the
“Successor Person”);

(2) the Successor Person, if other than such Guarantor, expressly assumes all
the obligations of such Guarantor under this Indenture, such Guarantor’s related
Guarantee and the Security Documents pursuant to supplemental indentures or
other documents or instruments in form reasonably satisfactory to the Trustee;

(3) immediately after such transaction, no Default exists; and

(4) the Issuer shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indentures, if any, comply with this Indenture.

 

-68-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, any Guarantor may merge into or transfer all or
part of its properties and assets to another Guarantor or the Issuer.

SECTION 5.02. Successor Corporation Substituted. Upon any consolidation or
merger, or any sale, assignment, transfer, lease, conveyance or other
disposition of all or substantially all of the assets of the Issuer or a
Guarantor in accordance with Section 5.01(a) or Section 5.01(b) hereof, the
successor corporation formed by such consolidation or into or with which the
Issuer or such Guarantor, as applicable, is merged or to which such sale,
assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Indenture and the Security Documents referring to the Issuer
or such Guarantor, as applicable, shall refer instead to the successor
corporation and not to the Issuer or such Guarantor, as applicable), and may
exercise every right and power of the Issuer or such Guarantor, as applicable,
under this Indenture and the Security Documents with the same effect as if such
successor Person had been named as the Issuer or a Guarantor, as applicable,
herein and therein; provided that the predecessor Issuer shall not be relieved
from the obligation to pay the principal of and interest on the Notes except in
the case of a sale, assignment, transfer, conveyance or other disposition of all
of the Issuer’s assets that meets the requirements of Section 5.01 hereof.

ARTICLE VI

DEFAULTS AND REMEDIES

SECTION 6.01. Events of Default. An “Event of Default” wherever used herein,
means any one of the following events (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

(1) default in payment when due and payable, upon redemption, acceleration or
otherwise, of principal of, or premium, if any, on the Notes;

(2) default for 30 days or more in the payment when due of interest on or with
respect to the Notes;

(3) failure by the Issuer or any Guarantor for 30 days after receipt of written
notice given by the Trustee or the Holders of not less than 25% in principal
amount of the Notes to comply with any of its obligations, covenants or
agreements (other than a default referred to in clauses (1) and (2) above)
contained in this Indenture, the Security Documents or the Notes;

(4) default under any mortgage, indenture or instrument under which there is
issued or by which there is secured or evidenced any Indebtedness for money
borrowed by the Issuer or any of its Restricted Subsidiaries or the payment of
which is guaranteed by the Issuer or any of its Restricted Subsidiaries, other
than Indebtedness owed to the Issuer or a Restricted Subsidiary, whether such
Indebtedness or guarantee now exists or is created after the issuance of the
Notes, if both:

(A) such default either results from the failure to pay any principal of such
Indebtedness at its stated final maturity (after giving effect to any applicable
grace periods) or relates to an obligation other than the obligation to pay
principal of any such Indebtedness at its stated final maturity and results in
the holder or holders of such Indebtedness causing such Indebtedness to become
due prior to its stated maturity; and

 

-69-



--------------------------------------------------------------------------------

(B) the principal amount of such Indebtedness, together with the principal
amount of any other such Indebtedness in default for failure to pay principal at
stated final maturity (after giving effect to any applicable grace periods), or
the maturity of which has been so accelerated, aggregate $15.0 million or more
at any one time outstanding;

(5) failure by the Issuer or any Significant Party to pay final non-appealable
judgments aggregating in excess of $15.0 million, which final judgments remain
unpaid, undischarged and unstayed for a period of more than 60 days after such
judgment becomes final, and in the event such judgment is covered by insurance,
an enforcement proceeding have been commenced by any creditor upon such judgment
or decree which is not promptly stayed;

(6) a court having jurisdiction in the premises enters a decree or order for:

(A) relief in respect of the Issuer or any Significant Party in an involuntary
case under any Bankruptcy Law now or hereafter in effect;

(B) appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of the Issuer or any Significant Party or for
all or substantially all of the property and assets of the Issuer or any
Significant Party; or

(C) the winding up or liquidation of the affairs of the Issuer or any
Significant Party;

and, in each case, such decree or order shall remain unstayed and in effect for
a period of 60 consecutive days;

(7) the Issuer or any Significant Party:

(A) commences a voluntary case under any Bankruptcy Law now or hereafter in
effect, or consents to the entry of an order for relief in an involuntary case
under any such Bankruptcy Law;

(B) consents to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
the Issuer or any Significant Party or for all or substantially all of the
property and assets of the Issuer or any Significant Party; or

(C) effects any general assignment for the benefit of creditors;

(8) the Guarantee of any Significant Party shall for any reason cease to be in
full force and effect or be declared null and void or any responsible officer of
any Guarantor that is a Significant Party, as the case may be, denies that it
has any further liability under its Guarantee or gives notice to such effect,
other than by reason of the termination of this Indenture or the release of any
such Guarantee in accordance with this Indenture; or

(9) with respect to any Collateral having a fair market value in excess of $25.0
million, individually or in the aggregate, (a) the security interest under the
Security Documents, at any time, ceases to be in full force and effect for any
reason other than in accordance with the terms of this Indenture, the Security
Documents and the Intercreditor Agreement, except to the extent that any lack of
perfection or priority results from any act or omission by the Collateral Agent
(so long as such act or omission does not result from the breach or
non-compliance by the

 

-70-



--------------------------------------------------------------------------------

Issuer or any Guarantor with this Indenture or the Security Documents), (b) any
security interest created thereunder or hereunder is declared invalid or
unenforceable by a court of competent jurisdiction or (c) the Issuer or any
Guarantor asserts, in any pleading in any court of competent jurisdiction, that
any such security interest is invalid or unenforceable.

SECTION 6.02. Acceleration.

(a) If any Event of Default (other than an Event of Default specified in clause
(6) or (7) of Section 6.01 hereof) occurs and is continuing under this
Indenture, the Trustee by notice to the Issuer or the Holders of at least 25% in
principal amount of the then total outstanding Notes by notice to the Issuer and
the Trustee, in either case specifying in such notice the respective Event of
Default and that such notice is a “notice of acceleration,” may declare the
principal, interest and premium, if any, on all the then outstanding Notes to be
due and payable. The Trustee shall have no obligation to accelerate the Notes if
the Trustee determines that acceleration is not in the best interests of the
Holders of the Notes. Upon the effectiveness of such declaration, such principal
and interest shall be due and payable immediately. Notwithstanding the
foregoing, in the case of an Event of Default arising under clause (6) or (7) of
Section 6.01 hereof, all outstanding Notes shall be due and payable immediately
without further action or notice.

(b) The Holders of a majority in aggregate principal amount of the then
outstanding Notes by written notice to the Trustee may on behalf of the Holders
of all of the Notes rescind any acceleration with respect to the Notes and its
consequences if such rescission would not conflict with any judgment or decree
of a court of competent jurisdiction and if all existing Events of Default
(except nonpayment of principal, interest or premium that has become due solely
because of the acceleration) have been cured or waived. In the event of any
Event of Default specified in clause (4) of Section 6.01 hereof, such Event of
Default and all consequences thereof (excluding any resulting payment default,
other than as a result of acceleration of the Notes) shall be annulled, waived
and rescinded, automatically and without any action by the Trustee or the
Holders, if within 20 days after such Event of Default arose:

(1) the Indebtedness or guarantee that is the basis for such Event of Default
has been discharged; or

(2) holders thereof have rescinded or waived the acceleration, notice or action
(as the case may be) giving rise to such Event of Default; or

(3) the default that is the basis for such Event of Default has been cured.

SECTION 6.03. Other Remedies. If an Event of Default occurs and is continuing,
the Trustee may pursue any available remedy to collect the payment of principal,
premium, if any, and interest on the Notes or to enforce the performance of any
provision of the Notes, this Indenture or the Security Documents.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.

SECTION 6.04. Waiver of Past Defaults. Subject to Section 6.02 hereof, Holders
of not less than a majority in aggregate principal amount of the then
outstanding Notes by written notice to the Trustee may on behalf of the Holders
of all of the Notes waive any existing Default and its consequences

 

-71-



--------------------------------------------------------------------------------

hereunder (except a continuing Default in the payment of the principal of,
premium, if any, or interest on, any Note held by a non-consenting Holder). Upon
any such waiver, such Default shall cease to exist, and any Event of Default
arising therefrom shall be deemed to have been cured for every purpose of this
Indenture; but no such waiver shall extend to any subsequent or other Default or
impair any right consequent thereon.

SECTION 6.05. Control by Majority. Holders of a majority in principal amount of
the then total outstanding Notes may direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee or of
exercising any trust or power conferred on the Trustee. The Trustee, however,
may refuse to follow any direction that conflicts with law or this Indenture or
that the Trustee determines is unduly prejudicial to the rights of any other
Holder of a Note or that would involve the Trustee in personal liability.

SECTION 6.06. Limitation on Suits. Subject to Section 6.07 hereof, no Holder of
a Note may pursue any remedy with respect to this Indenture or the Notes unless:

(a) such Holder has previously given the Trustee notice that an Event of Default
is continuing;

(b) Holders of at least 25% in principal amount of the total outstanding Notes
have requested the Trustee to pursue the remedy;

(c) Holders of the Notes have offered the Trustee satisfactory security or
indemnity against any loss, liability or expense;

(d) the Trustee has not complied with such request within 30 days after the
receipt thereof and the offer of security or indemnity; and

(e) Holders of a majority in principal amount of the total outstanding Notes
have not given the Trustee a direction inconsistent with such request within
such 30-day period.

A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note.

SECTION 6.07. Rights of Holders of Notes to Receive Payment. Notwithstanding any
other provision of this Indenture, the right of any Holder of a Note to receive
payment of principal of, premium, if any, and interest on the Note, on or after
the respective due dates expressed in the Note (including in connection with a
Collateral Asset Sale Offer, an Asset Sale Offer or a Change of Control Offer),
or to bring suit for the enforcement of any such payment on or after such
respective dates, shall not be impaired or affected without the consent of such
Holder.

SECTION 6.08. Collection Suit by Trustee. If an Event of Default specified in
Section 6.01(1) or (2) hereof occurs and is continuing, the Trustee is
authorized to recover judgment in its own name and as trustee of an express
trust against the Issuer for the whole amount of principal of, premium, if any,
and interest remaining unpaid on the Notes and interest on overdue principal
and, to the extent lawful, interest and such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel.

 

-72-



--------------------------------------------------------------------------------

SECTION 6.09. Restoration of Rights and Remedies. If the Trustee or any Holder
has instituted any proceeding to enforce any right or remedy under this
Indenture and such proceeding has been discontinued or abandoned for any reason,
or has been determined adversely to the Trustee or to such Holder, then and in
every such case, subject to any determination in such proceedings, the Issuer,
the Trustee and the Holders shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Trustee and the Holders shall continue as though no such proceeding has been
instituted.

SECTION 6.10. Rights and Remedies Cumulative. Except as otherwise provided with
respect to the replacement or payment of mutilated, destroyed, lost or stolen
Notes in Section 2.07 hereof, no right or remedy herein or in the Security
Documents conferred upon or reserved to the Trustee or to the Holders is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder or in the Security Documents, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.

SECTION 6.11. Delay or Omission Not Waiver. No delay or omission of the Trustee
or of any Holder of any Note to exercise any right or remedy accruing upon any
Event of Default shall impair any such right or remedy or constitute a waiver of
any such Event of Default or an acquiescence therein. Every right and remedy
given by this Article or by law to the Trustee or to the Holders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee or by the Holders, as the case may be.

SECTION 6.12. Trustee May File Proofs of Claim. The Trustee is authorized to
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel) and the Holders of the Notes allowed in any
judicial proceedings relative to the Issuer (or any other obligor upon the Notes
including the Guarantors), its creditors or its property and to collect, receive
and distribute any money or other property payable or deliverable on any such
claims and any custodian in any such judicial proceeding is hereby authorized by
each Holder to make such payments to the Trustee, and in the event that the
Trustee shall consent to the making of such payments directly to the Holders, to
pay to the Trustee any amount due to it for the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 7.07 hereof. To the extent that
the payment of any such compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07 hereof out of the estate in any such proceeding, shall be denied
for any reason, payment of the same shall be secured by a Lien on, and shall be
paid out of, any and all distributions, dividends, money, securities and other
properties that the Holders may be entitled to receive in such proceeding
whether in liquidation or under any plan of reorganization or arrangement or
otherwise. Nothing herein contained shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder, or to authorize the Trustee to vote in respect of the
claim of any Holder in any such proceeding.

SECTION 6.13. Priorities. If the Trustee or any Agent collects any money or
property pursuant to this Article VI, it shall, subject to the Intercreditor
Agreement, pay out the money in the following order:

(a) First, to the Trustee, such Agent, their agents and attorneys for amounts
due under Section 7.07 hereof, including payment of all compensation, expenses
(including, but not limited to, attorneys’ fees and expenses) and liabilities
incurred, and all advances made, by the Trustee or such Agent and the costs and
expenses of collection;

 

-73-



--------------------------------------------------------------------------------

(b) Second, to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium, if any, and interest, ratably, without preference or
priority of any kind, according to the amounts due and payable on the Notes for
principal, premium, if any, and interest, respectively; and

(c) Third, to the Issuer or to such party as a court of competent jurisdiction
shall direct including a Guarantor, if applicable.

The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.13.

SECTION 6.14. Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as a Trustee, a court in its discretion may
require the filing by any party litigant in the suit of an undertaking to pay
the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees, against any party litigant in the
suit, having due regard to the merits and good faith of the claims or defenses
made by the party litigant. This Section 6.14 does not apply to a suit by the
Trustee, a suit by a Holder of a Note pursuant to Section 6.07 hereof, or a suit
by Holders of more than 10% in principal amount of the then outstanding Notes.

ARTICLE VII

TRUSTEE

SECTION 7.01. Duties of Trustee.

(a) Subject to the Intercreditor Agreement, if an Event of Default has occurred
and is continuing, the Trustee shall exercise such of the rights and powers
vested in it by this Indenture, and use the same degree of care and skill in its
exercise, as a prudent person would exercise or use under the circumstances in
the conduct of such person’s own affairs.

(b) Except during the continuance of an Event of Default:

(i) the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

(ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the form required in this Indenture. However, in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall examine the certificates and
opinions to determine whether or not they conform to the requirements of this
Indenture (but need not confirm or investigate the accuracy of mathematical
calculations or other facts stated therein).

 

-74-



--------------------------------------------------------------------------------

(c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

(i) this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved in a court of competent
jurisdiction that the Trustee was negligent in ascertaining the pertinent facts;
and

(iii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.02, 6.04 or 6.05 hereof.

(d) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b) and (c) of this Section 7.01.

(e) The Trustee shall be under no obligation to exercise any of its rights or
powers under this Indenture at the request or direction of any of the Holders of
the Notes unless the Holders have offered to the Trustee indemnity or security
satisfactory to the Trustee against any loss, liability or expense.

(f) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuer. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.

SECTION 7.02. Rights of Trustee.

(a) The Trustee may conclusively rely upon any document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee
need not investigate any fact or matter stated in the document, but the Trustee,
in its discretion, may make such further inquiry or investigation into such
facts or matters as it may see fit, and, if the Trustee shall determine to make
such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Issuer and its Restricted Subsidiaries,
personally or by agent or attorney at the sole cost of the Issuer and shall
incur no liability or additional liability of any kind by reason of such inquiry
or investigation.

(b) Before the Trustee acts or refrains from acting, it may require an Officer’s
Certificate of the Issuer or an Opinion of Counsel or both. The Trustee shall
not be liable for any action it takes or omits to take in good faith in reliance
on such Officer’s Certificate or Opinion of Counsel. The Trustee may consult
with counsel of its selection and the advice of such counsel or any Opinion of
Counsel shall be full and complete authorization and protection from liability
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in reliance thereon.

(c) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent or attorney appointed
with due care.

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.

(e) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Issuer shall be sufficient if signed by an
Officer of the Issuer.

 

-75-



--------------------------------------------------------------------------------

(f) None of the provisions of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise to incur any liability, financial or
otherwise, in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers if it shall have reasonable grounds for believing
that repayment of such funds or indemnity satisfactory to it against such risk
or liability is not assured to it.

(g) The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a Default is
received by the Trustee at the Corporate Trust Office of the Trustee, and such
notice references the Notes and this Indenture.

(h) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder (including, but not limited to, the Paying Agent and the Registrar),
and each agent, custodian and other Person employed to act hereunder.

(i) In no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

SECTION 7.03. Individual Rights of Trustee. The Trustee in its individual or any
other capacity may become the owner or pledgee of Notes and may otherwise deal
with the Issuer or any Affiliate of the Issuer with the same rights it would
have if it were not Trustee. However, in the event that the Trustee acquires any
conflicting interest it must eliminate such conflict within 90 days, apply to
the SEC for permission to continue as trustee or resign. Any Agent may do the
same with like rights and duties. The Trustee is also subject to Sections 7.10
and 7.11 hereof.

SECTION 7.04. Trustee’s Disclaimer. The Trustee shall not be responsible for and
makes no representation as to the validity or adequacy of this Indenture or the
Notes, it shall not be accountable for the Issuer’s use of the proceeds from the
Notes or any money paid to the Issuer or upon the Issuer’s direction under any
provision of this Indenture, it shall not be responsible for the use or
application of any money received by any Paying Agent other than the Trustee,
and it shall not be responsible for any statement or recital herein or any
statement in the Notes or any other document in connection with the sale of the
Notes or pursuant to this Indenture other than its certificate of
authentication. The recitals and statements contained herein and in the Notes,
except those contained in any Trustee’s certificate of authentication, shall be
taken as the recitals and statements of the Issuer, and the Trustee or any
authenticating agent assumes no responsibility for their correctness.

SECTION 7.05. Notice of Defaults. If a Default occurs and is continuing and if
it is known to the Trustee, the Trustee shall mail to Holders of Notes a notice
of the Default within 90 days after it occurs. Except in the case of a Default
relating to the payment of principal, premium, if any, or interest on any Note,
the Trustee may withhold from the Holders notice of any continuing Default if
and so long as a committee of its Responsible Officers in good faith determines
that withholding the notice is in the interests of the Holders of the Notes. The
Trustee shall not be deemed to know of any Default unless a Responsible Officer
of the Trustee has actual knowledge thereof or unless written notice of any
event which is such a Default is received by the Trustee in accordance with
Section 13.02 hereof at the Corporate Trust Office of the Trustee and such
notice references the Notes and this Indenture.

 

-76-



--------------------------------------------------------------------------------

SECTION 7.06. Reports by Trustee to Holders of the Notes. Within 60 days after
each May 15, beginning with the May 15 following the date of this Indenture, and
for so long as Notes remain outstanding, the Trustee shall mail to the Holders
of the Notes a brief report dated as of such reporting date that complies with
Trust Indenture Act Section 313(a) (but if no event described in Trust Indenture
Act Section 313(a) has occurred within the twelve months preceding the reporting
date, no report need be transmitted). The Trustee also shall comply with Trust
Indenture Act Section 313(b)(2) (to the extent applicable). The Trustee shall
also transmit by mail all reports as required by Trust Indenture Act
Section 313(c).

A copy of each report at the time of its mailing to the Holders of Notes shall
be mailed to the Issuer and each stock exchange on which the Notes are listed in
accordance with Trust Indenture Act Section 313(d). The Issuer shall promptly
notify the Trustee in writing when the Notes are listed on any stock exchange.

SECTION 7.07. Compensation and Indemnity. The Issuer shall pay to the Trustee
from time to time such compensation for its acceptance of this Indenture and
services hereunder as the parties shall agree in writing from time to time. The
Trustee’s compensation shall not be limited by any law on compensation of a
trustee of an express trust. The Issuer shall reimburse the Trustee promptly
upon request for all reasonable disbursements, advances and expenses incurred or
made by it in addition to the compensation for its services. Such expenses shall
include the reasonable compensation, disbursements and expenses of the Trustee’s
agents and counsel.

The Issuer and the Guarantors, jointly and severally, shall indemnify the
Trustee and its officers, directors, employees, agents and any predecessor
trustee (in its capacity as trustee) and its officers, directors, employees and
agents for, and hold the Trustee harmless against, any and all loss, damage,
claims, liability or expense (including reasonable attorneys’ fees, expenses and
taxes, other than taxes based upon, measured by or determined by the income of
the Trustee or the nature of its business) arising out of, or incurred by it, in
connection with the acceptance or administration of this trust and the
performance of its duties hereunder (including the costs and expenses of
enforcing this Indenture against the Issuer or any of the Guarantors (including
this Section 7.07) or defending itself against any claim whether asserted by any
Holder, the Issuer, any Guarantor or any other Person, or liability in
connective with the acceptance, exercise or performance of any of its powers or
duties hereunder). The Trustee shall notify the Issuer promptly of any claim for
which it may seek indemnity. Failure by the Trustee to so notify the Issuer
shall not relieve the Issuer of its obligations hereunder. The Issuer need not
pay for any settlement made without its consent, which consent shall not be
unreasonably withheld. The Issuer need not reimburse any expense or indemnify
against any loss, liability or expense incurred by the Trustee through the
Trustee’s own willful misconduct or negligence.

The obligations of the Issuer under this Section 7.07 shall survive the
satisfaction and discharge of this Indenture or the earlier resignation or
removal of the Trustee.

To secure the payment obligations of the Issuer and the Guarantors in this
Section 7.07, the Trustee shall have a Lien prior to the Notes on all money or
property held or collected by the Trustee. Such Lien shall survive the
satisfaction and discharge of this Indenture.

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(6) or (7) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.

SECTION 7.08. Replacement of Trustee. A resignation or removal of the Trustee
and appointment of a successor Trustee shall become effective only upon the
successor Trustee’s acceptance of appointment as provided in this Section 7.08.
The Trustee may resign in writing at any time and be

 

-77-



--------------------------------------------------------------------------------

discharged from the trust hereby created by so notifying the Issuer. The Holders
of a majority in principal amount of the then outstanding Notes may remove the
Trustee by so notifying the Trustee and the Issuer in writing. The Issuer may
remove the Trustee if:

(a) the Trustee fails to comply with Section 7.10 hereof or Section 310 of the
Trust Indenture Act;

(b) the Trustee is adjudged a bankrupt or an insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;

(c) a custodian or public officer takes charge of the Trustee or its property;
or

(d) the Trustee becomes incapable of acting.

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuer shall promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Issuer.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee (at the Issuer’s expense),
the Issuer or the Holders of at least 10% in principal amount of the then
outstanding Notes may petition any court of competent jurisdiction for the
appointment of a successor Trustee.

If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with Section 7.10 hereof, such Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuer. Thereupon, the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders. The retiring
Trustee shall promptly transfer all property held by it as Trustee to the
successor Trustee; provided all sums owing to the Trustee hereunder have been
paid and subject to the Lien provided for in Section 7.07 hereof.
Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Issuer’s obligations under Section 7.07 hereof shall continue for the benefit of
the retiring Trustee.

SECTION 7.09. Successor Trustee by Merger, etc. If the Trustee consolidates,
merges or converts into, or transfers all or substantially all of its corporate
trust business to, another corporation, the successor corporation without any
further act shall be the successor Trustee.

SECTION 7.10. Eligibility; Disqualification. There shall at all times be a
Trustee hereunder that is a corporation organized and doing business under the
laws of the United States of America or of any state thereof that is authorized
under such laws to exercise corporate trustee power, that is subject to
supervision or examination by federal or state authorities and that has,
together with its parent, a combined capital and surplus of at least $50,000,000
as set forth in its most recent published annual report of condition.

This Indenture shall always have a Trustee who satisfies the requirements of
Trust Indenture Act Sections 310(a)(1), (2) and (5). The Trustee is subject to
Trust Indenture Act Section 310(b).

 

-78-



--------------------------------------------------------------------------------

SECTION 7.11. Preferential Collection of Claims Against Issuer. The Trustee is
subject to Trust Indenture Act Section 311(a), excluding any creditor
relationship listed in Trust Indenture Act Section 311(b). A Trustee who has
resigned or been removed shall be subject to Trust Indenture Act Section 311(a)
to the extent indicated therein.

ARTICLE VIII

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

SECTION 8.01. Option to Effect Legal Defeasance or Covenant Defeasance. The
Issuer may, at its option and at any time, elect to have either Section 8.02 or
8.03 hereof applied to all outstanding Notes upon compliance with the conditions
set forth below in this Article VIII.

SECTION 8.02. Legal Defeasance and Discharge. Upon the Issuer’s exercise under
Section 8.01 hereof of the option applicable to this Section 8.02, the Issuer
and the Guarantors shall, subject to the satisfaction of the conditions set
forth in Section 8.04 hereof, be deemed to have been discharged from their
obligations with respect to all outstanding Notes and Guarantees (including
their obligations under the Security Documents with respect to the Notes
Obligations) on the date the conditions set forth below are satisfied (“Legal
Defeasance”). For this purpose, Legal Defeasance means that the Issuer shall be
deemed to have paid and discharged the entire Indebtedness represented by the
outstanding Notes, which shall thereafter be deemed to be “outstanding” only for
the purposes of Section 8.05 hereof and the other Sections of this Indenture
referred to in (a) and (b) below, and to have satisfied all its other
obligations under such Notes and this Indenture including that of the Guarantors
(and the Trustee, on demand of and at the expense of the Issuer, shall execute
proper instruments acknowledging the same), except for the following provisions
which shall survive until otherwise terminated or discharged hereunder:

(a) the rights of Holders of Notes to receive payments in respect of the
principal of, premium, if any, and interest on the Notes when such payments are
due solely out of the trust created pursuant to this Indenture referred to in
Section 8.04 hereof;

(b) the Issuer’s obligations with respect to Notes concerning issuing temporary
Notes, registration of such Notes, mutilated, destroyed, lost or stolen Notes
and the maintenance of an office or agency for payment and money for security
payments held in trust;

(c) the rights, powers, trusts, duties and immunities of the Trustee, and the
Issuer’s obligations in connection therewith; and

(d) this Section 8.02.

If the Issuer exercises under Section 8.01 the option applicable to this
Section 8.02, subject to satisfaction of the conditions set forth in
Section 8.04 hereof, payment of the Notes may not be accelerated because of an
Event of Default under clauses (3), (4), (5), (6) (solely with respect to a
Significant Party) and (7) (solely with respect to a Significant Party) of
Section 6.01. Subject to compliance with this Article VIII, the Issuer may
exercise its option under this Section 8.02 notwithstanding the prior exercise
of its option under Section 8.03 hereof.

SECTION 8.03. Covenant Defeasance. Upon the Issuer’s exercise under Section 8.01
hereof of the option applicable to this Section 8.03, the Issuer and the
Guarantors shall, subject to the satisfaction of the conditions set forth in
Section 8.04 hereof, be released from their obligations under the covenants
contained in Sections 4.03, 4.04, 4.05, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12,
4.13, 4.14, 4.15, 4.17 and 4.18 hereof and clauses (4), (5) and (6) of
Section 5.01(a) and Section 5.01(b) hereof with respect to

 

-79-



--------------------------------------------------------------------------------

the outstanding Notes on and after the date the conditions set forth in
Section 8.04 hereof are satisfied (“Covenant Defeasance”), and the Notes shall
thereafter be deemed not “outstanding” for the purposes of any direction,
waiver, consent or declaration or act of Holders (and the consequences of any
thereof) in connection with such covenants, but shall continue to be deemed
“outstanding” for all other purposes hereunder (it being understood that such
Notes shall not be deemed outstanding for accounting purposes). For this
purpose, Covenant Defeasance means that, with respect to the outstanding Notes,
the Issuer may omit to comply with and shall have no liability in respect of any
term, condition or limitation set forth in any such covenant, whether directly
or indirectly, by reason of any reference elsewhere herein to any such covenant
or by reason of any reference in any such covenant to any other provision herein
or in any other document and such omission to comply shall not constitute a
Default or an Event of Default under Section 6.01 hereof, but, except as
specified above, the remainder of this Indenture and such Notes shall be
unaffected thereby. In addition, upon the Issuer’s exercise under Section 8.01
hereof of the option applicable to this Section 8.03 hereof, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, Sections
6.01(3) (solely with respect to the covenants that are released upon a Covenant
Defeasance), 6.01(4), 6.01(5), 6.01(6) (solely with respect to a Significant
Party), 6.01(7) (solely with respect to a Significant Party), 6.01(8) and
6.01(9) hereof shall not constitute Events of Default.

SECTION 8.04. Conditions to Legal or Covenant Defeasance. The following shall be
the conditions to the application of either Section 8.02 or 8.03 hereof to the
outstanding Notes:

In order to exercise either Legal Defeasance or Covenant Defeasance with respect
to the Notes:

(a) the Issuer must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders of the Notes, cash in U.S. dollars, Government
Securities, or a combination thereof, in such amounts as will be sufficient, in
the opinion of a nationally recognized firm of independent public accountants,
to pay the principal of, premium, if any, and interest due on the Notes on the
stated maturity date or on the Redemption Date, as the case may be, of such
principal, premium, if any, or interest on such Notes and the Issuer must
specify whether such Notes are being defeased to maturity or to a particular
Redemption Date;

(b) in the case of Legal Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel reasonably acceptable to the Trustee confirming
that, subject to customary assumptions and exclusions,

(i) the Issuer has received from, or there has been published by, the United
States Internal Revenue Service a ruling, or

(ii) since the issuance of the Notes, there has been a change in the applicable
U.S. federal income tax law,

in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, subject to customary assumptions and exclusions, the Holders
of the Notes will not recognize income, gain or loss for U.S. federal income tax
purposes, as applicable, as a result of such Legal Defeasance and will be
subject to U.S. federal income tax on the same amounts, in the same manner and
at the same times as would have been the case if such Legal Defeasance had not
occurred;

(c) in the case of Covenant Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel confirming that, subject to customary assumptions
and exclusions, the Holders of the Notes will not recognize income, gain or loss
for U.S. federal income tax purposes

 

-80-



--------------------------------------------------------------------------------

as a result of such Covenant Defeasance and will be subject to such tax on the
same amounts, in the same manner and at the same times as would have been the
case if such Covenant Defeasance had not occurred;

(d) no Default (other than that resulting from borrowing funds to be applied to
make such deposit and any similar and simultaneous deposit relating to other
Indebtedness and, in each case, the granting of Liens in connection therewith)
shall have occurred and be continuing on the date of such deposit;

(e) such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a default under the Senior Credit Facilities, or any
other material agreement or instrument (other than this Indenture) to which, the
Issuer or any Guarantor is a party or by which the Issuer or any Guarantor is
bound (other than that resulting from any borrowing of funds to be applied to
make the deposit required to effect such Legal Defeasance or Covenant Defeasance
and any similar and simultaneous deposit relating to other Indebtedness, and the
granting of Liens in connection therewith);

(f) the Issuer shall have delivered to the Trustee an Officer’s Certificate
stating that the deposit was not made by the Issuer with the intent of
defeating, hindering, delaying or defrauding any creditors of the Issuer or any
Guarantor or others; and

(g) the Issuer shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel (which Opinion of Counsel may be subject to customary
assumptions and exclusions) each stating that all conditions precedent provided
for or relating to the Legal Defeasance or the Covenant Defeasance, as the case
may be, have been complied with.

SECTION 8.05. Deposited Money and Government Securities to Be Held in Trust;
Other Miscellaneous Provisions. Subject to Section 8.06 hereof, all money and
Government Securities (including the proceeds thereof) deposited with the
Trustee (or other qualifying trustee, collectively for purposes of this
Section 8.05, the “Trustee”) pursuant to Section 8.04 hereof in respect of the
outstanding Notes shall be held in trust and applied by the Trustee, in
accordance with the provisions of such Notes and this Indenture, to the payment,
either directly or through any Paying Agent (including the Issuer or a Guarantor
acting as Paying Agent) as the Trustee may determine, to the Holders of such
Notes of all sums due and to become due thereon in respect of principal, premium
and interest, but such money need not be segregated from other funds except to
the extent required by law.

The Issuer shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or Government Securities
deposited pursuant to Section 8.04 hereof or the principal and interest received
in respect thereof other than any such tax, fee or other charge which by law is
for the account of the Holders of the outstanding Notes. Anything in this
Article VIII to the contrary notwithstanding, the Trustee shall deliver or pay
to the Issuer from time to time upon the request of the Issuer any money or
Government Securities held by it as provided in Section 8.04 hereof which, in
the opinion of a nationally recognized firm of independent public accountants
expressed in a written certification thereof delivered to the Trustee (which may
be the opinion delivered under Section 8.04(a) hereof), are in excess of the
amount thereof that would then be required to be deposited to effect an
equivalent Legal Defeasance or Covenant Defeasance.

SECTION 8.06. Repayment to Issuer. Subject to any applicable abandoned property
law, any money deposited with the Trustee or any Paying Agent, or then held by
the Issuer, in trust for the payment of the principal of, premium, if any, or
interest on any Note and remaining unclaimed for two years after such principal,
and premium, if any, or interest has become due and payable shall be paid to

 

-81-



--------------------------------------------------------------------------------

the Issuer on its request or (if then held by the Issuer) shall be discharged
from such trust; and the Holder of such Note shall thereafter look only to the
Issuer for payment thereof, and all liability of the Trustee or such Paying
Agent with respect to such trust money, and all liability of the Issuer as
trustee thereof, shall thereupon cease.

SECTION 8.07. Reinstatement. If the Trustee or Paying Agent is unable to apply
any United States dollars or Government Securities in accordance with
Section 8.02 or 8.03 hereof, as the case may be, by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, then the Issuer’s obligations under this
Indenture and the Notes shall be revived and reinstated as though no deposit had
occurred pursuant to Section 8.02 or 8.03 hereof until such time as the Trustee
or Paying Agent is permitted to apply all such money in accordance with
Section 8.02 or 8.03 hereof, as the case may be; provided that, if the Issuer
makes any payment of principal of, premium, if any, or interest on any Note
following the reinstatement of its obligations, the Issuer shall be subrogated
to the rights of the Holders of such Notes to receive such payment from the
money held by the Trustee or Paying Agent.

ARTICLE IX

AMENDMENT, SUPPLEMENT AND WAIVER

SECTION 9.01. Without Consent of Holders of Notes. Notwithstanding Section 9.02
hereof, the Issuer, the Guarantors and the Trustee (or the Collateral Agent, as
applicable) may amend or supplement this Indenture, the Notes, any Guarantee,
any Security Document or the Intercreditor Agreement without the consent of any
Holder:

(a) to cure any ambiguity, omission, mistake, defect or inconsistency;

(b) to provide for uncertificated Notes of such series in addition to or in
place of Definitive Notes;

(c) to comply with Section 5.01 hereof;

(d) to provide the assumption of the Issuer’s or any Guarantor’s obligations to
the Holders;

(e) to make any change that would provide any additional rights or benefits to
the Holders or that does not adversely affect the legal rights under this
Indenture, the Notes, the Guarantee, the Security Documents or the Intercreditor
Agreement of any such Holder;

(f) to add covenants for the benefit of the Holders or to surrender any right or
power conferred upon the Issuer or any Guarantor;

(g) to comply with requirements of the SEC in order to effect or maintain the
qualification of this Indenture under the Trust Indenture Act;

(h) to evidence and provide for the acceptance and appointment under this
Indenture of a successor Trustee hereunder pursuant to the requirements hereof;

(i) to add a Guarantor under this Indenture, the Security Documents or the
Intercreditor Agreement;

 

-82-



--------------------------------------------------------------------------------

(j) to conform the text of this Indenture, Guarantees, the Intercreditor
Agreement, the Security Documents or the Notes to any provision of the
“Description of the Notes” section of the Offering Memorandum to the extent that
such provision in such “Description of the Notes” section was intended to be a
verbatim recitation of a provision of this Indenture, Guarantee, the
Intercreditor Agreement, the Security Documents or Notes;

(k) to make any amendment to the provisions of this Indenture relating to the
transfer and legending of Notes as permitted by this Indenture, including,
without limitation to facilitate the issuance and administration of the Notes;
provided, however, that (i) compliance with this Indenture as so amended would
not result in Notes being transferred in violation of the Securities Act or any
applicable securities law and (ii) as evidenced by an Opinion of Counsel such
amendment does not materially and adversely affect the rights of Holders to
transfer Notes;

(l) to add or release Collateral from, or subordinate, the Lien of the Indenture
and the Security Documents when permitted or required by the Security Documents,
this Indenture or the Intercreditor Agreement;

(m) to mortgage, pledge, hypothecate or grant any other Lien in favor of the
Trustee or the Collateral Agent for the benefit of the Holders of the Notes, as
additional security for the payment and performance of all or any portion of the
Notes Obligations, on any property or assets, including any which are required
to be mortgaged, pledged or hypothecated, or on which a Lien is required to be
granted to or for the benefit of the Trustee or the Collateral Agent pursuant to
this Indenture, any of the Security Documents or otherwise; and

(n) to add Additional First Lien Secured Parties to any Security Documents or
the Intercreditor Agreement.

Upon the request of the Issuer accompanied by a resolution of its board of
directors authorizing the execution of any such amended or supplemental
indenture, and upon receipt by the Trustee of the documents described in
Section 7.02 hereof, the Trustee shall join with the Issuer and the Guarantors
in the execution of any amended or supplemental indenture authorized or
permitted by the terms of this Indenture and to make any further appropriate
agreements and stipulations that may be therein contained, but the Trustee shall
have the right, but not be obligated, to enter into such amended or supplemental
indenture that affects its own rights, duties or immunities under this Indenture
or otherwise. Notwithstanding the foregoing, an Opinion of Counsel shall not be
required in connection with the addition of a Guarantor under this Indenture
upon execution and delivery by such Guarantor and the Trustee of a supplemental
indenture to this Indenture, the form of which is attached as Exhibit D hereto.

SECTION 9.02. With Consent of Holders of Notes. Except as provided below in this
Section 9.02, the Issuer, the Guarantors and the Trustee (or the Collateral
Agent, as applicable) may amend or supplement this Indenture, the Notes, the
Guarantees, the Intercreditor Agreement or any Security Documents with the
consent of the Holders of at least a majority in principal amount of the Notes
(including Additional Notes, if any) then outstanding voting as a single class
(including consents obtained in connection with a tender offer or exchange offer
for, or purchase of, the Notes), and, subject to Sections 6.04 and 6.07 hereof,
any existing Default or Event of Default (other than a Default or Event of
Default in the payment of the principal of, premium, if any, or interest on the
Notes, except a payment default resulting from an acceleration that has been
rescinded) or compliance with any provision of this Indenture, the Guarantees or
the Notes may be waived with the consent of the Holders of a majority in
principal amount of the then outstanding Notes (including Additional Notes, if
any) voting as a single class (including consents obtained in connection with a
tender offer or exchange offer for, or purchase of, the Notes). Section 2.08
hereof, Section 2.09 hereof and Section 2.14 hereof shall determine which Notes
are considered to be “outstanding” for the purposes of this Section 9.02.

 

-83-



--------------------------------------------------------------------------------

Upon the request of the Issuer accompanied by a resolution of its board of
directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 7.02 hereof, the Trustee shall
join with the Issuer in the execution of such amended or supplemental indenture
unless such amended or supplemental indenture directly affects the Trustee’s own
rights, duties or immunities under this Indenture or otherwise, in which case
the Trustee may in its discretion, but shall not be obligated to, enter into
such amended or supplemental indenture.

It shall not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment or waiver,
but it shall be sufficient if such consent approves the substance thereof.

After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuer shall mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Issuer to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amended or supplemental
indenture or waiver.

Without the consent of each affected Holder of Notes, an amendment or waiver
under this Section 9.02 may not, with respect to any Notes held by a
non-consenting Holder:

(a) reduce the principal amount of such Notes whose Holders must consent to an
amendment, supplement or waiver;

(b) reduce the principal amount of or change the fixed final maturity of any
such Note or alter or waive the provisions with respect to the redemption of
such Note (other than provisions relating to Section 3.09, Section 4.10 and
Section 4.14 hereof);

(c) reduce the rate of or change the time for payment of interest on any Note;

(d) waive a Default in the payment of principal of or premium, if any, or
interest on the Notes (except a rescission of acceleration of the Notes by the
Holders of at least a majority in aggregate principal amount of the Notes and a
waiver of the payment default that resulted from such acceleration) or in
respect of a covenant or provision contained in this Indenture or any Guarantee
which cannot be amended or modified without the consent of all Holders;

(e) make any Note payable in money other than that stated therein;

(f) make any change in the provisions of this Indenture relating to waivers of
past Defaults or the rights of Holders to receive payments of principal of or
premium, if any, or interest on the Notes;

(g) make any change in these amendment and waiver provisions;

(h) impair the right of any Holder to receive payment of principal of, or
interest on such Holder’s Notes on or after the due dates therefor or to
institute suit for the enforcement of any payment on or with respect to such
Holder’s Notes;

 

-84-



--------------------------------------------------------------------------------

(i) make any change to the ranking in right of payment of the Notes that would
adversely affect the Holders; or

(j) except as expressly permitted by this Indenture, modify the Guarantees of
any Significant Party in any manner adverse to the Holders of the Notes.

In addition, without the consent of the Holders of at least two-thirds in
aggregate principal amount of Notes then outstanding, no amendment, supplement
or waiver may modify any Security Document or the provisions of this Indenture
dealing with the Security Documents or application of trust monies in any
manner, in each case that would subordinate the Lien of the Collateral Agent to
the Liens securing any other Obligations (other than as contemplated under
clause (m) of Section 9.01 and the last sentence of Section 12.04(a)) or
otherwise release all or substantially all of the Collateral, in each case other
than in accordance with this Indenture, the Security Documents and the
Intercreditor Agreement.

SECTION 9.03. Compliance with Trust Indenture Act. Every amendment or supplement
to this Indenture or the Notes shall be set forth in an amended or supplemental
indenture that complies in all material respects with the Trust Indenture Act as
then in effect.

SECTION 9.04. Revocation and Effect of Consents. Until an amendment, supplement
or waiver becomes effective, a consent to it by a Holder of a Note is a
continuing consent by the Holder of a Note and every subsequent Holder of a Note
or portion of a Note that evidences the same debt as the consenting Holder’s
Note, even if notation of the consent is not made on any Note. However, any such
Holder of a Note or subsequent Holder of a Note may revoke the consent as to its
Note if the Trustee receives written notice of revocation before the date the
waiver, supplement or amendment becomes effective. An amendment, supplement or
waiver becomes effective in accordance with its terms and thereafter binds every
Holder.

The Issuer may, but shall not be obligated to, fix a record date for the purpose
of determining the Holders entitled to consent to any amendment, supplement, or
waiver. If a record date is fixed, then, notwithstanding the preceding
paragraph, those Persons who were Holders at such record date (or their duly
designated proxies), and only such Persons, shall be entitled to consent to such
amendment, supplement, or waiver or to revoke any consent previously given,
whether or not such Persons continue to be Holders after such record date. No
such consent shall be valid or effective for more than 120 days after such
record date unless the consent of the requisite number of Holders has been
obtained.

SECTION 9.05. Notation on or Exchange of Notes. The Trustee may place an
appropriate notation about an amendment, supplement or waiver on any Note
thereafter authenticated. The Issuer in exchange for all Notes may issue and the
Trustee shall, upon receipt of an Authentication Order and the documents
required by Section 7.02 hereof, authenticate new Notes that reflect the
amendment, supplement or waiver.

Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.

SECTION 9.06. Trustee to Sign Amendments, etc. The Trustee shall sign any
amendment, supplement or waiver authorized pursuant to this Article IX if the
amendment or supplement does not adversely affect the rights, duties,
liabilities or immunities of the Trustee. None of the Issuer nor any Guarantor
may sign an amendment, supplement or waiver until the board of directors (or
similar governing body) approves it. In executing any amendment, supplement or
waiver, the Trustee shall be entitled to receive, and (subject to Section 7.01
hereof) shall be fully protected in relying upon, in addition to the documents
required by Section 13.04 hereof, an Officer’s Certificate and an Opinion of
Counsel stating

 

-85-



--------------------------------------------------------------------------------

that the execution of such amended or supplemental indenture is authorized or
permitted by this Indenture and that such amendment, supplement or waiver is the
legal, valid and binding obligation of the Issuer and any Guarantors party
thereto, enforceable against them in accordance with its terms, subject to
customary exceptions, and complies with the provisions hereof (including
Section 9.03). Notwithstanding the foregoing, an Opinion of Counsel shall not be
required in connection with the addition of a Guarantor under this Indenture
upon execution and delivery by such Guarantor and the Trustee of a supplemental
indenture to this Indenture, the form of which is attached as Exhibit D.

SECTION 9.07. Payment for Consent. Neither the Issuer nor any Affiliate of the
Issuer shall, directly or indirectly, pay or cause to be paid any consideration,
whether by way of interest, fee or otherwise, to any Holder for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of this Indenture or the Notes unless such consideration is offered to all
Holders and is paid to all Holders that so consent, waive or agree to amend in
the time frame set forth in solicitation documents relating to such consent,
waiver or agreement.

ARTICLE X

GUARANTEES

SECTION 10.01. Guarantee. Subject to this Article X, each of the Guarantors
hereby, as primary obligors and not merely as sureties, will initially jointly
and severally, irrevocably and unconditionally guarantees on a senior secured
basis to each Holder of a Note authenticated and delivered by the Trustee and to
the Trustee and its successors and assigns, that: (a) the principal of and
interest and premium, if any, on the Notes shall be promptly paid in full when
due, whether at maturity, by acceleration, redemption or otherwise, and interest
on the overdue principal of and interest on the Notes, if any, if lawful, and
all other obligations of the Issuer to the Holders or the Trustee hereunder or
thereunder shall be promptly paid in full or performed, all in accordance with
the terms hereof and thereof; and (b) in case of any extension of time of
payment or renewal of any Notes or any of such other obligations, that same
shall be promptly paid in full when due or performed in accordance with the
terms of the extension or renewal, whether at stated maturity, by acceleration
or otherwise. Failing payment when due of any amount so guaranteed or any
performance so guaranteed for whatever reason, the Guarantors shall be jointly
and severally obligated to pay the same immediately. Each Guarantor agrees that
this is a guarantee of payment and not a guarantee of collection.

The Guarantors hereby agree that their obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of
this Indenture, the Notes or the obligations of Issuer hereunder or thereunder,
the absence of any action to enforce the same, any waiver or consent by any
Holder of the Notes with respect to any provisions hereof or thereof, the
recovery of any judgment against the Issuer or any Guarantor, any action to
enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a Guarantor. Each Guarantor hereby
waives diligence, presentment, demand of payment, filing of claims with a court
in the event of insolvency or bankruptcy of the Issuer, any right to require a
proceeding first against the Issuer, protest, notice and all demands whatsoever
and covenants that this Guarantee shall not be discharged except by complete
performance of the obligations contained in the Notes and this Indenture.

Each Guarantor also agrees to pay any and all costs and expenses (including
reasonable attorneys’ fees and expenses) incurred by the Trustee or any Holder
in enforcing any rights under this Section 10.01.

If any Holder or the Trustee is required by any court or otherwise to return to
the Issuer, the Guarantors or any custodian, trustee, liquidator or other
similar official acting in relation to either the Issuer or the Guarantors, any
amount paid either to the Trustee or such Holder, this Guarantee, to the extent
theretofore discharged, shall be reinstated in full force and effect.

 

-86-



--------------------------------------------------------------------------------

Each Guarantor agrees that it shall not be entitled to any right of subrogation
in relation to the Holders in respect of any obligations guaranteed hereby until
payment in full of all obligations guaranteed hereby. Each Guarantor further
agrees that, as between the Guarantors, on the one hand, and the Holders and the
Trustee, on the other hand, (x) the maturity of the obligations guaranteed
hereby may be accelerated as provided in Article VI hereof for the purposes of
this Guarantee, notwithstanding any stay, injunction or other prohibition
preventing such acceleration in respect of the obligations guaranteed hereby,
and (y) in the event of any declaration of acceleration of such obligations as
provided in Article VI hereof, such obligations (whether or not due and payable)
shall forthwith become due and payable by the Guarantors for the purpose of this
Guarantee. The Guarantors shall have the right to seek contribution from any
non-paying Guarantor so long as the exercise of such right does not impair the
rights of the Holders under the Guarantees.

Unless and until released in accordance with Section 10.06, each Guarantee shall
remain in full force and effect and continue to be effective should any petition
be filed by or against the Issuer for liquidation, reorganization, should the
Issuer become insolvent or make an assignment for the benefit of creditors or
should a receiver or trustee be appointed for all or any significant part of the
Issuer’s assets, and shall, to the fullest extent permitted by law, continue to
be effective or be reinstated, as the case may be, if at any time payment and
performance of the Notes are, pursuant to applicable law, rescinded or reduced
in amount, or must otherwise be restored or returned by any obligee on the Notes
or Guarantees, whether as a “voidable preference,” “fraudulent transfer” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment or any part thereof, is rescinded, reduced, restored or
returned, the Notes shall, to the fullest extent permitted by law, be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

In case any provision of any Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

Each payment to be made by a Guarantor in respect of its Guarantee shall be made
without set-off, counterclaim, reduction or diminution of any kind or nature.

SECTION 10.02. Limitation on Guarantor Liability. Each Guarantor, and by its
acceptance of Notes, each Holder, hereby confirms that it is the intention of
all such parties that the Guarantee of such Guarantor not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal or state law to the extent applicable to any Guarantee. To effectuate
the foregoing intention, the Trustee, the Holders and the Guarantors hereby
irrevocably agree that the obligations of each Guarantor shall be limited to the
maximum amount as will, after giving effect to such maximum amount and all other
contingent and fixed liabilities of such Guarantor that are relevant under such
laws and after giving effect to any collections from, rights to receive
contribution from or payments made by or on behalf of any other Guarantor in
respect of the obligations of such other Guarantor under this Article X, result
in the obligations of such Guarantor under its Guarantee not constituting a
fraudulent conveyance or fraudulent transfer under applicable law. Each
Guarantor that makes a payment under its Guarantee shall be entitled upon
payment in full of all guaranteed obligations under this Indenture to a
contribution from each other Guarantor in an amount equal to such other
Guarantor’s pro rata portion of such payment based on the respective net assets
of all the Guarantors at the time of such payment determined in accordance with
GAAP.

 

-87-



--------------------------------------------------------------------------------

SECTION 10.03. Execution and Delivery. To evidence its Guarantee set forth in
Section 10.01 hereof, each Guarantor hereby agrees that this Indenture or a
supplement indenture hereto in substantially the form of Exhibit D hereto, as
the case may be, shall be executed on behalf of such Guarantor by its President,
one of its Vice Presidents or one of its Assistant Vice Presidents.

Each Guarantor hereby agrees that its Guarantee set forth in Section 10.01
hereof shall remain in full force and effect notwithstanding the absence of the
endorsement of any notation of such Guarantee on the Notes.

If an Officer whose signature is on this Indenture no longer holds that office
at the time the Trustee authenticates the Note, the Guarantee shall be valid
nevertheless.

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Guarantee set forth in this
Indenture on behalf of the Guarantors.

If required by Section 4.15 or Section 10.01 hereof, the Issuer shall cause any
newly created or acquired Restricted Subsidiary to comply with the provisions of
Section 4.15 hereof and this Article X, to the extent applicable.

SECTION 10.04. Subrogation. Each Guarantor shall be subrogated to all rights of
Holders of Notes against the Issuer in respect of any amounts paid by any
Guarantor pursuant to the provisions of Section 10.01 hereof; provided that, if
an Event of Default has occurred and is continuing, no Guarantor shall be
entitled to enforce or receive any payments arising out of, or based upon, such
right of subrogation until all amounts then due and payable by the Issuer under
this Indenture or the Notes shall have been paid in full.

SECTION 10.05. Benefits Acknowledged. Each Guarantor acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated by this Indenture and that the guarantee and waivers made by it
pursuant to its Guarantee are knowingly made in contemplation of such benefits.

SECTION 10.06. Release of Guarantees. A Guarantee by a Guarantor shall be
automatically and unconditionally released and discharged, and no further action
by the Guaranteeing Subsidiary, the Issuer or the Trustee is required for the
release of the Guaranteeing Subsidiary’s Guarantee, upon:

(a) (A) any sale, exchange or transfer (by merger or otherwise) of (i) the
Capital Stock of such Guarantor (including any sale, exchange or transfer),
after which the applicable Guarantor is no longer a Restricted Subsidiary or
(ii) all or substantially all the assets of such Guarantor to a Person other
than a Restricted Subsidiary which sale, exchange or transfer is made in a
manner in compliance with the applicable provisions of this Indenture;

(B) the release or discharge of the guarantee by such Guarantor of Indebtedness
under the Senior Credit Facilities or such other guarantee that resulted in the
creation of such Guarantee, except a discharge or release by or as a result of
payment under such guarantee;

(C) the designation of any Restricted Subsidiary that is a Guarantor as an
Unrestricted Subsidiary in compliance with Section 4.07 and the definition of
“Unrestricted Subsidiary”; or

 

-88-



--------------------------------------------------------------------------------

(D) the exercise by the Issuer of its Legal Defeasance option or Covenant
Defeasance option in accordance with Article VIII hereof or the discharge of the
Issuer’s obligations under this Indenture in accordance with the terms of this
Indenture; and

(b) such Guarantor delivering to the Trustee an Officer’s Certificate of such
Guarantor and an Opinion of Counsel, each stating that all conditions precedent
provided for in this Indenture relating to such release have been complied with.

ARTICLE XI

SATISFACTION AND DISCHARGE

SECTION 11.01. Satisfaction and Discharge. This Indenture shall be discharged
and shall cease to be of further effect as to all Notes, when either:

(a) all Notes heretofore authenticated and delivered, except lost, stolen or
destroyed Notes which have been replaced or paid and Notes for whose payment
money has heretofore been deposited in trust, have been delivered to the Trustee
for cancellation; or

(b) (A) all Notes not heretofore delivered to the Trustee for cancellation have
become due and payable by reason of the making of a notice of redemption or
otherwise, will become due and payable within one year or are to be called for
redemption within one year under arrangements satisfactory to the Trustee for
the giving of notice of redemption by the Trustee in the name, and at the
expense, of the Issuer, and the Issuer or any Guarantor has irrevocably
deposited or caused to be deposited with the Trustee as trust funds in trust
solely for the benefit of the Holders of the Notes, cash in U.S. dollars,
Government Securities, or a combination thereof, in such amounts as will be
sufficient without consideration of any reinvestment of interest to pay and
discharge the entire indebtedness on the Notes not heretofore delivered to the
Trustee for cancellation for principal, premium, if any, and accrued interest to
the date of maturity or at such redemption date;

(B) no Default (other than that resulting from borrowing funds to be applied to
make such deposit or any similar and simultaneous deposit relating to other
Indebtedness and the granting of Liens in connection therewith) with respect to
this Indenture or the Notes shall have occurred and be continuing on the date of
such deposit or shall occur as a result of such deposit and such deposit will
not result in a breach or violation of, or constitute a default under the Senior
Credit Facilities or any other material agreement or instrument governing
Indebtedness (other than this Indenture) to which the Issuer or any Guarantor is
a party or by which the Issuer or any Guarantor is bound;

(C) the Issuer has paid or caused to be paid all sums payable by it under this
Indenture; and

(D) the Issuer has delivered irrevocable instructions to the Trustee to apply
the deposited money toward the payment of the Notes at maturity or the
Redemption Date, as the case may be.

In addition, the Issuer shall deliver an Officer’s Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.

 

-89-



--------------------------------------------------------------------------------

Notwithstanding the satisfaction and discharge of this Indenture, if money shall
have been deposited with the Trustee pursuant to subclause (A) of clause (b) of
this Section 11.01, the provisions of Section 7.07, Section 11.02 and
Section 8.06 hereof shall survive.

SECTION 11.02. Application of Trust Money. Subject to the provisions of
Section 8.06 hereof, all money deposited with the Trustee pursuant to
Section 11.01 hereof shall be held in trust and applied by it, in accordance
with the provisions of the Notes and this Indenture, to the payment, either
directly or through any Paying Agent (including the Issuer acting as its own
Paying Agent) as the Trustee may determine, to the Persons entitled thereto, of
the principal (and premium, if any) and interest for whose payment such money
has been deposited with the Trustee; but such money need not be segregated from
other funds except to the extent required by law.

If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 11.01 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Issuer’s and any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 11.01 hereof; provided that if the Issuer has made any payment of
principal of, premium, if any, or interest on any Notes because of the
reinstatement of its obligations, the Issuer shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the money or
Government Securities held by the Trustee or Paying Agent.

ARTICLE XII

SECURITY

SECTION 12.01. Security Documents; Filings, Recordings and Opinions.

(a) The payment of the principal of and interest and premium, if any, on the
Notes when due, whether at maturity, by acceleration, repurchase, redemption or
otherwise and whether by the Issuer pursuant to the Notes or by the Guarantors
pursuant to the Guarantees, the payment of all other Notes Obligations and the
performance of all other obligations of the Issuer and the Guarantors under this
Indenture, the Notes, the Guarantees and the Security Documents are secured as
provided in the Security Documents which the Issuer and the Guarantors have
entered into and will be secured by Security Documents hereafter delivered as
required or permitted by this Indenture. The Issuer shall, and shall cause each
Guarantor to, and each Guarantor shall, make all filings (including filings of
continuation statements and amendments to UCC financing statements that may be
necessary to continue the effectiveness of such UCC financing statements) and
all other actions as are necessary or required by the Security Documents to
maintain (at the sole cost and expense of the Issuer and the Guarantors) the
security interest created by the Security Documents in the Collateral (other
than with respect to any Collateral the security interest in which is not
required to be perfected or maintained under the Security Documents) as a
perfected security interest subject only to Liens permitted by Section 4.12.

(b) The Issuer shall deliver an Opinion of Counsel to the Trustee within 30
calendar days following the end of each annual period beginning on December 31,
2010, to the effect that all actions required to maintain the Lien of the
Security Documents with respect to items of Collateral that may be perfected
solely by the filing of financing statements under the UCC have been taken.

(c) To the extent applicable, the Issuer will cause Trust Indenture Act
Section 313(b)(1), relating to reports, and Trust Indenture Act Section 314(d),
relating to the release of property or securities subject to the Lien of the
Security Documents, to be complied with. Any release of Collateral permitted by
Section 12.04 hereof will be deemed not to impair the Liens under this Indenture
and

 

-90-



--------------------------------------------------------------------------------

the Security Documents in contravention thereof. Any certificate or opinion
required by Trust Indenture Act Section 314(d) may be made by an officer or
legal counsel, as applicable, of the Issuer except in cases where Trust
Indenture Act Section 314(d) requires that such certificate or opinion be made
by an independent Person, which Person will be an independent engineer,
appraiser or other expert selected by the Issuer. Notwithstanding anything to
the contrary in this Section 12.01, the Issuer will not be required to comply
with all or any portion of Trust Indenture Act Section 314(d) if it reasonably
determines that under the terms of Trust Indenture Act Section 314(d) or any
interpretation or guidance as to the meaning thereof of the SEC and its staff,
including “no action” letters or exemptive orders, all or any portion of Trust
Indenture Act Section 314(d) is inapplicable to any release or series of
releases of Collateral.

SECTION 12.02. Collateral Agent.

(a) The Collateral Agent shall have all the rights and protections provided in
the Security Documents and the Intercreditor Agreement and shall have no
responsibility to exercise any discretionary power or right provided in any
Security Document except as expressly required pursuant to the Security
Documents or the Intercreditor Agreement or to ensure the existence,
genuineness, value or protection of any Collateral or to ensure the legality,
enforceability, effectiveness or sufficiency of the Security Documents or the
creation, perfection, priority, sufficiency or protection of any Lien or any
defect or deficiency as to any such matters. With respect to the Collateral, the
Trustee shall have no duty to ascertain or inquire as to the performance or
observance of any of the terms of this Indenture, the Intercreditor Agreement or
the Security Documents by the Issuer, the Guarantors, the Authorized
Representatives, the Collateral Agent, the Senior Credit Facilities Secured
Parties or the Additional First Lien Secured Parties.

(b) The Trustee, is authorized and directed to (i) enter into the Intercreditor
Agreement, (ii) appoint the Collateral Agent as the collateral agent and to
authorize the Collateral Agent (and the Holders hereby authorize the Collateral
Agent) to enter into the Security Documents for the benefit of the Holders,
(iii) bind the Holders on the terms as set forth in the Security Documents and
the Intercreditor Agreement and (iv) perform and observe its obligations and
exercise its rights (and the Holders hereby authorize the Collateral Agent and
the Trustee to perform and observe its obligations and exercise its rights)
under the Intercreditor Agreement and the Security Documents, as applicable.

(c) Subject to Section 7.01, neither the Trustee nor the Collateral Agent nor
any of their officers, directors, employees, attorneys or agents will be
responsible or liable for the existence, genuineness, value or protection of any
Collateral, for the legality, enforceability, effectiveness or sufficiency of
the Security Documents, for the creation, perfection, priority, sufficiency or
protection of any Lien or any defect or deficiency as to any such matters.

SECTION 12.03. Authorization of Actions to Be Taken.

(a) Each Holder of Notes, by its acceptance thereof, consents and agrees to the
terms of each Security Document and the Intercreditor Agreement, as originally
in effect and as amended, restated, amended and restated, renewed, modified,
supplemented or replaced from time to time in accordance with its terms or the
terms of this Indenture, authorizes and directs the Trustee to authorize the
Collateral Agent to enter into the Security Documents to which it is a party,
authorizes and empowers the Trustee and the Collateral Agent to enter into the
Intercreditor Agreement and authorizes and empowers the Trustee and the
Collateral Agent to bind the Holders of Notes pursuant to the terms of the
Intercreditor Agreement and to perform their respective obligations and exercise
their respective rights and powers thereunder.

(b) The Trustee is authorized and empowered to receive for the benefit of the
Holders of Notes any funds collected or distributed under the Security Documents
to which the Trustee is entitled pursuant to the terms of the Intercreditor
Agreement and to make further distributions of such funds to the Holders of
Notes according to the provisions of this Indenture.

 

-91-



--------------------------------------------------------------------------------

(c) Subject to the Intercreditor Agreement, the Trustee is authorized and
empowered to institute and maintain (but shall have no obligation to institute
and maintain), or, at the direction of required Holders, direct the Collateral
Agent to institute and maintain, such suits and proceedings as it may deem
expedient to protect or enforce the Liens of the Security Documents or to
prevent any impairment of Collateral by any acts that may be unlawful or in
violation of the Security Documents.

SECTION 12.04. Release of Collateral.

(a) Collateral may be released from the Lien and security interest created by
the Security Documents to secure the Notes Obligations at any time or from time
to time as required by the terms of the Intercreditor Agreement and this
Section 12.04. The applicable assets included in the Collateral shall be
automatically released from the Liens securing the Notes and the Notes
Obligations under any one or more of the following circumstances:

(1) to enable the Issuer and the Guarantors to consummate the sale, transfer or
other disposition of such property or assets to the extent not prohibited under
Section 4.10 other than any such sale or disposition to the Issuer or Guarantor;

(2) in respect of the property and assets of a Guarantor, upon (A) the
designation of such Guarantor to be an Unrestricted Subsidiary in accordance
with Section 4.07 and the definition of “Unrestricted Subsidiary”;

(3) in respect of the property and assets of a Guarantor, upon the release or
discharge of the security interest granted by such Guarantor to secure the
obligations under the Senior Credit Facilities or any other Indebtedness or the
guarantee of any other Indebtedness which resulted in the obligation to become a
Guarantor with respect to the Notes other than in connection with a release or
discharge by or as a result of payment in full in respect of the Senior Credit
Facilities or such other Indebtedness; and

(4) in respect of vehicles, upon the release or discharge of the pledge granted
by the Issuer and the Guarantors to secure the obligations under the Senior
Credit Facilities.

Following the qualification of the Indenture under the Trust Indenture Act,
beginning at the end of the first six-month period of the Issuer to occur after
such qualification, the Issuer must deliver an Officer’s Certificate to the
Trustee and the Collateral Agent within 30 calendar days following the end of
each such six-month period, to the effect that all such releases and withdrawals
during the preceding six-month period in the ordinary course of the Issuer’s or
the Guarantors’ business, as described in the preceding paragraph, were not
prohibited by this Indenture.

In addition, the Liens granted pursuant to the Security Documents securing the
Notes Obligations shall automatically terminate and/or be released in full all
without delivery of any instrument or performance of any act by any party as of
the date upon (i) all the Obligations under the Notes and this Indenture (other
than contingent or unliquidated obligations or liabilities not then due) have
been paid in full in cash or immediately available funds or (ii) a Legal
Defeasance or Covenant Defeasance under Article VIII or a discharge in
accordance with Article XI.

 

-92-



--------------------------------------------------------------------------------

Upon the receipt of an Officer’s Certificate from the Issuer, as described in
Section 12.04(b) below and any necessary or proper instruments of termination,
satisfaction or release prepared by the Issuer, the Collateral Agent shall
execute, deliver or acknowledge such instruments or releases to evidence the
release of any Collateral permitted to be released pursuant to this Indenture or
the Security Documents or the Intercreditor Agreement.

(b) Notwithstanding anything herein to the contrary, in connection with (x) any
release of Collateral pursuant to Sections 12.04(a)(2) and (3) above, such
Collateral may not be released from the Lien and security interest created by
the Security Documents and (y) any release of Collateral pursuant to
Section 12.04(a)(1), the Collateral Agent shall not be required to execute,
deliver or acknowledge any instruments of termination, satisfaction or release
unless, in each case, an Officer’s Certificate and Opinion of Counsel of the
Issuer certifying that all conditions precedent, including, without limitation,
this Section 12.04, have been met and stating under which of the circumstances
set forth in Section 12.04(a) above the Collateral is being released have been
delivered to the Collateral Agent on or prior to the date of such release or, in
the case of clause (y) above, the date on which the Collateral Agent executes
any such instrument. The Trustee shall be entitled to receive and rely on
Officer’s Certificates and Opinions of Counsel delivered to the Collateral Agent
under this Section 12.04(b).

SECTION 12.05. Powers Exercisable by Receiver or Trustee. In case the Collateral
shall be in the possession of a receiver or trustee, lawfully appointed, the
powers conferred in this Article XII upon the Issuer with respect to the
release, sale or other disposition of such property may be exercised by such
receiver or trustee, and an instrument signed by such receiver or trustee shall
be deemed the equivalent of any similar instrument of the Issuer or of any
officer or officers thereof required by the provisions of this Article XII; and
if the Trustee or the Collateral Agent shall be in the possession of the
Collateral under any provision of this Indenture, then such powers may be
exercised by the Trustee or the Collateral Agent, as the case may be.

SECTION 12.06. No Fiduciary Duties; Collateral. The Trustee shall not be deemed
to owe any fiduciary duty to any Senior Credit Facilities Secured Party or any
Additional First Lien Secured Party and shall not be liable to any such Senior
Credit Facilities Secured Party or any Additional First Lien Secured Party if
the Trustee shall in good faith mistakenly pay over or distribute to Holders of
Notes or to the Issuer or to any other person cash, property or securities to
which any Senior Credit Facilities Secured Party or any Additional First Lien
Secured Party shall be entitled by virtue of this Article or otherwise. With
respect to the Senior Credit Facilities Secured Party or the Additional First
Lien Secured Parties, the Trustee undertakes to perform or to observe only such
of its covenants or obligations as are specifically set forth in this Article
and the Intercreditor Agreement and no implied covenants or obligations with
respect to the Senior Credit Facilities Secured Party or the Additional First
Lien Secured Parties shall be read into this Indenture against the Trustee.

Beyond the exercise of reasonable care in the custody thereof, the Trustee shall
have no duty as to any Collateral in its possession or control or in the
possession or control of any agent or bailee or any income thereon or as to
preservation of rights against prior parties or any other rights pertaining
thereto and the Trustee shall not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any security interest in the Collateral. The Trustee shall be
deemed to have exercised reasonable care in the custody of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which it accords its own property and shall not be liable or responsible for any
loss or diminution in the value of any of the Collateral, by reason of the act
or omission of any carrier, forwarding agency or other agent or bailee selected
by the Trustee in good faith.

 

-93-



--------------------------------------------------------------------------------

SECTION 12.07. Intercreditor Agreement Controls. Notwithstanding anything herein
to the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to the Security Documents and all rights and obligations of the
Trustee hereunder are expressly subject to the Intercreditor Agreement and
(ii) the exercise of any right or remedy by the Trustee hereunder is subject to
the limitations and provisions of the Intercreditor Agreement. In the event of
any conflict or inconsistency between the terms of the Intercreditor Agreement
and the terms of this Indenture, the terms of the Intercreditor Agreement shall
govern.

SECTION 12.08. Post Closing Actions Relating to Collateral.

(a) Notwithstanding anything to the contrary contained in this Indenture or the
Security Documents, the parties hereto acknowledge and agree that the Issuer or
the Guarantors shall be required to deliver to the Collateral Agent within 120
days of the Issue Date, the following documents, in each case in form and
substance satisfactory to the Authorized Representatives of the First Priority
Lien Secured Parties and the Collateral Agent and their respective counsel:

(i) With respect to real property owned by the Issuer and/or its Guarantors
listed on Schedule I hereto:

(A) a Mortgage Amendment duly executed by the Issuer or the applicable Guarantor
which amends the Existing Mortgage covering such property to provide that the
Existing Mortgage as so amended secures the obligations of the Issuer and the
Guarantors under this Indenture, the Notes, the Security Documents, the
Intercreditor Agreement and the Senior Credit Facilities;

(B) evidence that counterparts of the Mortgage Amendment for such property have
been duly executed, acknowledged and delivered and have been duly filed or
recorded in all appropriate filing or recording offices in order to continue or
create, as the case may be, a valid first and subsisting Lien on the property
described therein in favor of the Collateral Agent for its benefit and for the
benefit of the Trustee and the First Priority Lien Secured Parties, subject to
no Liens other than Permitted Liens, and that all applicable filing,
documentary, stamp, intangible and recording taxes and fees have been paid;

(C) true and complete copies of the Existing Mortgage Policy for each such
property, including all endorsements thereto, together with, in each instance,
(i) a date down endorsement to such Existing Mortgage Policy issued by Fidelity
National Title Insurance Company (the “Title Company”) disclosing no additional
liens or title exceptions against such property other than Permitted Liens and
extending the date of such Existing Mortgage Policy to the Issue Date, and
(ii) an ALTA Form 11 endorsement to such Existing Mortgage Policy issued by the
Title Company (A) insuring the enforceability and priority of the Lien of the
Existing Mortgage as amended by the applicable Mortgage Amendment and
(B) amending the name of the insured party to include the Collateral Agent for
its benefit and for the benefit of the Trustee and the First Priority Lien
Secured Parties;

(D) policies or certificates of insurance covering each such property, and any
other assets of the Issuer and the Guarantors as required by this Indenture and
the Security Documents (including flood insurance in an amount equal to the
lesser of the maximum amount secured by the applicable Mortgage or the maximum
amount of flood insurance available under the Flood Disaster Protection Act of
1973, as amended, or evidence satisfactory to the Collateral Agent that none of
the improvements located on such land is located in a flood hazard area), which
policies or certificates name the Collateral Agent, for its benefit and the
benefit of the Trustee and the First Priority Lien Secured Parties as additional
insured and loss payee and mortgagee, as applicable and appropriate, and shall
otherwise bear endorsements of the character required pursuant to this Indenture
and the Security Documents;

 

-94-



--------------------------------------------------------------------------------

(E) a local counsel opinion from counsel in each State in which such property is
located addressed to the Collateral Agent, the Trustee, the Initial Purchasers
and the Holders from time to time of the Notes regarding the enforceability of
each such Mortgage Amendment (except to the extent that Rhode Island statutory
law prohibits an enforceability opinion), and such other matters as may be
reasonably requested by the Authorized Representatives of the First Priority
Lien Secured Parties;

(F) an opinion from counsel for the Issuer addressed to the Collateral Agent,
the Trustee, the Initial Purchasers and the Holders from time to time of the
Notes regarding the due authorization, execution and delivery of such Mortgage
Amendment, the corporate formation, existence, and good standing of the
applicable mortgagor and such other matters as may be reasonably requested by
the Authorized Representatives of the First Priority Lien Secured Parties;

(G) evidence that all other action that the Collateral Agent may reasonably deem
necessary or desirable in order to create valid first and subsisting Liens
(subject to no other Liens except Permitted Liens) on the real and personal
property described in such Mortgage Amendments has been taken; and

(H) The Issuer hereby represents and warrants to the Collateral Agent, the
Trustee, the Initial Purchasers and the Holders that, as of the Issue Date, Part
I of Schedule I hereto is a true, complete and correct list all of the Real
Property owned by the Issuer and its subsidiaries which is required to be
subject to a Mortgage pursuant to the Senior Credit Facilities.

(ii) With respect to each of the Real Properties leased by the Issuer and/or its
Guarantors listed on Schedule I hereto:

(A) a Mortgage duly executed by the Issuer or the applicable Guarantor covering
such property and securing the obligations of the Issuer and the Guarantors
under this Indenture, the Notes, the Security Documents, the Senior Credit
Facilities and the Intercreditor Agreement;

(B) evidence that counterparts of the Mortgage for such property have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all appropriate filing or recording offices in order to create a
valid first and subsisting Lien on the property described therein in favor of
the Collateral Agent for its benefit and for the benefit of the First Priority
Lien Secured Parties and that all applicable filing, documentary, stamp,
intangible and recording taxes and fees have been paid;

(C) a Mortgage Policy issued by issued by the Title Company or another title
insurance company reasonably acceptable to the Authorized Representatives of the
First Priority Lien Secured Parties as to such Mortgage, insuring the Collateral
Agent for its benefit and for the benefit of the First Priority Lien Secured
Parties, dated the date of recordation of such Mortgage, and disclosing no Liens
or title exceptions against such property other than Permitted Liens, together
with substantially the same endorsements as were delivered in connection with
the Existing Mortgage Policies (to the extent applicable) and such other
endorsements as the Collateral Agent may reasonably deem necessary or desirable
in connection therewith;

 

-95-



--------------------------------------------------------------------------------

(D) unless waived by the Collateral Agent in writing, an estoppel and consent
agreement executed by each of the lessors of such property, in each case in form
and substance satisfactory to the Collateral Agent, along with (i) a memorandum
of lease in recordable form with respect to such leasehold interest, executed
and acknowledged by the owner of the affected real property, as lessor, or
(ii) evidence that the applicable lease with respect to such leasehold interest
or a memorandum thereof has been recorded in all places necessary or desirable,
in the reasonable judgment of the Collateral Agent, to give constructive notice
to third-party purchasers of such leasehold interest, or (iii) if such leasehold
interest was acquired or subleased from the holder of a recorded leasehold
interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form satisfactory to the
Collateral Agent; provided, however, that the Issuer shall use commercially
reasonable efforts to obtain such items, but the Issuer’s failure to obtain such
items after using commercially reasonable efforts shall not constitute an Event
of Default hereunder;

(E) policies or certificates of insurance covering each such property, and any
other assets of the Issuer and the Guarantors as required by this Indenture and
the Security Documents (including flood insurance in an amount equal to the
lesser of the maximum amount secured by the applicable Mortgage or the maximum
amount of flood insurance available under the Flood Disaster Protection Act of
1973, as amended, or evidence satisfactory to the Collateral Agent that none of
the improvements located on such land is located in a flood hazard area), which
policies or certificates name the Collateral Agent, for its benefit and the
benefit of the First Priority Lien Secured Parties, as additional insured and
loss payee and mortgagee, as applicable and appropriate, and shall otherwise
bear endorsements of the character required pursuant to this Indenture and the
Security Documents;

(F) evidence satisfactory to the Collateral Agent (i) of the identity of all
taxing authorities and utility districts (or similar authorities) having
jurisdiction over such property or any portion thereof and (ii) that all taxes,
standby fees and any other similar charges have been paid;

(G) a local counsel opinion from counsel in each State in which such property is
located addressed to the Collateral Agent, the Trustee, the Initial Purchasers
and the Holders from time to time of the Notes regarding the due enforceability
of such Mortgage and such other matters as may be reasonably requested by the
Authorized Representatives of the First Priority Lien Secured Parties,

(H) an opinion from counsel for the Issuer addressed to the Collateral Agent,
the Trustee, the Initial Purchasers and the Holders from time to time of the
Notes regarding the due authorization, execution and delivery of such Mortgage,
the corporate formation, existence, and good standing of the applicable
mortgagor and such other matters as may be reasonably requested by the
Authorized Representatives of the First Priority Lien Secured Parties;

(I) evidence that all other action that the Collateral Agent’s counsel may
reasonably deem necessary or desirable in order to create valid first and
subsisting Liens (subject to no other Liens except Permitted Liens) on the
properties described in such Mortgages has been taken; and

 

-96-



--------------------------------------------------------------------------------

(J) the Issuer hereby represents and warrants to the Collateral Agent, the
Trustee, the Initial Purchasers and the Holders that, as of the Closing Date,
Part II of Schedule I hereto is a true, complete and correct list all of the
Real Property held by the Issuer or any Guarantor pursuant to a leased which is
required to be subject to a Mortgage pursuant to the Senior Credit Facilities.

(b) With respect to Collateral other than real property, unless waived by the
Collateral Agent:

(A) To the extent not provided as of the Issue Date, as to all motor vehicles
and property subject to certificate of title in which any Loan Party has an
interest which either (i) have an original cost of $30,000 or more per vehicle,
or (ii) are a broadcast or remote production vehicle, or (iii) are in any other
manner material to the operations of the Issuer or any Guarantor, within 120
days after the Issue Date deliver to the Collateral Agent the original
certificate of title of each such vehicle together with each document, executed
by all necessary Persons, required by the Governmental Authority issuing such
certificate of title to cause the reissuance of such certificate of title with
the first priority lien in favor of the Collateral Agent for the benefit of the
First Priority Lien Secured Parties noted thereon; provided that,
notwithstanding the foregoing, the Issuer shall not be required by this
provision to deliver any certificate or document with respect to the three motor
vehicles used by the Issuer’s Chairman of the Board, the Chief Executive Officer
and the Chief Financial Officer,

(B) To the extent not provided as of the Issue Date, as to the aircraft and
helicopter interests owned by the Issuer and the Guarantors, the Issuer shall
use commercially reasonable efforts to deliver within 120 days after the Issue
Date such consents and other items necessary in order to grant a first and prior
Lien on all such interests in favor of the Collateral Agent for the benefit of
the First Priority Lien Secured Parties and an FAA counsel to the Issuer and the
Guarantors, addressed to the Collateral Agent, as to FAA matters requested by
the Collateral Agent,

(C) To the extent not provided as of the Issue Date, as to any Equity Interests
owned by the Issuer or any Guarantors for which a (I) pledge of such Equity
Interests would cause a default under any change-of-control provision or
anti-assignment provision in a material contract of the Issuer or the
Guarantors, the Issuer shall identify all such material contracts and disclose
such material contracts to the Collateral Agent prior to the Issue Date, and
(II) foreclosure in connection with any pledge of such Equity Interests would
cause a default under any change-of-control provision or anti-assignment
provision in a material contract of the Issuer or the Guarantors, the Issuer
shall, within 120 days following the Issue Date use commercially reasonable
efforts to deliver such consents and other items necessary in order to not
violate, breach or otherwise default under any such material contracts. Nothing
in the foregoing sentence or any other provision of this Indenture or any
Security Document will operate to relieve, eliminate or delay the Issuer’s
obligation to pledge all of the Equity Interests in its Subsidiaries; provided,
that in the event that as a result of such grant of any additional Lien on
assets Rule 3-16 of Regulation S-X would require (or is replaced with another
rule or regulation, or any other law, rule or regulation is adopted, which would
require) the filing with the SEC (or any other governmental agency) of separate
financial statements of any Subsidiary of the Issuer due to the fact that such
Subsidiary’s Equity Interest secures the Notes and the Guarantees, then the
security interest in the Equity Interest of such Subsidiary shall be granted
only for the benefit of the Senior Credit Facilities

 

-97-



--------------------------------------------------------------------------------

Secured Parties to whom such grant would not trigger such filing obligations.
If, in contravention of the foregoing, the administrative agent under the Senior
Credit Facilities, the Trustee or any Senior Credit Facilities Secured Party
obtains possession of any Collateral or realizes any proceeds or payment in
respect thereof, at any time prior to the discharge of each of the Senior Credit
Facilities Secured Obligations, then it must hold such Collateral, proceeds or
payment in trust for the other Senior Credit Facilities Secured Parties and
promptly transfer such Collateral, proceeds or payment to the Collateral Agent
to be distributed in accordance with the Intercreditor Agreement, and

(D) The Issuer agrees that within fourty five days after the Issue Date, the
Issuer shall have either (1) provided the Collateral Agent with an executed
restated account control agreement acceptable to the Collateral Agent for each
deposit account of the Issuer and the Guarantors and each securities account of
the Issuer and the Guarantors (except the Cafeteria Plan Flex Account) which
restated account control agreement shall be in form and substance substantially
the same as the account control agreement executed pursuant to the Existing
Senior Credit Agreements with respect to such account or (2) closed any and all
such accounts for which no acceptable executed control agreement has been
delivered to the Collateral Agent (except the Cafeteria Plan Flex Account),
provided that, until such time as there has been an executed restated account
control agreement acceptable to the Collateral Agent for any such account, if
more than $15,000 shall be in such account for a period of two or more
consecutive Business Days, there shall occur a Default under this Indenture.

ARTICLE XIII

MISCELLANEOUS

SECTION 13.01. Trust Indenture Act Controls. If any provision of this Indenture
limits, qualifies or conflicts with the duties imposed by Trust Indenture Act
Section 318(c), the imposed duties shall control.

SECTION 13.02. Notices. Any notice or communication by the Issuer, any Guarantor
or the Trustee to the others is duly given if in writing and delivered in person
or mailed by first-class mail (registered or certified, return receipt
requested), fax or overnight air courier guaranteeing next day delivery, to the
others’ address:

If to the Issuer and/or any Guarantor:

Media General, Inc.

333 East Franklin Street

Richmond, Virginia 23219

Facsimile: (804) 819-5563

Attention: Jack A. Butler

with a copy to:

Media General, Inc.

333 East Franklin Street

Richmond, Virginia 23219

Facsimile: (804) 649-6989

Attention: George L. Mahoney, General Counsel

 

-98-



--------------------------------------------------------------------------------

and with a copy to:

McGuireWoods LLP

One James Center

901 E. Cary Street

Richmond, Virginia 23219

Facsimile: (804) 775-1061

Attention: Jane Whitt Sellers

If to the Trustee:

The Bank of New York Mellon

101 Barclay Street, 8 West

New York, NY 10286

Attention: Corporate Trust Administration

and with a copy to:

Emmet, Marvin & Martin, LLP

120 Broadway

New York, New York 10271

Facsimile: (212) 238-3100

Attention: Elizabeth M. Clark

The Issuer, any Guarantor or the Trustee, by notice to the others, may designate
additional or different addresses for subsequent notices or communications.

All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five calendar days after being deposited in the mail, postage
prepaid, if mailed by first-class mail; when receipt acknowledged, if faxed; and
the next Business Day after timely delivery to the courier, if sent by overnight
air courier guaranteeing next day delivery; provided that any notice or
communication delivered to the Trustee shall be deemed effective upon actual
receipt thereof.

Any notice or communication to a Holder shall be mailed by first-class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the Note Register kept by
the Registrar. Any notice or communication shall also be so mailed to any Person
described in Trust Indenture Act Section 313(c), to the extent required by the
Trust Indenture Act. Failure to mail a notice or communication to a Holder or
any defect in it shall not affect its sufficiency with respect to other Holders.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

If the Issuer mails a notice or communication to Holders, it shall mail a copy
to the Trustee and each Agent at the same time.

SECTION 13.03. Communication by Holders of Notes with Other Holders of Notes.
Holders may communicate pursuant to Trust Indenture Act Section 312(b) with
other Holders with respect to their rights under this Indenture or the Notes.
The Issuer, the Trustee, the Registrar and anyone else shall have the protection
of Trust Indenture Act Section 312(c).

 

-99-



--------------------------------------------------------------------------------

SECTION 13.04. Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Issuer or any of the Guarantors to the Trustee to
take any action under this Indenture, the Issuer or such Guarantor, as the case
may be, shall furnish to the Trustee:

(a) an Officer’s Certificate of the Issuer in form and substance reasonably
satisfactory to the Trustee (which shall include the statements set forth in
Section 13.05 hereof) stating that, in the opinion of the signers, all
conditions precedent and covenants, if any, provided for in this Indenture
relating to the proposed action have been satisfied; and

(b) an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee (which shall include the statements set forth in Section 13.05 hereof)
stating that, in the opinion of such counsel, all such conditions precedent and
covenants have been satisfied.

SECTION 13.05. Statements Required in Certificate or Opinion. Each certificate
or opinion with respect to compliance with a condition or covenant provided for
in this Indenture (other than a certificate provided pursuant to Section 4.04
hereof or Trust Indenture Act Section 314(a)(4)) shall comply with the
provisions of Trust Indenture Act Section 314(e) and shall include:

(a) a statement that the Person making such certificate or opinion has read such
covenant or condition;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with (and, in the case of an Opinion of Counsel, may be limited to
reliance on an Officer’s Certificate, certificates of public officials or
reports or opinions of experts as to matters of fact); and

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.

SECTION 13.06. Rules by Trustee and Agents. The Trustee may make reasonable
rules for action by or at a meeting of Holders. The Registrar or Paying Agent
may make reasonable rules and set reasonable requirements for its functions.

SECTION 13.07. No Personal Liability of Directors, Officers, Employees and
Stockholders. No past, present or future director, officer, employee,
incorporator or stockholder of the Issuer or any Guarantor shall have any
liability for any obligations of the Issuer or the Guarantors under the Notes,
the Guarantees or this Indenture or for any claim based on, in respect of, or by
reason of such obligations or their creation. Each Holder by accepting Notes
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes.

SECTION 13.08. Governing Law. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS INDENTURE, THE NOTES AND THE GUARANTEES
WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT
THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.

 

-100-



--------------------------------------------------------------------------------

SECTION 13.09. Waiver of Jury Trial. EACH OF THE ISSUER, THE GUARANTORS AND THE
TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

SECTION 13.10. Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations under this
Indenture arising out of or caused by, directly or indirectly, forces beyond its
reasonable control, including without limitation strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software or hardware) services.

SECTION 13.11. No Adverse Interpretation of Other Agreements. This Indenture may
not be used to interpret any other indenture, loan or debt agreement of the
Issuer or its Subsidiaries or of any other Person. Any such indenture, loan or
debt agreement may not be used to interpret this Indenture.

SECTION 13.12. Successors. All agreements of the Issuer in this Indenture and
the Notes shall bind its successors. All agreements of the Trustee in this
Indenture shall bind its successors. All agreements of each Guarantor in this
Indenture shall bind its successors, except as otherwise provided in Sections
5.01(b)(1), 5.02 and 10.06 hereof.

SECTION 13.13. Severability. In case any provision in this Indenture or in the
Notes shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

SECTION 13.14. Counterpart Originals. The parties may sign any number of copies
of this Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

SECTION 13.15. Table of Contents, Headings, etc. The Table of Contents,
Cross-Reference Table and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part of this Indenture and shall in no way modify or restrict any
of the terms or provisions hereof.

[Signatures on following page]

 

-101-



--------------------------------------------------------------------------------

MEDIA GENERAL, INC. By:  

/s/ John A. Schauss

Name:   John A. Schauss Title:   VP - Finance and Chief Financial Officer

MEDIA GENERAL COMMUNICATIONS, INC.

MEDIA GENERAL OPERATIONS, INC.

BIRMINGHAM BROADCASTING CO., INC.

BIRMINGHAM BROADCASTING (WVTM–TV), LLC

BLOCKDOT, INC.

DEALTAKER, INC.

MEDIA GENERAL COMMUNICATIONS HOLDINGS, LLC

NES II, INC.

PROFESSIONAL COMMUNICATIONS SYSTEMS, INC.

VIRGINIA PAPER MANUFACTURING CORP.,

as Guarantors

By:  

/s/ John A. Schauss

Name:   John A. Schauss Title:   Treasurer

[Indenture]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Trustee By:  

/s/ Timothy W. Casey

Name:   Timothy W. Casey Title:   Senior Associate

[Indenture]



--------------------------------------------------------------------------------

EXHIBIT A

[Face of Note]

[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]

[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]

[Insert the Regulation S Global Note Legend, if applicable pursuant to the
provisions of the Indenture]

[Insert the Original Issue Discount Legend, if applicable pursuant to the
provisions of the Indenture]

 

A-1



--------------------------------------------------------------------------------

CUSIP [            ]

11 3/4% Senior Secured Note due 2017

 

No.     

   $  

MEDIA GENERAL, INC.

promises to pay to                      or registered assigns, the principal sum
[set forth on the Schedule of Exchanges of Interests in the Global Note attached
hereto] of [            ] ($[        ]) on February 15, 2017.

Interest Payment Dates: February 15 and August 15, commencing August 15, 2010

Record Dates: February 1 or August 1

 

A-2



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the Issuer has caused this instrument to be duly executed.

Dated: [                    ]

 

MEDIA GENERAL, INC. By:  

 

Name:   Title:  

 

A-3



--------------------------------------------------------------------------------

This is one of the Notes referred to in the within-mentioned Indenture:

Dated: [                    ]

 

THE BANK OF NEW YORK MELLON,

as Trustee

By:  

 

  Authorized Signatory

 

A-4



--------------------------------------------------------------------------------

[Back of Note]

11 3/4% Senior Secured Note due 2017

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

1. Interest. Media General, Inc., a Virginia corporation (the “Issuer”),
promises to pay interest on the principal amount of this Note at a rate per
annum set forth below from the Issue Date until maturity. The Issuer will pay
interest on this Note semi-annually in arrears on February 15 and August 15 of
each year, commencing on August 15, 2010, or if any such day is not a Business
Day, on the next succeeding Business Day (each, an “Interest Payment Date”), and
no interest shall accrue on such payment for the intervening period. The Issuer
will make each interest payment to the Holder of record of this Note on the
immediately preceding February 1 and August 1 (each, a “Record Date”). Interest
on this Note will accrue from the most recent date to which interest has been
paid or, if no interest has been paid, from and including the Issue Date. The
Issuer will pay interest (including post-petition interest in any proceeding
under any Bankruptcy Law) on overdue principal at the rate then applicable to
this Note; it shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest
(without regard to any applicable grace periods) at the rate then applicable to
this Note to the extent lawful. Interest will be computed on the basis of a
360-day year comprised of twelve 30-day months.

Interest on this Note will accrue at the rate of 11.75% per annum.

2. Method of Payment. The Issuer will pay interest on this Note to the Person
who is the registered Holder of this Note at the close of business on the Record
Date (whether or not a Business Day) next preceding the Interest Payment Date,
even if this Note is canceled after such record date and on or before such
Interest Payment Date, except as provided in Section 2.12 of the Indenture with
respect to defaulted interest. Cash payment of interest may be made by check
mailed to the Holders at their addresses set forth in the Register, provided
that [all cash payments of principal, premium, if any, and interest on, this
Note will be made by wire transfer of immediately available funds to the
accounts specified by the Holder or Holders thereof]1 [all cash payments of
principal, premium, if any, and interest on, this Note will be made by wire
transfer to a U.S. dollar account maintained by the payee with a bank in the
United States if such Holder elects payment by wire transfer by giving written
notice to the Trustee or the Paying Agent to such effect designating such
account no later than 30 days immediately preceding the relevant due date for
payment (or such other date as the Trustee may accept in its discretion)].2 Such
payment shall be in such coin or currency of the United States of America as at
the time of payment is legal tender for payment of public and private debts.

3. Paying Agent and Registrar. Initially, The Bank of New York Mellon, the
Trustee under the Indenture, will act as Paying Agent and Registrar. The Issuer
may change any Paying Agent or Registrar without notice to the Holders. The
Issuer or any of its Subsidiaries may act as Paying Agent or Registrar.

4. Indenture. The Issuer issued the Notes under an Indenture, dated as of
February 12, 2010 (the “Indenture”), among Media General, Inc., the Guarantors
and the Trustee. This Note is one of a duly authorized issue of notes of the
Issuer designated as its 11 3/4% Senior Secured Notes due 2017. The Issuer shall
be entitled to issue Additional Notes pursuant to Section 2.01 of the Indenture.
The Notes and any Additional Notes issued under the Indenture shall be treated
as a single class of securities under the Indenture. The terms of the Notes
include those stated in the Indenture and those incorporated

 

A-5



--------------------------------------------------------------------------------

by reference into the Indenture from the Trust Indenture Act of 1939, as amended
(the “Trust Indenture Act”). The Notes are subject to all such terms, and
Holders are referred to the Indenture and such Act for a statement of such
terms. To the extent any provision of this Note conflicts with the express
provisions of the Indenture, the provisions of the Indenture shall govern and be
controlling.

5. Optional Redemption.

(a) Except as described below under clauses 5(b), 5(c) and 5(d) hereof, the
Notes will not be redeemable at the Issuer’s option.

(b) At any time prior to February 15, 2014 the Notes may be redeemed or
purchased (by the Issuer or any other Person) at a redemption price equal to
100% of the principal amount of Notes redeemed plus the Applicable Premium as
of, and accrued and unpaid interest, if any, to the date of redemption (the
“Redemption Date”), subject to the rights of Holders of Notes on the relevant
Record Date to receive interest due on the relevant Interest Payment Date.

(c) Until February 15, 2013, the Issuer may, at its option on one or more
occasions, redeem up to 35% of the aggregate principal amount of Notes issued by
it at a redemption price equal to 111.750% of the aggregate principal amount
thereof, plus accrued and unpaid interest, if any, to the Redemption Date,
subject to the right of Holders of Notes of record on the relevant Record Date
to receive interest due on the relevant Interest Payment Date, with the net cash
proceeds of one or more Equity Offerings to the extent such net cash proceeds
are contributed to the Issuer; provided that at least 65% of the sum of the
aggregate principal amount of Notes originally issued under the Indenture and
any Additional Notes issued under the Indenture after the Issue Date remains
outstanding immediately after the occurrence of each such redemption; provided,
further, that each such redemption occurs within 180 days of the date of closing
of each such Equity Offering. Notice of any redemption upon any Equity Offering
may be given prior to the redemption thereof, and any such redemption or notice
may, at the Issuer’s discretion, be subject to one or more conditions precedent,
including, but not limited to, completion of the related Equity Offering.

(d) On and after February 15, 2014 the Issuer may redeem the Notes, in whole or
in part at the redemption prices (expressed as a percentage of principal amount
of the Notes to be redeemed) set forth below, plus accrued and unpaid interest,
if any, to the Redemption Date, subject to the right of Holders of Notes of
record on the relevant Record Date to receive interest due on the relevant
Interest Payment Date, if redeemed during the twelve-month period beginning on
February 15 of each of the years indicated below:

 

Year

   Percentage  

2014

   105.875 % 

2015

   102.938 % 

2016 and thereafter

   100.000 % 

(e) Any redemption pursuant to this paragraph 5 shall be made pursuant to the
provisions of Sections 3.01 through 3.06 of the Indenture.

6. Notice of Redemption. Subject to Section 3.03 of the Indenture, notice of
redemption will be mailed by first-class mail at least 30 days but not more than
60 days before the redemption date (except that redemption notices may be mailed
more than 60 days prior to a redemption date if the notice is issued in
connection with Article VIII or Article XI of the Indenture) to each Holder
whose Notes are to be redeemed at its registered address. Notes in denominations
larger than $2,000 may be redeemed in part but only in whole multiples of
$1,000, unless all of the Notes held by a Holder are to be redeemed. On and
after the Redemption Date, interest ceases to accrue on this Note or portions
thereof called for redemption.

 

A-6



--------------------------------------------------------------------------------

7. Offers to Repurchase. Upon the occurrence of a Change of Control, the Issuer
shall make a Change of Control Offer in accordance with Section 4.14 of the
Indenture. In connection with certain Asset Sales, the Issuer shall make a
Collateral Asset Sale Offer or an Asset Sale Offer as and when provided in
accordance with Section 4.10 of the Indenture.

8. Collateral and Intercreditor Agreement. These Notes and any Guarantee by a
Guarantor are secured by a security interest in the Collateral pursuant to
certain Security Documents. The Liens securing the Notes and the Guarantees are
subject to the terms of the Intercreditor Agreement.

9. Denominations, Transfer, Exchange. The Notes are in registered form without
coupons in denominations of $2,000 and integral multiples of $1,000 in excess
thereof. The transfer of Notes may be registered and Notes may be exchanged as
provided in the Indenture. The Registrar and the Trustee may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and the Issuer may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture. The Issuer need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, the Issuer need
not exchange or register the transfer of any Notes for a period of 15 days
before a selection of Notes to be redeemed.

10. Persons Deemed Owners. The registered Holder of a Note may be treated as its
owner for all purposes.

11. Amendment, Supplement and Waiver. The Indenture, the Guarantees, the Notes,
the Security Documents and the Intercreditor Agreement may be amended or
supplemented as provided in the Indenture.

12. Defaults and Remedies. The Events of Default relating to the Notes are
defined in Section 6.01 of the Indenture. If any Event of Default occurs and is
continuing, the Trustee or the Holders of at least 25% in principal amount of
the then outstanding Notes may declare the principal, premium, if any, interest
and any other monetary obligations on all the then outstanding Notes to be due
and payable immediately. Notwithstanding the foregoing, in the case of an Event
of Default arising from certain events of bankruptcy or insolvency, all
outstanding Notes will become due and payable immediately without further action
or notice. Holders may not enforce the Indenture, the Notes or the Guarantees
except as provided in the Indenture. Subject to certain limitations, Holders of
a majority in aggregate principal amount of the then outstanding Notes may
direct the Trustee in its exercise of any trust or power. The Trustee may
withhold from Holders of the Notes notice of any continuing Default (except a
Default relating to the payment of principal, premium, if any, or interest) if
it determines that withholding notice is in their interest. The Holders of a
majority in aggregate principal amount of the Notes then outstanding by notice
to the Trustee may on behalf of the Holders of all of the Notes waive any
existing Default and its consequences under the Indenture except a continuing
Default in payment of the principal of, premium, if any, or interest on, any of
the Notes held by a non-consenting Holder. The Issuer is required to deliver to
the Trustee annually a statement regarding compliance with the Indenture, and
the Issuer is required within five (5) Business Days after becoming aware of any
Default, to deliver to the Trustee a statement specifying such Default.

13. Authentication. This Note shall not be entitled to any benefit under the
Indenture or be valid or obligatory for any purpose until authenticated by the
manual signature of the Trustee.

 

A-7



--------------------------------------------------------------------------------

14. GOVERNING LAW. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE
USED TO CONSTRUE THE INDENTURE, THE NOTES AND THE GUARANTEES WITHOUT GIVING
EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

15. CUSIP and ISIN Numbers. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Issuer has caused
CUSIP and ISIN numbers to be printed on the Notes and the Trustee may use CUSIP
and ISIN numbers in notices of redemption as a convenience to Holders. No
representation is made as to the accuracy of such numbers either as printed on
the Notes or as contained in any notice of redemption and reliance may be placed
only on the other identification numbers placed thereon.

The Issuer will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to the Issuer at the following
address:

Media General, Inc.

333 East Franklin Street

Richmond, Virginia 23219

Attention: George L. Mahoney, General Counsel

 

A-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to:  

 

  (Insert assignee’s legal name)

 

 

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

 

 

 

 

 

 

 

 

 

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint  

 

to transfer this Note on the books of the Issuer. The agent may substitute
another to act for him.

 

Date:                     

         

Your Signature:

 

 

      (Sign exactly as your name appears on the face of this Note)

 

Signature Guarantee*:  

 

  

 

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A-9



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Issuer pursuant to
Section 4.10 or 4.14 of the Indenture, check the appropriate box below:

[        ] Section 4.10                    [        ] Section 4.14

If you want to elect to have only part of this Note purchased by the Issuer
pursuant to Section 4.10 or Section 4.14 of the Indenture, state the amount you
elect to have purchased:

 

$         Date:                             Your Signature:  

 

    (Sign exactly as your name appears on the face of this Note)

    Tax Identification No.:  

 

 

Signature Guarantee*:  

 

 

 

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A-10



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE*

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
or Definitive Note for an interest in this Global Note, have been made:

 

Date of

Exchange/Transfer

 

Amount of decrease in

Principal Amount

 

Amount of

increase in

Principal Amount

of this Global Note

 

Principal Amount of

this Global Note
following such

decrease or increase

 

Signature of

authorized officer of
Trustee or Custodian

               

 

* This schedule should be included only if the Note is issued in global form.

 

A-11



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CERTIFICATE OF TRANSFER

Media General, Inc.

333 East Franklin Street

Richmond, Virginia 23219

Attention: George L. Mahoney, General Counsel

The Bank of New York Mellon

101 Barclay Street, 8 West

New York, NY 10286

Attention: Corporate Trust Administration

Re: 11 3/4% Senior Secured Notes due 2017

Reference is hereby made to the Indenture, dated as of February 12, 2010 (the
“Indenture”), between Media General, Inc., the Guarantors and the Trustee.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

                     (the “Transferor”) owns and proposes to transfer the
Note[s] or interest in such Note[s] specified in Annex A hereto, in the
principal amount of $         in such Note[s] or interests (the “Transfer”), to
                     (the “Transferee”), as further specified in Annex A hereto.
In connection with the Transfer, the Transferor hereby certifies that:

[CHECK ALL THAT APPLY]

1. [    ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN THE
RELEVANT 144A GLOBAL NOTE OR RELEVANT DEFINITIVE NOTE PURSUANT TO RULE 144A. The
Transfer is being effected pursuant to and in accordance with Rule 144A under
the United States Securities Act of 1933, as amended (the “Securities Act”),
and, accordingly, the Transferor hereby further certifies that the beneficial
interest or Definitive Note is being transferred to a Person that the Transferor
reasonably believes is purchasing the beneficial interest or Definitive Note for
its own account, or for one or more accounts with respect to which such Person
exercises sole investment discretion, and such Person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A and such Transfer is in compliance with
any applicable blue sky securities laws of any state of the United States.

2. [    ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN THE
RELEVANT REGULATION S GLOBAL NOTE OR RELEVANT DEFINITIVE NOTE PURSUANT TO
REGULATION S. The Transfer is being effected pursuant to and in accordance with
Rule 903 or Rule 904 under the Securities Act and, accordingly, the Transferor
hereby further certifies that (i) the Transfer is not being made to a person in
the United States and (x) at the time the buy order was originated, the
Transferee was outside the United States or such Transferor and any Person
acting on its behalf reasonably believed and believes that the Transferee was
outside the United States or (y) the transaction was executed in, on or through
the facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(a) of Regulation S under the Securities Act, (iii) the transaction is not
part of a plan or scheme to evade the registration requirements of the
Securities Act and (iv)

 

B-1



--------------------------------------------------------------------------------

if the proposed transfer is being made prior to the expiration of the Restricted
Period, the transfer is not being made to a U.S. Person or for the account or
benefit of a U.S. Person (other than an Initial Purchaser). Upon consummation of
the proposed transfer in accordance with the terms of the Indenture, the
transferred beneficial interest or Definitive Note will be subject to the
restrictions on Transfer enumerated in the Indenture and the Securities Act.

3. [    ] CHECK AND COMPLETE IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL
INTEREST IN THE RELEVANT DEFINITIVE NOTE PURSUANT TO ANY PROVISION OF THE
SECURITIES ACT OTHER THAN RULE 144A OR REGULATION S. The Transfer is being
effected in compliance with the transfer restrictions applicable to beneficial
interests in Restricted Global Notes and Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act and any applicable blue
sky securities laws of any state of the United States, and accordingly the
Transferor hereby further certifies that (check one):

(a) [    ] such Transfer is being effected pursuant to and in accordance with
Rule 144 under the Securities Act;

or

(b) [    ] such Transfer is being effected to the Issuer or a subsidiary
thereof;

or

(c) [    ] such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act.

4. [    ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN AN
UNRESTRICTED GLOBAL NOTE OR OF AN UNRESTRICTED DEFINITIVE NOTE.

(a) [    ] CHECK IF TRANSFER IS PURSUANT TO RULE 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

(b) [    ] CHECK IF TRANSFER IS PURSUANT TO REGULATION S. (i) The Transfer is
being effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture, the
Private Placement Legend and the Regulation S Global Note Legend are not
required in order to maintain compliance with the Securities Act. Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will no longer
be subject to the restrictions on transfer enumerated in the Private Placement
Legend and the Regulation S Global Note Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.

 

B-2



--------------------------------------------------------------------------------

(c) [    ] CHECK IF TRANSFER IS PURSUANT TO OTHER EXEMPTION. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any State of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will not be subject to the restrictions on transfer enumerated
in the Private Placement Legend printed on the Restricted Global Notes or
Restricted Definitive Notes and in the Indenture.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.

 

[INSERT NAME OF TRANSFEROR] By:  

 

Name:   Title:  

Dated:                     

 

B-3



--------------------------------------------------------------------------------

ANNEX A TO CERTIFICATE OF TRANSFER

 

1.    The Transferor owns and proposes to transfer the following: [CHECK ONE OF
(a) OR (b)]    (a)   [    ] a beneficial interest in the:      (i)   [    ] 144A
Global Note ([CUSIP: [l]]), or      (ii)   [    ] Regulation S Global Note
([CUSIP: [l]]), or    (b)   [    ] a Restricted Definitive Note. 2.    After the
Transfer the Transferee will hold: [CHECK ONE]    (a)   [    ] a beneficial
interest in the:      (i)   [    ] 144A Global Note
([CUSIP:                    ]), or      (ii)   [    ] Regulation S Global Note
([CUSIP:                    ]), or      (ii)   [    ] Unrestricted Global Note,
([    ] [    ]); or    (b)   [    ] a Restricted Definitive Note; or    (c)  
[    ] an Unrestricted Definitive Note, in accordance with the terms of the
Indenture.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CERTIFICATE OF EXCHANGE

Media General, Inc.

333 East Franklin Street

Richmond, Virginia 23219

Attention: George L. Mahoney, General Counsel

The Bank of New York Mellon

101 Barclay Street, 8 West

New York, NY 10286

Attention: Corporate Trust Administration

Re: 11 3/4% Senior Secured Notes due 2017

Reference is hereby made to the Indenture, dated as of February 12, 2010 (the
“Indenture”), between Media General, Inc., the Guarantors and the Trustee.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

                     (the “Owner”) owns and proposes to exchange the Note[s] or
interest in such Note[s] specified herein, in the principal amount of $        
in such Note[s] or interests (the “Exchange”). In connection with the Exchange,
the Owner hereby certifies that:

(1) EXCHANGE OF RESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN A
RESTRICTED GLOBAL NOTE FOR UNRESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS
IN AN UNRESTRICTED GLOBAL NOTE OF THE SAME SERIES

(a) [    ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE TO BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL NOTE OF THE SAME SERIES.
In connection with the Exchange of the Owner’s beneficial interest in a
Restricted Global Note for a beneficial interest in an Unrestricted Global Note
of the same series in an equal principal amount, the Owner hereby certifies
(i) the beneficial interest is being acquired for the Owner’s own account
without transfer, (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to the Global Notes and pursuant to and in
accordance with the United States Securities Act of 1933, as amended (the
“Securities Act”), (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest in an
Unrestricted Global Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

(b) [    ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE TO UNRESTRICTED DEFINITIVE NOTE OF THE SAME SERIES. In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for an
Unrestricted Definitive Note of the same series, the Owner hereby certifies
(i) the Definitive Note is being acquired for the Owner’s own account without
transfer, (ii) such Exchange has been effected in compliance with the transfer
restrictions applicable to the Restricted Global Notes and pursuant to and in
accordance with the Securities Act, (iii) the restrictions on transfer contained
in the Indenture and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act and (iv) the Definitive Note is
being acquired in compliance with any applicable blue sky securities laws of any
state of the United States.

 

C-1



--------------------------------------------------------------------------------

(c) [    ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO BENEFICIAL
INTEREST IN AN UNRESTRICTED GLOBAL NOTE OF THE SAME SERIES. In connection with
the Owner’s Exchange of a Restricted Definitive Note for a beneficial interest
in an Unrestricted Global Note of the same series, the Owner hereby certifies
(i) the beneficial interest is being acquired for the Owner’s own account
without transfer, (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to Restricted Definitive Notes and pursuant to
and in accordance with the Securities Act, (iii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act and (iv) the beneficial
interest is being acquired in compliance with any applicable blue sky securities
laws of any state of the United States.

(d) [    ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO UNRESTRICTED
DEFINITIVE NOTE OF THE SAME SERIES. In connection with the Owner’s Exchange of a
Restricted Definitive Note for an Unrestricted Definitive Note of the same
series, the Owner hereby certifies (i) the Unrestricted Definitive Note is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to
Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act, (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the Unrestricted Definitive Note is
being acquired in compliance with any applicable blue sky securities laws of any
state of the United States.

(2) EXCHANGE OF RESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN
RESTRICTED GLOBAL NOTES FOR RESTRICTED DEFINITIVE NOTES OF THE SAME SERIES OR
BENEFICIAL INTERESTS IN RESTRICTED GLOBAL NOTES OF THE SAME SERIES.

(a) [    ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE TO RESTRICTED DEFINITIVE NOTE OF THE SAME SERIES. In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for a
Restricted Definitive Note of the same series with an equal principal amount,
the Owner hereby certifies that the Restricted Definitive Note is being acquired
for the Owner’s own account without transfer. Upon consummation of the proposed
Exchange in accordance with the terms of the Indenture, the Restricted
Definitive Note issued will continue to be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the Restricted
Definitive Note and in the Indenture and the Securities Act.

(b) [    ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO BENEFICIAL
INTEREST IN A RESTRICTED GLOBAL NOTE OF THE SAME SERIES. In connection with the
Exchange of the Owner’s Restricted Definitive Note for a beneficial interest in
the [CHECK ONE] [    ] 144A Global Note [    ] Regulation S Global Note of the
same series, with an equal principal amount, the Owner hereby certifies (i) the
beneficial interest is being acquired for the Owner’s own account without
transfer and (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to the Restricted Global Notes and pursuant to
and in accordance with the Securities Act, and in compliance with any applicable
blue sky securities laws of any state of the United States. Upon consummation of
the proposed Exchange in accordance with the terms of the Indenture, the
beneficial interest issued will be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the relevant Restricted
Global Note and in the Indenture and the Securities Act.

 

C-2



--------------------------------------------------------------------------------

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer and are dated                     .

 

[INSERT NAME OF TRANSFEROR]

By:

 

 

Name:

Title:

Dated:                     

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF SUPPLEMENTAL INDENTURE TO BE DELIVERED BY SUBSEQUENT GUARANTORS]

Supplemental Indenture (this “Supplemental Indenture”), dated as of , among (the
“Guaranteeing Subsidiary”), a subsidiary of Media General, Inc., a Virginia
corporation (the “Issuer”), and The Bank of New York Mellon, as trustee (the
“Trustee”).

W I T N E S S E T H

WHEREAS, the Issuer has heretofore executed and delivered to the Trustee an
Indenture (the “Indenture”), dated as of February 12, 2010, providing for the
issuance of $300,000,000 aggregate principal amount of 11 3/4% Senior Secured
Notes due 2017 (the “Notes”);

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Issuer’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein and under the Indenture (the
“Guarantee”); and

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree for the equal and ratable benefit of the Holders of the Notes
as follows:

(1) Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

(2) Agreement to Guarantee. The Guaranteeing Subsidiary accepts all obligations
applicable to a Guarantor under the Indenture, including Article X of the
Indenture (which is deemed incorporated in this Supplemental Indenture and
applicable to this Guarantee) and, as applicable, Sections 5.01(b) and
Section 5.02 of the Indenture. The Guaranteeing Subsidiary acknowledges that by
executing this Supplemental Indenture, it will become a Guarantor under the
Indenture and subject to all the terms and conditions applicable to Guarantors
contained therein.

(3) Execution and Delivery. The Guaranteeing Subsidiary agrees that the
Guarantee shall remain in full force and effect notwithstanding the absence of
the endorsement of any notation of such Guarantee on the Notes.

(4) Releases. The Guarantee of the Guaranteeing Subsidiary shall be
automatically and unconditionally released and discharged, and no further action
by the Guaranteeing Subsidiary, the Issuer or the Trustee is required for the
release of the Guaranteeing Subsidiary’s Guarantee, upon satisfaction of all of
the conditions set forth in Section 10.06 of the Indenture.

(5) No Recourse Against Others. No past, present or future director, officer,
employee, incorporator or stockholder of the Issuer or the Guaranteeing
Subsidiary shall have any liability for any obligations of the Issuer or the
Guarantors (including the Guaranteeing Subsidiary) under the Notes, any
Guarantees, the Security Documents, the Indenture or this Supplemental

 

D-1



--------------------------------------------------------------------------------

Indenture or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder by accepting Notes waives and
releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes.

(6) Governing Law. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE
USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE, THE INDENTURE, THE NOTES AND THE
GUARANTEES WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO
THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE
REQUIRED THEREBY.

(7) Counterparts. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

(8) Effect of Headings. The Section headings herein have been inserted for
convenience of reference only, are not considered a part of this Supplemental
Indenture and shall in no way modify or restrict any of the terms or provisions
hereof.

(9) The Trustee. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guaranteeing Subsidiary.

(10) Benefits Acknowledged. The Guaranteeing Subsidiary’s Guarantee is subject
to the terms and conditions set forth in the Indenture. The Guaranteeing
Subsidiary acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Indenture and this Supplemental
Indenture and that the guarantee and waivers made by it pursuant to this
Guarantee are knowingly made in contemplation of such benefits.

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first above written.

 

[GUARANTEEING SUBSIDIARY]

By:

 

 

Name:

Title:

THE BANK OF NEW YORK MELLON, as Trustee

By:

 

 

Name:

Title:

 

D-2



--------------------------------------------------------------------------------

SCHEDULE I

Owned and Leased Real Property

Part I(a). Owned Real Properties Currently Mortgaged:

 

Site #

  

Location and County or Other

Relevant Jurisdiction

 

Owner

1   

1732 Valley View Drive, Birmingham, AL

Jefferson County

  Media General Operations, Inc. 2   

555 Broadcast Drive, Mobile, AL

Mobile County

  Media General Operations, Inc. 3   

11400 Austin Lane, Spanish Fort, AL

Baldwin County

  Media General Operations, Inc. 4    Placeholder   5   

202 S. Parker Street, Tampa, FL

Hillsborough County

  Media General Operations, Inc. 6    Placeholder   7   

101 10th Street, Augusta, GA

Richmond County

  Media General Operations, Inc. 8   

1001 Reynolds Street, Augusta, GA

Richmond County

  Media General Operations, Inc. 9    Placeholder   10   

202 Pine Log Road, Beech Island, SC

Aiken County

  Media General Operations, Inc. 11   

1350 13th Avenue, Columbus, GA

Muscogee County

  Media General Operations, Inc. 12    Placeholder   13   

1430 East Victory Drive, Savannah, GA

Chatham County

  Media General Operations, Inc. 14   

00 Little Neck Road, Savannah, GA

Chatham County

  Media General Operations, Inc. 15   

1820 TV Road, Jackson, MS

Hinds County

  Media General Operations, Inc. 16   

42 Paul Roberts Road, Petal, MS

Forrest County

  Media General Operations, Inc. 17   

1445 County Farm Road, Raymond, MS

Hinds County

  Media General Operations, Inc. 18   

3221 South Evans Street, Greenville, NC

Pitt County

  Media General Operations, Inc. 19   

3165 Olentangy Road, Columbus, OH

Franklin County

  Media General Operations, Inc. 20   

23 Kenney Drive, Cranston, RI

Providence County

  Media General Operations, Inc. 21   

89 Pine Street, Rehoboth, MA

Bristol County

  Media General Operations, Inc. 22   

3430 North TV Road, Florence, SC

Florence County

  Media General Operations, Inc. 23   

9738 Pee Dee Church Road, Dillon, SC

Dillon County

  Media General Operations, Inc. 24   

210 West Coleman Blvd.,

Mt. Pleasant, SC

Charleston County

  Media General Operations, Inc. 25   

5404 Seewee Road, Awendaw, SC

Charleston County

  Media General Operations, Inc.

 

I-1



--------------------------------------------------------------------------------

26   

101 McDonald Court, Myrtle Beach, SC

Horry County

  Media General Operations, Inc. 27   

250 International Drive, Spartanburg, SC

Spartanburg County

  Media General Operations, Inc. 28   

598 Vaughns Gap Road,

Greenville County, South Carolina

  Media General Operations, Inc. 29   

338 East Main Street, Johnson City, TN

Washington County

  Media General Operations, Inc. 30   

111 N. 4th Street, Richmond, VA

City of Richmond

  Media General, Inc. 31   

401 3rd Street SW, Roanoke, VA

City of Roanoke

  Media General Operations, Inc. 32   

8143-8190 Media Way,

Bent Mountain, VA

County of Roanoke

  Media General Operations, Inc. 33   

246 North Oates Street, Dothan, AL

Houston County

  Media General Operations, Inc. 34   

227 North Oates Street, Dothan, AL

Houston County

  Media General Operations, Inc. 35   

106 N. Edwards Street, Enterprise, AL

Coffee County

  Media General Operations, Inc. 36   

514 East Barbour Street, Eufaula, AL

Barbour County

  Media General Operations, Inc. 37    Placeholder   38   

2901 Society Hill Road, Opelika, AL

Lee County

  Media General Operations, Inc. 39   

505 W. Robertson, Brandon, FL

Hillsborough County

  Media General Operations, Inc. 40   

15009 Cortez Blvd., Brooksville, FL

Hernando County

  Media General Operations, Inc. 41   

4403 Constitution Lane, Marianna, FL

Jackson County

  Media General Operations, Inc. 42   

6214 U.S. 19, New Port Richey, FL

Pasco County

  Media General Operations, Inc. 43    Placeholder   44   

205 West Brorein Street, Tampa, FL

Hillsborough County

  Media General Operations, Inc. 45   

205 Grand Central Avenue, Tampa, FL

Hillsborough County

  Media General Operations, Inc. 46   

200 S. Parker Street, Tampa, FL

Hillsborough County

  Media General Operations, Inc. 47   

804 Washington Street, Eden, NC

Rockingham County

  Media General Operations, Inc. 48   

1100 Park Place, Hickory, NC,

Catawba County

  Media General Operations, Inc. 49   

208 West Murphy Street, Madison, NC

Rockingham County

  Media General Operations, Inc. 50   

26 N. Logan Street, Marion, NC

McDowell County

  Media General Operations, Inc. 51   

137 East Center Street, Mooresville, NC

Iredell County

  Media General Operations, Inc. 52   

301 Collett Street, Morganton, NC

Burke County

  Media General Operations, Inc. 53   

1921 Vance Street, Reidsville, NC

Rockingham County

  Media General Operations, Inc.

 

I-2



--------------------------------------------------------------------------------

54   

222 East Broad Street, Statesville, NC

Iredell County

   Media General Operations, Inc. 55   

205 South Tradd Street, Statesville, NC

Iredell County

   Media General Operations, Inc. 56   

2051 Fifth Street, Winston-Salem, NC

Forsyth County

   Media General Operations, Inc. 57   

418 N. Marshall St., Winston-Salem, NC

Forsyth County

   Media General Operations, Inc. 58   

310 S. Dargan Street, Florence, SC

Florence County

   Media General Operations, Inc. 59   

1803 Range Way, Florence, SC

Florence County

   Media General Operations, Inc. 60   

108 North Main Street, Hemingway, SC

Williamsburg County

   Media General Operations, Inc. 61   

107 North Acline Street, Lake City, SC

Florence County

   Media General Operations, Inc. 62   

211 Railroad Avenue, Marion, SC

Marion County

   Media General Operations, Inc. 63   

2120 Tech Lane, Bristol TN

Sullivan County

  

The Industrial Development Board

of the City of Bristol, Tennessee*

64    Placeholder    65    Placeholder    66   

134 2nd Street, Amherst, VA

Amherst County

   Media General Operations, Inc. 67   

320 Bob Morrison Blvd., Bristol, VA

City of Bristol

   Media General Operations, Inc. 68   

685 W. Rio Road, Charlottesville, VA

County of Albemarle

   Media General Operations, Inc. 69   

122 W. Spencer Street, Culpeper, VA

Culpeper County

   Media General Operations, Inc. 70   

717 Monument Street, Danville, VA

City of Danville

   Media General Operations, Inc. 71   

700 Monument Street, Danville, VA

City of Danville

   Media General Operations, Inc. 72   

710 East Main Street, Floyd, VA

Floyd County

   Media General Operations, Inc. 73   

101 Wyndale Drive, Lynchburg, VA

City of Lynchburg

   Media General Operations, Inc. 74   

139 Cherry Street, Marion, VA

Smyth County

   Media General Operations, Inc. 75   

9009 Church Street, Manassas, VA

County of Prince William

   Media General Operations, Inc. 76   

8460 Times Dispatch Blvd., Mechanicsville, VA

Hanover County

   Media General Operations, Inc. 77   

Atlee Station, Mechanicsville, VA

Hanover County

   Media General, Inc. 78   

300 East Franklin Street, Richmond, VA

City of Richmond

   Media General Operations, Inc. 79   

333 East Franklin Street, Richmond, VA

City of Richmond

   Media General, Inc. 80    Placeholder    81   

460 W. Main Street, Wytheville, VA

Wythe County

   Media General Operations, Inc. 82   

210 N. Main Street, Madison, VA

Madison County

   Media General Operations, Inc.

 

* Site 63 is subject to a real property tax abatement arrangement between Media
General Operations, Inc. (“MGO”) and The Industrial Development Board of the
City of Bristol, Tennessee (the “Board”). MGO conveyed the real property to the
Board by quitclaim deed and the Board leased the property back to MGO, which has
the option to purchase the property at any time for a nominal amount. For the
five year lease term, MGO pays real estate taxes calculated on the value of the
unimproved real estate. MGO effectively owns all economic interest in the
property.

 

I-3



--------------------------------------------------------------------------------

Part I(b). Other Owned Real Property:

 

Site #

  

Location and County or Other Relevant Jurisdiction

  

Owner of Record

6   

15001 Boyette Road, Tampa, FL

Hillsborough County

  

Media General Operations, Inc., as

to a 1/2 interest

12   

Lafayette Road, Columbus, GA

Chattahoochee County

  

Media General Operations, Inc.

as to 1/2 interest

64   

Lark Drive, Dunlap, TN

Sequatchie County

   Media General Operations, Inc.

Part II(a). Leased Real Property to be Mortgaged

 

ADDRESS

  

COUNTY

  

LESSOR

  

LESSEE

  

EXPIRATION DATE

Silo Bend, 933 Chad

Lane, Tampa, FL

33619

   Hillsborough   

Wits End South,

Inc

  

Media General

Operations, Inc.

   9/30/2013

1205 Front Street,

Raleigh, NC 27609

   Wake County, NC    The Northside Company   

Media General

Operations, Inc.

   11/30/2012

Part II(b). Other Leased Real Property

 

ADDRESS

  

COUNTY

  

LESSOR

  

LESSEE

  

EXPIRATION DATE

117 North College

Auburn, AL 36830

   Lee County, AL    Lewis A. Pick III    Media General Operations, Inc.   
10/31/2010

1410 N. McKenzie St.

Foley, AL 36535

   Baldwin County, AL    Wayne or Celia Trawick    Media General Operations,
Inc.    8/31/2010

Bald Rock Mountain

St. Clair, AL

   St. Clair County, AL    Warren B. Crow III    Media General Operations, Inc.
   2/28/2014

2551 San Ramon Blvd.

Suite 231

San Ramon, CA

   Contra Costa County, CA    PS Business Parks    Media General Operations,
Inc.    3/31/2012

National Press building

529 14th St., NW

Suite 12512

Washington, DC

20045

   District of Columbia    Press Building LLC    Media General Operations, Inc.
   7/31/2013

 

I-5



--------------------------------------------------------------------------------

FirstPark @ Brandon

2720 South Falkenburg

Rd

Brandon (Riverview),

FL 33569

   Hillsborough County, FL    CAM NIP Management LLC    Media General
Operations, Inc.    6/30/2012

15299 & 15315 Cortez

Blvd, Brooksville, FL

34613

   Hernando County, FL    J.J.J. Inc.    Media General Operations, Inc.   
1/31/2013

2560 Gulf to Bay Blvd

#100

Clearwater, FL 34625

   Pinellas County, FL   

Gulf Towers of Indian Rocks

Beach Inc.

   Media General Operations, Inc.    9/30/2010

223 South Florida

Avenue, Lakeland, FL

33801

   Polk County, FL    Casey Land Company    Media General Operations, Inc.   
8/31/2011

15510 North Nebraska

Av., Lutz, FL

33549

   Hillsborough County, FL    Lau/Ladd Partnership    Media General Operations,
Inc.    10/31/2012

ComPark 75 Condominium I

4450 Pet Lane

Suites 217-220

Lutz, FL

   Hillsborough County, FL    HR Pasco, LLP    Media General Operations, Inc.   
9/30/2012

Deerwood Business

Park Commerce Plaze I

11921 S.W. 144th St.

Miami, FL 33186

   Miami-Dade County, FL    Seagis Deerwood, LLC    Professional Communications,
Inc.    6/30/2010

College Office Building

2260 LaVista Ave

Pensacola, FL 32504

   Escambia County, FL    College Office Park L.L.C.    Media General
Operations, Inc.    1/31/2010

Suites 3, 4 & 5

2711 Airport Rd.

Plant City, FL 33563

   Hillsborough County, FL    William L. & Karen A. Dean    Media General
Operations, Inc.    3/31/2013

101 North Wheeler

Street, Plant City, FL

33563

   Hillsborough County, FL    Terry O. & Daphne C. Ballard    Media General
Operations, Inc.    6/23/2012

315 US 27 North

Sebring, FL

   Highlands County, FL    Ace Hardware of Sebring, Inc.    Media General
Operations, Inc.    3/31/2011

1702 Flare Road

Sebring, FL 33870

   Highlands County, FL    Sebring Rental Properties, Inc.    Media General
Operations, Inc.    3/31/2011

336 East College Avenue,

Room 108

Tallahassee, FL 32301

   Leon County, FL    Florida Press Association, Inc.    Media General
Operations, Inc.   

month-to-

month

5426 Beaumont Center

Blvd., Suites 320 & 350

Tampa, FL 33634

   Hillsborough County, FL    Adler Group Beaumont Investors, L.L.C.   
Professional Communications Systems    12/31/2012

Thompson Center

6204 Benjamin Road

Suite 211

Tampa, FL 33634

   Hillsborough County, FL    Prudential Insurance Company of America    Media
General Operations, Inc.    11/30/2012

 

I-5



--------------------------------------------------------------------------------

5201 South Lois Ave.,
Tampa, FL 33611    Hillsborough County, FL    George V. Conda    Media General
Operations, Inc.    10/30/2010 7704 Industrial Lane
Unit B
Tampa, FL 33637    Hillsborough County, FL    WI Commercial Properties, Inc.   
Media General Operations, Inc.    6/30/2013 Barnett Plaza
101 East Kennedy Blvd
Tampa, FL    Hillsborough County, FL    Para-Met Plaza Associates    Media
General Operations, Inc.    4/30/2013 601 East Kennedy Blvd
Tampa, FL    Hillsborough County, FL    Hillsborough County    Media General
Operations, Inc.    month-to-month University Corporate Center, 7051 University
Blvd., Winter Park, FL    Orange County, FL    DA University Corporate LLC   
Professional Communications Systems, Inc.    11/30/2010 38112 15th Avenue
Zephyrhills, FL 33540    Pasco County, FL    McAlvanah, Nye & Henson    Media
General Operations, Inc.    5/31/2012 4358 Skydive Land
Zephyrhills, FL 33542    Pasco County, FL    Angela Land LLC    Media General
Operations, Inc.    5/31/2011 N of Hwy 26 & W of Hwy 27, Columbus, GA   
Columbus - Muscogee County, GA    Richland Towers - Columbus, LLC    Media
General Operations, Inc.    4/30/2011 Regency Apartments
New Bedford, MA    Bristol County, MA    Trinity Regency Limited Partnership   
Media General Operations, Inc.    month-to-month 5912 Highway 49 North
Suite A
Hattiesburg, MS 39401    Forrest County, MS    Equity Alliance of Hattiesburg,
LLC    Media General Operations, Inc.    12/31/2012 Township 3 North
Rankin County, MS    Rankin County, MS    Donald Speight, Jr.    Media General
Operations, Inc.    9/30/2011 Township 1 North
Simpson County, MS    Simpson County, MS    Rich Welch    Media General
Operations, Inc.    9/30/2011 Busbee Mountain
Ashville, NC    Buncombe County, NC    Carolina Christian Broadcasting    Media
General Operations, Inc.    11/30/2010 Baird Mountain
Ashville, NC 28804    Buncombe County, NC    Ms. Nancy Kinder    Media General
Operations, Inc.    8/7/2014 Highway 70,
Auburn, NC    Wake County, NC    Capitol Broadcasting Company, Inc.    Media
General Operations, Inc.    5/16/2015 Allen Mountain
Black Mountain, NC 28758    Buncombe County, NC    Western North Carolina Public
Radio, Inc.    Media General Operations, Inc.    month-to-month Rich Mountain
Brevard, NC 28713    Transylvania County, NC    Charles H. Taylor    Media
General Operations, Inc.    8/31/2010 Fry Mountain (Cherokee Reservation)
Bryson City, NC    Swain County, NC    Eastern Bank of Cherokee Indians and
James Ray Allison    Media General Operations, Inc.    12/31/2010 Phillips Knob
Burnsville, NC 28714    Yancey County, NC    Lydia Higgans    Media General
Operations, Inc.    1/31/2011 Jones Ferry Road
Carrboro, NC    Orange County, NC    Capstar Communications, Inc.    Media
General Operations, Inc.    month-to-month

 

I-6



--------------------------------------------------------------------------------

Chambers Mountain
Chambers Mountain, NC 28705    Mitchell County, NC    John & Ed Terrell    Media
General Operations, Inc.    12/31/2010 Cloverleaf Plaza
924 Cloverleaf Plaza
Concord, NC 28026    Cabarrus County, NC    Cloverleaf Shopping Center
Associates    Media General Operations, Inc.    12/31/2010 924 Ellis Road
Durham, NC    Durham County, NC    Time Warner    Media General Operations, Inc.
   5/31/2013 Pinnacle Mountain
Henderson, NC    Vance County, NC   

Clear Channel

(WSSL-FM)

   Media General Operations, Inc.    9/24/2017 901 Hargett Street (2 Offices),
Jacksonville, NC 28540    Onslow County, NC    BJRHH Jacksonville Properties   
Media General Operations, Inc.    8/31/2011 Middle Mountain
Mars Hill, NC 28754    Madison County, NC    Charles Roger Howell    Media
General Operations, Inc.    4/30/2011 Roberts Mountain
Marshall, NC 28753    Madison County, NC    Roberts Irrevocable Mgmt Trust   
Media General Operations, Inc.    1/31/2011 2300 Center Street, Suite 2, New
Bern, NC    Craven County, NC    Crayton and Company    Media General
Operations, Inc.    6/30/2010 Woody’s Knob
Spruce Pine, NC    Mitchell County, NC    KEG Construction Inc.    Media General
Operations, Inc.    8/31/2013 Kings Mountain
Sylva, NC 28779    Jackson County, NC    Carolyn Colton    Media General
Operations, Inc.    5/31/2010 2520 Empire Road
Winston-Salem, NC    Forsyth County, NC    High Five    Media General
Operations, Inc.    10/31/2010 Twin Rivers Drive (Digital), Columbus, OH   
Franklin County, OH    WBNS-TV, Inc.    Media General Operations, Inc.   
9/30/2012 50 West Broad Street
Columbus, OH 43215    Franklin County, OH    LaVeque Tower Colmbus    Media
General Operations, Inc.    1/31/2011 17 South High Street
Columbus, OH    Franklin County, OH    The Hunnington National Bank    Media
General Operations, Inc.    4/30/2010 4 East Broad Street
Columbus, OH 43215    Franklin County, OH    Broad & High Development    Media
General Operations, Inc.    4/30/2018 Gerich-Lilly Road Rt. 1
West Jefferson, OH 43162    Madison County, OH    Casey and Richi Murphy   
Media General Operations, Inc.    11/30/2018 6680 State Route 3
Westerville, OH    Delaware County, OH    The Ohio State University    Media
General Operations, Inc.    7/31/2014 23726 Chillicothe Pike
Williamsport, OH    Franklin County, OH    Lin Television Corporation    Media
General Operations, Inc.    5/31/2014 One Financial Plaza
Providence, RI    Providence County, RI    One Financial Holdings LLC    Media
General Operations, Inc.    2/28/2010 Washington Plaza
Providence, RI    Providence County, RI    City of Providence Board of Park
Commissioners    Media General Operations, Inc.    12/31/2010 205 South Main
Street
Anderson, SC    Anderson County, SC    Hilda Darlington    Media General
Operations, Inc.    2/28/2013

 

I-7



--------------------------------------------------------------------------------

Anderson College
Anderson, SC    Anderson County, SC    Anderson College    Media General
Operations, Inc.    year-to-year 33 Villa Road, Suite 400, Greenville, SC   
Greenville County, SC    Piedmont Center, LLC    Media General Operations, Inc.
   6/30/2011 207 East Carolina Avenue, Hartsville, SC    Darlington County, SC
   Osteen Publishing Co.    Media General Operations, Inc.    3/31/2013 Marion
County
Marion County, SC    Marion County, SC    Ralph Atkinson    Media General
Operations, Inc.    9/30/2014 4841 Hwy 17 Bypass South, Myrtle Beach, SC 29572
   Horry County, SC    Quantum of Myrtle Beach, LLC    Media General Operations,
Inc.    4/30/2010 Paris Mountain
Parris, SC    Greensville County, SC    S.C. Department of Public Safety   
Media General Operations, Inc.    month-to-month Camp Croft State Park
White Stone (Spartanburg), SC    Spartanburg County, SC    Division of State
Information Technology    Media General Operations, Inc.    10/31/2010 Holston
Mountain
Cherokee National Forest, TN    Carter County, TN    U.S. Department of
Agriculture, Forest Services    Media General Operations, Inc.    12/31/2020
Buffalo Mountain
Johnson City, TN    Washington County, TN    City of Johnson City, TN    Media
General Operations, Inc.    8/31/2013 Campbell Centre I
8350 North Central Expressway, Suite 400
Dallas, TX 75206    Dallas County, TX    CCIB-Campbell Centre, L.P.    Blockdot
Inc.    6/30/2011 5360 Legacy Drive
Suite 115
Plano, TX 75024-3105    Collin County, TX    Legacy Campus, LP    DealTaker,
Inc.    9/30/2011 5601 Democracy Drive
Suite 275
Plano, TX 75024    Collin County, TX    EOS Acquisition II, LLC    DealTaker,
Inc.    9/30/2010 102 Wall Street S.W.
Abingdon, VA    Washington County, VA    First Bank    Media General Operations,
Inc.    5/31/2010 New River Valley Mall
782 New River Rd.,
Unit 870
Christiansburg, VA    Montgomery County, VA    PR Financing Limited Partnership
   Media General Operations, Inc.    5/20/2013 518-524 Southpark Blvd., Colonial
Heights, VA 23834    City of Colonial Heights, VA    Roslyn Farm Corporation   
Media General Operations, Inc.    12/31/2011 471 James Madison Hwy., Suites
200-203
Culpeper, VA 22701    Culpeper County, VA    Advance Properties, LLC    Media
General Operations, Inc.    3/31/2012 6400 Mechanicsville Tnpk., Mechanicsville,
VA    Hanover County, VA    7122 Associates, LLC    Media General Operations,
Inc.    3/31/2011 12227 Deerhill Road
Midlothian, VA 23112    Chesterfield County, VA    Cloverhill Warehouse
Associates, LLC    Media General Operations, Inc.    5/31/2011

 

I-8



--------------------------------------------------------------------------------

13700 Village Mill Drive
Suites 200, 202A & 203
Midlothian, VA 23114    Chesterfield County, VA    1005 Building LLC    Media
General Operations, Inc.    12/31/2010 110 Berry Hill Road
Orange, VA 22960    Orange County, VA    Kenneth & Susan Payne    Media General
Operations, Inc.    9/30/2012 3229 Anderson Hwy,
Powhatan, VA    Powhatan County, VA    DPSE LLC    Media General Operations,
Inc.    1/31/2012 1945 Second Street
Richlands, VA    Tazewell County, VA    Culvey Group    Media General
Operations, Inc.    8/31/2018 Gaskins Centre III
9886 Mayland Drive
Richmond, VA    Henrico County, VA    Banks Gaskins, L.P.    Media General
Operations, Inc.    11/30/2013 7500 Ranco Road
Richmond, VA 23228    Henrico County, VA    Bertozzi Family Limited Partnership
   Media General Operations, Inc.    11/30/2013 7801 Redpine Road
Suite C, D & E
Richmond, VA 23237    Chesterfield County, VA    White Pine Associates, Inc.   
Media General Operations, Inc.    7/31/2010 5010 & 5012 Byrd Industrial Drive
Richmond, VA 23231    Henrico County, VA    Medalist Fund Manager, LLC    Media
General Operations, Inc.    4/30/2012 16111 Grove Park Court, Richmond, VA 23113
   Chesterfield County, VA    Stonemill Associates, Inc.    Media General
Operations, Inc.    7/31/2013 2883 Sandy Hook Road
Sandy Hook, VA    Goochland County, VA    Wood’s Sandy Hook, Inc.    Media
General Operations, Inc.    9/30/2010 306 Garrisonville Road, #103, Stafford, VA
   Stafford County, VA    Thalhimer Sullivan Properties, LLC    Media General
Operations, Inc.    2/28/2010 114 Main Street
Standardsville, VA 22973    Greene County, VA    Independent Order of Odd
Fellows    Media General Operations, Inc.    12/31/2010 1300 West Main Street
Waynesboro, VA 22980    City of Waynesboro, VA    Me Land Trust-James A. Morris,
Trustee    Media General Operations, Inc.    7/31/2010 1300 Hopeman Parkway,
Waynesboro, VA 22980    City of Waynesboro, VA    M-Tech Group, LLC    Media
General Operations, Inc.    7/31/2010

 

I-9